Case 1:20-cv-07437-LGS Document 32 Filed ome page o tip Y4 |

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
ONE BOWLING GREEN
NEW YORK, NY 10004-1408

March 16, 2021
U.S. District Court
Southern District of New York
Attn: Ruby J. Krajick, Clerk
500 Pearl Street
New York, NY 10007

IN RE: CASE NAME:

CENTURY 21 DEPARTMENT STORES, LLC,

66 PEARL RETAIL, LLC, 66 PEARL RETAIL UI, LLC,
66 PEARL RETAIL ISG, LLC, 173 BWAY BLUE LLC,
262 MOTT BLUE TIC LLC,

444 86 BLUE LLC, MIAMI DD 101 BLUE LLC,

28 NEWBURY JSRE TIC LLC, TRUE BLUE
ASSOCIATES LLC, STAR OF DAVID,

IRAYMOND-77 WARREN LLC, SABRA

ASSOCIATES LLC, 315 SEVENTH RETAIL LLC,
WEBWAY ASSOCIATES LLC, and CENTURY 21, INC.,

Plaintiffs,
v.

STARR SURPLUS LINES INSURANCE CO.,
ALLIANZ GLOBAL RISKS US INSURANCE CoO.,
AXIS SURPLUS LINES INSURANCE CO.,
LIBERTY MUTUAL FIRE INSURANCE CO.,
STEADFAST INSURANCE CO., ENDURANCE
AMERICAN SPECIALTY INSURANCE CO,,
EVANSTON INSURANCE CO., LANDMARK
AMERICAN INSURANCE CO., QBE SPECIALTY
INSURANCE CO., GREAT AMERICAN FIDELITY
INSURANCE CO., and
CERTAIN UNDERWRITERS AT LLOYDS
SUBSCRIBING TO POLICY Nos. PG1902704,
PG1902346, PG1902696, PG1902698, PG1902707,
PG1902702, and PG1902712,

Defendants.

ADVERSARY CASE NUMBER: 2060-01222 (SCC)

INDEX NO.: 652975/2020
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 2 of 110

Dear Ruby J. Krajick:

An Order was signed on February 18, 2021, by Judge Shelley C, Chapman of
the U.S. Bankruptey Court Southern District of New York, Remanding Adversary
Proceeding # 20-1222 (SCC) to the Supreme Court of the State of New York, New York
County.

The attached certified order directs the Clerk of the U.S. District Court for the .
Southern District of New York to remand the Insurance Action to the Supreme Court of
the State of New York, County of New York.

In response to the Order, we are providing you the following:

x CERTIFIED COPY OF THE ORDER
x CERTIFIED COPY OF THE ADVERSARY DOCKET

Enclosed, please find a copy of this letter to acknowledge receipt of these
documents. If you need further information regarding this matter, please contact Ms.
Mary Lopez at (212) 284-4076.

Yours truly,
VITO GENNA, CLERK

By:  _/s/ Mary Lopez
Deputy Clerk

RECEIPT IS ACKNOWLEDGED OF THE DOCUMENTS DESCRIBED ABOVE

RECEIVED BY ON DATE

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 3 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:34
Main Document Pq 1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re
Chapter 11
CENTURY 21 DEPARTMENT STORES LLC, ef ai.,

Case No, 20-12097 (SCC)
Debtors.!

(Jointly Administered)

 

CENTURY 21 DEPARTMENT STORES, LLC,

66 PEARL RETAIL, LLC, 66 PEARL RETAIL H, LLC,
66 PEARL RETAIL ISG, LLC, 173 BWAY BLUE LLC,
262 MOTT BLUE TIC LLC,

444 86 BLUE LLC, MIAMI DD 101 BLUE LLC,

28 NEWBURY JSRE TIC LLC, TRUE BLUE
ASSOCIATES LLC, STAR OF DAVID,
IRAYMOND-77 WARREN LLC, SABRA
ASSOCIATES LLC, 315 SEVENTH RETAIL LLC,
WEBWAY ASSOCIATES LLC, and CENTURY 21,
INC,,

Plaintiffs,
v.

STARR SURPLUS LINES INSURANCE CO.,
ALLIANZ GLOBAL RISKS US INSURANCE CO.,
AXIS SURPLUS LINES INSURANCE CO.,
LIBERTY MUTUAL FIRE INSURANCE CO,, Adv. Proc, No, 20-01222 (SCC)
STEADFAST INSURANCE CO., ENDURANCE

AMERICAN SPECIALTY INSURANCE CO.,
EVANSTON INSURANCE CO., LANDMARK
AMERICAN INSURANCE CO., QBE SPECIALTY
INSURANCE CO., GREAT AMERICAN FIDELITY
INSURANCE CoO., and

CERTAIN UNDERWRITERS AT LLOYDS
SUBSCRIBING TO POLICY Nos, PG1902704,
PG1902346, PG1902696, PG1902698, PG1902707,
PG1902702, and PG1902712,

Defendants.

 

 

 

The Debtors in these chapter 11 cases (the “Chapter [1 Cases”), along with the last four digits of each
Debtor’s federal tax identification number, as applicable, are Century 21 Department Stores LLC (4073), L.L 2000,
Inc. (9619}, C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21 Fulton LLC (4536),
C21 Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C. (1705), Century 21 Gardens of 297
Jersey, LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC (5776), and Century Paramus Realty LL
(5033). The Debtors’ principal place of business is: 22 Cortlandt Street, 5th Floor, New York, NY 10007.

   
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 4 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
Main Document Pg 2 of 3

ORDER GRANTING DEFENDANTS’ MOTION TO REMAND

Upon the motion dated October 21, 2020, (the “Motion” of the above-captioned
defendants (the “Defendants’’) for mandatory abstention pursuant to 28 U.S.C. § 1334(c}(2), or,
in the alternative, permissive abstention pursuant to 28 U.S.C. § 1334(c){1) or remand pursuant
to 28 U.S.C, § 1452(b), and the declaration in support thereof, with exhibits thereto; and the
Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28
U.S.C. §§ 157, 1334, and 1452(b), and the Amended Standing Order of Reference from the
United States District Court for the Southern District of New York dated February 1, 2012; and
due and proper notice of the Motion having been provided to the parties affected thereby; and it
appearing that no other or further notice need be provided; and the Court having reviewed the
Motion and all pleadings filed in response to the Motion; and the Court having held oral
argument on the Motion on December 16, 2020; and the Court having determined that the legal
and factual bases set forth in the Motion establish just cause for the relief granted herein; and all
objections to the Motion having been overruled on the merits; and upon all of the proceedings
had before the Court, after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED for the reasons set forth in the Court’s bench ruling
dictated on the record of the hearing held on February 12, 2021; an uncorrected version of the
February 12, 2021 hearing transcript is attached hereto as Exhibit A.

2, The Insurance Action shall be and hereby is REMANDED pursuant to 28 U.S.C.
§ 1452(b) to the Supreme Court of the State of New York for the County of New York (the

“State Court’), and:

 

? Capitalized terms not defined herein have the meanings ascribed to them in the Motion.

2

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 5 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
Main Document Pg 3 of3

a. The clerk of this Court shall send certified copies of this Order to the Clerk of the
U.S, District Court for the Southern District of New York (the “SDNY Clerk”);

b. The SDNY Clerk shall:

i. REMAND the Insurance Action pursuant to 28 U.S.C, 1452(b) to the
State Court; and

ii, Send the clerk of the State Court certified copies of this Order.
3, After the Insurance Action has been remanded to the State Court, the above-
captioned adversary proceeding shall be closed without further order of this Court.

4, This Court shall retain jurisdiction solely to interpret and enforce this Order,

Dated: February 18, 2021

New York, New York
/s/ Shelley C. Chapman
HONORABLE SHELLEY C. CHAPMAN
UNITED STATES BANKRUPTCY JUDGE

 

 
New York Southern Live SA%4nl:20-CV-07437-LGS Documentpags. mp BtGede dévdei-RaGeRpofiish4s.42909060208-L_1_0-1

U.S. Bankruptcy Court
Southern District of New York (Manhattan)
Adversary Proceeding #: 20-01222-scc

Assigned to: Judge Shelley C. Chapman Date Filed; 09/22/20

Lead BK Case: 20-12097 Date Removed From State: 09/22/20
Lead BK Title: Century 21 Department Stores LLC

Lead BK Chapter: 11

Demand:

Nature[s] of Suit: 02 Other (e.g. other actions that would have been brought in state court if unrelated to

bankruptcy)
Plaintiff
Century 21 Department Stores LLC represented by Dennis T D'Antonio
22 Cortlandt Street Weg and Myers, P.C.
Sth Floor 52 Duane Street
New York, NY 10007 FL 2
Tax ID / EIN: XX-XXXXXXX New York, NY 10007

212-227-4210
Fax : 212-349-6702
Email: ddantonio@wegandmyers.com

Lucy F Kweskin

Mayer Brown LLP

1221 Avenue of the Americas
New York, NY 10020
212-506-2479

Email: lucy. kweskin@srz.com

Steve Y Ma
Proskauer Rose LLP
11 Times Square
New York, NY 10036
212-969-3488

Email: sma@proskauer.com
LEAD ATTORNEY

Matthew Skrzynski

Proskauer Rose LLP

11 Times Square

New York, NY 11036
212-969-3726

Email: mskrzynski@proskauer.com

Plaintiff

 

1 of 23 4/22/2021, 11:35 AM
66 Pearl Retail, LLC

Plaintiff

66 Pear! Retail T, LLC

Plaintiff

66 Pearl Retail ISG, LLC

Plaintiff

173 Bway Blue LLC

Plaintiff

262 Mott Blue TIC LLC

2 of 23

New York Southern LiveG@#@nl:20-Cv-07437-LGS Documents: mY AbO4se déneei-RaOerkpOpitsb9542909060208-L_1_0-1

represented by Dennis T D'Antonio
(See above for address)

John E. Jureller, Jr.

Klestadt Winters Jureller
Southard & Stevens, LLP

200 West 41st Street

17th Floor

New York, NY 10036

(212) 972-3000

Fax : (212) 972-2245

Email: jjureller@klestadt.com

represented by Dennis T D'Antonio
(See above for address)

John E. Jureller, Jr.
(See above for address)

represented by Dennis T D'Antonio
(See above for address)

John E. Jureller, Jr.
(See above for address)

represented by Dennis T D'Antonio
(See above for address)

John E. Jureller, Jr.
(See above for address)

represented by Dennis T D'Antonio
(See above for address)

John E. Jureller, Jr.
(See above for address)

 

4/22/2021, 11:35 AM
New York Southern LiveS9H@nL:20-Ccv-07437-LGS Document ptgs:/my @bGdée désdgi-bia@R1Bp014509542909060208-L_1_0-1

Plaintiff

444 86 Blue LLC

Plaintiff

Miami DD 101 Blue LLC

Plaintiff

28 Newbury JSRE TIC LLC

Plaintiff

True Blue Associates LLC

Plaintiff

Star of David

Plaintiff

TRaymond-77 Warren LLC

3 of 23

represented by Dennis T D' Antonio
(See above for address)

John E. Jureller, Jr.
(See above for address)

represented by Dennis T D' Antonio
(See above for address)

John E. Jureller, Jr.
(See above for address)

represented by Dennis T D'Antonio
(See above for address)

John E, Jureller, Jr.
(See above for address)

represented by Dennis T D'Antonio
(See above for address)

John E. Jureller, Jr.
(See above for address)

represented by Dennis T D'Antonio
(See above for address)

John E. Jureller, Jr.
(See above for address)

represented by Dennis T D' Antonio
(See above for address)

  

4/22/2031, 11:35 AM
New York Southern LiveGag@nl:20-cv-07437-LGS Documenthips:/mlack@ase dda tei-RaDeeRpApiisbG542909060208-L_1_0-1

John E. Jureller, Jr.
(See above for address)

   

Plaintiff

Sabra Associates LLC represented by Dennis T D'Antonio
(See above for address)
John E, Jureller, Jr.
(See above for address)

Plaintiff

315 Seventh Retail LLC represented by Dennis T D'Antonio
(See above for address)
John E. Jureller, Jr.
(See above for address)

Plaintiff

Webway Axxociates LLC represented by Dennis T D'Antonio
(See above for address)
John E. Jureller, Jr.
(See above for address)

Plaintiff

Century 21 Inc. represented by Dennis T D'Antonio
(See above for address)
John E. Jureller, Jr.
(See above for address)

Vv

Defendant

Starr Surplus Lines Insurance CO. represented by Craig Goldblatt aon

Wilmer Cutler Pickering Hale & Dorr LLP.
1875 Pennsylvania Avenue NW j
Washington, DC 20006
202-663-6483

4 of 23
New York Southern Liv6S$@nt:20-Cv-07437-LGS Document Sétps-frilesldod dalcoi Baer thorpl?$453.42909060208-L_1_0-1

Defendant

Allianz Global Risks US Insurance
Co.

Defendant

Axis Surplus Lines Insurance Co.

5 of 23

Email: craig.goldblatt@wilmerhale.com

Meegan F. Hollywood

Robins Kaplan LLP (NYC)

399 Park Avenue, 36th Floor
New York, NY 10022

(212) 980-7400

Email: mfhollywood@rkme.com
LEAD ATTORNEY

 

Benjamin Loveland

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street

Boston, MA 02109

617-526-664 |

Email: benjamin.loveland@wilmerhale.com

 

represented by Michael D. Hynes

DLA Piper US LLP

1251 Avenue of the Americas

27th Flooor

New York, NY 10020

212-335-4500

Email: michael. hynes@dlapiper.com
LEAD ATTORNEY

Jamila J. Willis

DLA Piper LLP (US)

1251 Avenue of the Americas
New York, NY 10020
212-335-4500

Fax : 212-335-4501

Email: jamila.willis@dlapiper.com

represented by Kristin Vonderhorst Gallagher

Kennedys

120 Mountain View Boulevard
P.O. Box 650

Baskin Ridge, NJ 07920
908-848-6300

Email: kristin.gallagher@kennedyslaw. oom’
LEAD ATTORNEY /s

   

 

Joanna L. Young
Kennedys CMK LLP

4/22/2021, 11:35 AM
New York Southern LivEASEnt:20-Cv-07437-LGS Document Ritps: SAL AAS daca RAR Rb Gl25943.42909060208-L_1_0-1

570 Lexington Avenue

Ste 8th Floor

New York, NY 10022

212-252-0004

Fax : 212-252-0444

Email: joanna.young@kennedyslaw.com

 

Joanna Lyn Young

Kennedys CMK LLP

570 Lexington Avenue

8th Floor

New York, NY 10022

212-252-0004

Email: joanna.young@kennedyslaw.com
LEAD ATTORNEY

 

Defendant
Liberty Mutual Fire Insurance Co. represented by Philip D. Anker
Wilmer Cutler Pickering Hale and Dorr
7 World Trade Center
New York, NY 10007
(212) 230-8800
Fax : (212) 230-8888
Email: philip anker@wilmerhale.com

Craig Goldblatt
(See above for address)

Meegan F, Hollywood

Robins Kaplan LLP (NYC)

399 Park Avenue, 36th Floor
New York, NY 10022

(212) 980-7499

Email: mfhollywood/@rkme.com
LEAD ATTORNEY

 

Benjamin Loveland
(See above for address)

Defendant

Steadfast Insurance Co. represented by Philip D. Anker
(See above for address)

Craig Goldblatt
(See above for address)

Meegan F. Hollywood

 

6 of 23 4/22/2021, 11:35 AM
New York Southern LiveSen-:20-Cv-07437-LGS Document figs: MeL RAMd dertogi BRARIRSGI2S93.42909060208-L_1_0-1

(See above for address}
LEAD ATTORNEY

Benjamin Loveland
(See above for address)

Defendant
Endurance American Specialty represented by Philip D. Anker
Insurance Co. (See above for address)

William Michael Cooney

Clyde & Co US LLP (NYC)

405 Lexington Ave

New York, NY 10174
212-710-3900

Email: william.cooney@clydeco.us
LEAD ATTORNEY

 

Craig Goldblatt
(See above for address)

Corey R Greenwald

The Chrysler Building, 405 Lexington Avenue, 16th
New York, NY 10174

212-710-3900

Email: corey.greenwald@clydeco.us

Corey Russell Greenwald

Clyde & Co US LLP (NYC)

405 Lexington Ave

New York, NY 10174
(212)-710-3900

Email: corey, greenwald@clydeco.us
LEAD ATTORNEY

Defendant

Evanstan Insurance Co. represented by Cynthia Louise Bernstiel
McClellan Bernstiel, LLP
325 Sentry Parkway
Building 5 West
Suite 200
Blue Bell, PA 19422
610-910-8489
Email: cyndi@mcbelaw.com

Craig Goldblatt
(See above for address)

   

7 of 23 4/22/2021,11:35 AM

 
New York Southem Live@Sfnt:20-Cv-07437-LGS Document gépe-ill Bh QAkdodarogi BRAA RE Gi2s9B 42909060208-L_1_0-1

Defendant

Landmark American Insurance Co. represented by Philip D. Anker
(See above for address)
Craig Goldblatt
(See above for address}
Meegan F. Hollywood
(See above for address)
LEAD ATTORNEY
Benjamin Loveland
(See above for address)

Defendant

Certain Underwriters At Lloyds represented by Philip D. Anker

Subscribing To Policy Nos. (See above for address)

PG1902704, PG1902346, PG1902696,

PG1902698, PG1902707, PGL902702, Craig Goldblatt

and PG1902712 (See above for address)
Meegan F. Hollywood
(See above for address)
LEAD ATTORNEY
Benjamin Loveland
(See above for address)

Defendant

QBE Specialty Insurance Company represented by Philip D. Anker
(See above for address)

Craig Goldblatt
(See above for address)

Isabella Karlina Stankowski-Booker
Zelle LLP

45 Broadway

Suite 920

New York, NY 10006
864-766-9998

Email: istankowski@zelle.com
LEAD ATTORNEY

   

8 of 23 4/22/2021, 11:35 AM
New York Southern Live@Snt:29-CV-07437-LGS Document féy5 Fle RAL darbepi HAAS tr GH259B 42909060208-L_1_0-1

Defendant
Great American Fidelity Insurance represented by Kevin Buckley
Co Mound Cotton Wollan & Greengrass LLP
One New York Plaza
New York
New York, NY 10004
212-804-4200
Email: kbuckley@moundcotton.com

 

Tyler William Flynn

Mound Cotton Wollan & Greengrass LLP
1 New York Plaza

Ste 44th Floor

New York, NY 10004

212-804-4524

Email: tilynn@moundcotton.com

Defendant
Evanston Insurance Company represented by Philip D. Anker
(See above for address)

Craig Goldblatt
(See above for address)

Defendant
Starr Surplus Lines Insurance Co. represented by Philip D. Anker
(See above for address)

Claims and Noticing Agent
Stretto

8269 E. 23rd Avenue

Suite 275

Denver, CO 80238

(855) 812-6112

Creditor Committee

Official Committee of Unsecured represented by Jeffrey L. Cohen
Creditors of Century 21 Department Lowenstein Sandler LLP
Stores LLC, et al. 1251 Avenue of the Americas

 

9 of 23 4/22/2021, 11:35 AM
New York Southern Live SpRtent:20°CV-07437-LGS_ Document F,..FrlleG GAG Lerhcos BAAS CRE Gi 759-3.42909060208-L_1 0-1

17th Floor

New York, NY 10020

(212) 262-6700

Fax : (212) 262-7402

Email: jcohen@lowenstein.com

 

Filing Date # Docket Text

 

G1 Adversary case 20-01222, Copy of Certified Order

(289 pgs; 24 docs) | Transferring Case No. /:20-cy-7437 (LEGS) from the U.S.
District Court, S.D.N.Y. to the U.S. Bankruptey Court,
S.D.N.Y. (Receipt Number ANYSDC-21601520, Fee
Amount $ 350.). Nature(s) of Suit: (02 (Other (e.g. other
actions that would have been brought in state court if
unrelated to bankruptcy))) Filed by Steve Y Ma on behalf
of Century 21 Department Stores LLC, 66 Pearl Retail,
LLC, 66 Pearl Retail II, LLC, 66 Pearl Retail ISG, LLC,
173 Bway Blue LLC, 262 Mott Blue TIC LLC, 444 86
Blue LLC, Miami DD 101 Blue LLC, 28 Newbury JSRE
TIC LLC, True Blue Associates LLC, Star of David,
IRaymond-77 Warren LLC, Sabra Associates LLc, 315
Seventh Retail LLC, Webway Axxociates LLC, Century
21 Inc.. (Attachments: # | Doc 2 Civil Cover sheet #2
Doc 3 Rule 7.1 #3 Doc 4 Answer #4 Doc 5 Answer # 5
Doc 6 Answer # 6 Doc 7 Answer #7 Doc 8 Amswer # 8
Doc 9 Notice # 9 Doc 10 Rule 7.1 #10 Doc 11 Answer #
11 Doe 12 Notice # 12 Doc 13 notice of appearance # 13
Doc 14 Rule 7.1 # 14 Doc 15 Answer # 15 Doc 16
Answer # 16 Doc 17 Letter # 17 Doc 18 Notice of
Appearance # 18 Doc 19 Rule 7.1 #19 Doc 20 Answer #
20 Doc 21 Notice of Appearance # 21 Doc 22 Memo
Endorsement # 22 Doc 23 SDNY Transfer Order # 23
SDNY Docket Sheet) (Pisarczyk, Gladys) Modified on

 

 

 

09/22/2020 9/23/2020 (Braithwaite, Kenishia). (Entered: 09/22/2020)
2 Notice of Appearance in Adversary Proceeding filed by
(5 pgs} Jamila J. Willis on behalf of Allianz Global Risks US
09/22/2020 Insurance Co,. (Willis, Jamila) (Entered: 09/22/2020)
33 Letter to Judge Chapman Re: Request for Telephonic
(2 pgs) Scheduling Conference Filed by Lucy Kweskin on behalf
of Century 21 Department Stores LLC, (Kweskin, Lucy)
09/22/2020 (Entered: 09/22/2020)
a4 Notice of Pre-Trial Conference for a Removed Case with, |.

   
 

(1 pg) Pre-Trial Conference set for 10/14/2020 at 10:00 AM
Courtroom 623 (SCC), (Braithwaite, Kenishia) (Ente
09/23/2020 09/23/2020)

 

 

 

 

 

10 of 23 4/22/2021, 11:35 AM
New York Southern Live Qatar 20-CV-07437-LGS Document R4,.. FRE QA Gs darbooit DARE Gh rsd$3.42909060208-L_ 10-1

 

 

a5 Statement of Intention Demand for Trial by Jury filed by

(4 pes) Jamila J. Willis on behalf of Allianz Global Risks US

09/25/2020 Insurance Co.. (Willis, Jamila) (Entered: 09/25/2020)
36 Statement of Defendant Allianz Global Risks US Ins. Co.

(14 pegs; 3 docs) Pursuant to Fed. R. Bankr. P. 9027(e)(3) filed by Jamila J.
Willis on behalf of Allianz Global Risks US Insurance
Co., (Attachments: # 1 Exhibit A # 2 Exhibit B) (Willis,

 

 

09/25/2020 Jamila) (Entered: 09/25/2020)
B7 Affidavit of Service re: Request for Telephonic
(5 pgs) Scheduling Conference (Docket No. 3) (related
document(s)3) filed by Stretto,(Klamser, Robert)
09/25/2020 (Entered: 09/25/2020)
as Notice of Appearance filed by Benjamin Loveland on
(6 pgs) behalf of Certain Underwriters At Lloyds Subscribing To

Policy Nos. PG1902704, PG1902346, PG1902696,
PG1902698, PG1902707, PG1902702, and PG1902712,
Landmark American Insurance Co., Liberty Mutual Fire
Insurance Co., Starr Surplus Lines Insurance CO,,
Steadfast Insurance Co.. (Loveland, Benjamin) (Entered:

 

09/25/2020 09/25/2020)
ao Statement / Rule 9027(e)(3) Statement of Certain Insurers
(5 pgs) filed by Benjamin Loveland on behalf of Certain

Underwriters At Lloyds Subscribing To Policy Nos.
PG1902704, PG1902346, PG1902696, PG1902698,
PG1902707, PG1902702, and PG1902712, Landmark
American Insurance Co., Liberty Mutual Fire Insurance
Co., Starr Surplus Lines Insurance CO., Steadfast
Insurance Co.. (Loveland, Benjamin) (Entered:

 

09/25/2020 09/25/2020)
10 Application for Pro Hac Vice Admission filed by
(4 pgs) Benjamin Loveland on behalf of Certain Underwriters At

Lloyds Subscribing To Policy Nos. PG1902704,
PG1902346, PG1902696, PG1902698, PG1902707,
PG1902702, and PG1962712, Landmark American
Insurance Co., Liberty Mutual Fire Insurance Co., Starr

Surplus Lines Insurance CO., Steadfast Insurance Co..
09/25/2020 (Loveland, Benjamin) (Entered: 09/25/2020)

 

Receipt of Application for Pro Hac Vice Admission(
20-01222-sce) [motion,122] ( 200.00) Filing Fee. Receipt.

number AXXXXXXXX. Fee amount 200.00. (Re: Dec #10)%):

09/25/2020 us S. Treasury) (Entered: 09/25/2020) — :

  

 

 

 

 

1] of 23 4/22/2021, 11:35 AM
New York Southern Live Sam 20-Cv-07437-LGS Document Rens: RE QELS hedicot APSA Birks 9$42009060208-L_1_ 0-1

 

 

 

 

 

 

@il Statement Rule 9027(e)(3) Statement of OBE Specialty
(5 pgs) Insurance Company filed by Isabella Karlina Stankowski-
Booker on behalf of QBE Specialty Insurance Company.
09/25/2020 (Stankowski-Booker, Isabella) (Entered: 09/25/2020)
12 Statement of Intention pursuant to FRBP 9027(e}(3) Filed
(4 pgs) by Corey R Greenwald on behalf of Endurance American
Specialty Insurance Co.. (Greenwald, Corey) (Entered:
09/25/2020 09/25/2020)
@B Statement of Intention (Jury Demand) Filed by Corey R
(4 pgs) Greenwald on behalf of Endurance American Specialty
09/25/2020 Insurance Co.. (Greenwald, Corey) (Entered: 09/25/2020)
@i4 Notice of Hearing for September 30, 2020 at 11:00 A.M.
(4 pgs) (ET) filed by Lucy Kweskin on behalf of Century 21
Department Stores LLC. (Kweskin, Lucy) (Entered:
09/25/2020 09/25/2020)
is Order Granting Application for Pro Hac Vice Admission
(2 pgs) of Benjamin W. Loveland (Related Doc # 10) signed on
09/28/2020 9/28/2020 (White, Greg) (Entered: 09/28/2020)
@i6 Application for Pro Hac Vice Admission filed by Craig
(4 pgs) Goldblatt on behalf of Certain Underwriters At Lloyds

Subscribing To Policy Nos. PG1902704, PG1902346,
PG1902696, PG1902698, PG1902707, PG1902702, and
PG1902712, Landmark American Insurance Co., Liberty
Mutual Fire Insurance Co., Starr Surplus Lines Insurance
C0., Steadfast Insurance Co.. (Goldblatt, Craig) (Entered:
09/28/2020 09/28/2020)

 

Receipt of Application for Pro Hac Vice Admission(
20-01222-scc) [motion,!22] ( 200.00) Filing Fee. Receipt
number AXXXXXXXX, Fee amount 200.00. (Re: Doc # 16)

 

 

09/28/2020 (U.S. Treasury) (Entered: 09/28/2020)
@l7 Order Granting Application for Pro Hac Vice Admission
(2 pgs) of Craig Goldblatt (Related Doc # 16) signed on
09/28/2020 9/28/2020 (White, Greg) (Entered: 09/28/2020)
18 Application for Pro Hac Vice Admission of Matthew M.
(4 pgs) Burke, Esq. filed by Craig Goldblatt on behalf of Certain

Underwriters At Lloyds Subscribing To Policy Nos.
PG1902704, PG1902346, PG1902696, PG1902698, ecg
PG1902707, PG1902702, and PG1902712, Landmar ke ae
American Insurance Co., Liberty Mutual Fire Instn 4c

Co., Starr Surplus Lines Insurance CO0., Steadfast.
09/29/2020 Insurance Co.. (Goldblatt, Graig) Entered: 09/29/2020

 
 
  
  

 

 

 

 

12 of 23 “aromas 1 11:35 AM
New York Southern Live QS} :20-Cv-07437-LGS Document Reps VBE RAL So/d ark giEBRASK RG Gi759.3.42909060208-L_1_0-1

 

Receipt of Application for Pro Hac Vice Admission(
20-01222-sec) [fmotion,122] (200.00) Filing Fee. Receipt
number AXXXXXXXX. Fee amount 200.00. (Re: Doc # 18)

 

09/29/2020 (U.S. Treasury) (Entered: 09/29/2020)
19 Corporate Ownership Statement . Filed by Craig
(6 pgs) Goldblatt on behalf of Certain Underwriters At Lloyds

Subscribing To Policy Nos. PG1902704, PG1902346,
PG1902696, PG1902698, PG1902707, PG1902702, and

 

 

 

09/29/2020 PG1902712. (Goldblatt, Craig) (Entered: 09/29/2020)
20 Corporate Ownership Statement . Corporate parents
(4 pgs) added to case: RSUI Indemnity Company. Filed by Craig
Goldblatt on behalf of Landmark American Insurance
09/29/2020 Co.. (Goldblatt, Craig) (Entered: 09/29/2020)
21 Corporate Ownership Statement . Corporate parents
(4 pgs) added to case: Liberty Mutual Group Inc.. Filed by Craig
Goldblatt on behalf of Liberty Mutual Fire Insurance Co..
09/29/2020 (Goldblatt, Craig) (Entered: 09/29/2020)
322 Corporate Ownership Statement . Corporate parents
(5 pgs) added to case: Starr Indemnity and Liability Company,

Inc.. Filed by Craig Goldblatt on behalf of Starr Surplus
Lines Insurance CO,. (Goldblatt, Craig) (Entered:

 

 

 

 

 

  
 
 
 

 

 

 

 

09/29/2020 09/29/2020)
B23 Corporate Ownership Statement . Corporate parents
(4 pgs) added to case: Zurich American Insurance Company.
Filed by Craig Goldblatt on behalf of Steadfast Insurance
09/29/2020 Co.. (Goldblatt, Craig) (Entered: 09/29/2020)
24 Order Granting Application for Pro Hac Vice Admission
(2 pgs) of Matthew M. Burke (Related Doc # 18) signed on
09/29/2020 9/29/2020 (White, Greg) (Entered: 09/29/2020)
@25 Notice of Appearance in Adversary Proceeding filed by
(5 pgs) Cynthia Louise Bernstiel on behalf of Evanstan Insurance
09/29/2020 Co., (Bernstiel, Cynthia) (Entered: 09/29/2020)
$26 Notice of Appearance in Adversary Proceeding filed by
(5 pgs) Kevin Buckley on behalf of Great American Fidelity
09/30/2020 Insurance Co. (Buckley, Kevin) (Entered: 09/30/2020)
. B27 Notice of Appearance in Adversary Proceeding filed-by,;~-|.
(5 pgs) Tyler William Flynn on behalf of Great AmericariFidelity~|: >.
09/30/2020 Insurance Co. (Flynn, Tyler) (Entered: 09/30/20 y

13 of 23 4/22/2021, 11:35 AM
New York Southern Live@Sfert:20-Cv-07437-LGS Document Pgos-FrAed Qeheo/derkcei ABS AG Qi753942909060208-L_1_0-1

 

09/30/2020

328
(5 pgs)

Statement Bankruptcy Rule 9027(e)(3) filed by Kevin
Buckley on behalf of Great American Fidelity Insurance
Co. (Buckley, Kevin) (Entered: 09/30/2020)

 

10/01/2020

B29
(36 pgs)

Answer to Complaint (Related Doc # []) filed by Cynthia
Louise Bernstiel on behalf of Evanstan Insurance Co..
(Bernstiel, Cynthia) (Entered: 10/01/2020)

 

10/01/2020

248
(57 pgs)

Transcript regarding Hearing Held on 9/30/20 at 11:00
AM RE: Status Conference. Remote electronic access to
the transcript is restricted until 12/30/2020. The transcript
may be viewed at the Bankruptcy Court Clerks Office.
[Transcription Service Agency: Veritext Legal
Solutions. ]. (See the Courts Website for contact
information for the Transcription Service Agency.).
Notice of Intent to Request Redaction Deadline Due By
16/8/2020. Statement of Redaction Request Due By
10/22/2020, Redacted Transcript Submission Due By
11/2/2020. Transcript access will be restricted through
12/30/2020. (Cales, Humberto) (Entered: 10/08/2020)

 

10/02/2020

Statement / Demand of Certain Insurers for Trial by Jury
filed by Craig Goldblatt on behalf of Certain
Underwriters At Lloyds Subscribing To Policy Nos.
PG1902704, PG1902346, PG1902696, PG1902698,
PG1902707, PG1902702, and PG1902712, Landmark
American Insurance Co., Liberty Mutual Fire Insurance
Co., Starr Surplus Lines Insurance CO., Steadfast
Insurance Co.. (Goldblatt, Craig) (Entered: 10/02/2020)

 

10/02/2020

(5 pgs)

Notice of Appearance and Request for Service of Papers
filed by Craig Goldblatt on behalf of QBE Specialty
Insurance Company. (Goldblatt, Craig) (Entered:
10/02/2020)

 

10/02/2020

32
(4 pgs)

Statement / Demand of OBE Specialty Insurance
Company for Trial by Jury filed by Craig Goldblatt on
behalf of QBE Specialty Insurance Company. (Goldblatt,
Craig) (Entered: 10/02/2020)

 

10/02/2020

233
(S pgs)

Notice of Appearance and Request for Service of Papers
filed by Craig Goldblatt on behalf of Evanstan Insurance
Co.. (Goldblatt, Craig) (Entered: 10/02/2020)

 

 

14 of 23

10/02/2020

 

334
(4 pgs)

 

10/02/2020) —

Statement / Demand of Evanston Insurance Company for...
Trial by Jury filed by Craig Goldblatt on behalf-6f. :
Evanstan Insurance Co.. (Goldblatt, Craig) Entered

 

4/22/2021, 11:35 AM

  
   

 
New York Southern Liv Aeent'20°CV-07437-LGS Document Feéps. FAS RMS detegiFbAAR RE Gi2593.42909060208-L_1_ 0-1

 

 

35 Statement / Rule 9027(e)(3) Statement of Evanston
(4 pgs) Insurance Company filed by Craig Goldblatt on behalf of
Evanstan Insurance Co.. (Goldblatt, Craig) (Entered:
10/02/2020 10/02/2020)
236 Corporate Ownership Statement / Rule 7007.1 Corporate
(4 pgs) Disclosure Statement of Evanston Insurance Company.

Corporate parents added to case: Markel Corporation.
Filed by Craig Goldblatt on behalf of Evanstan Insurance

 

 

 

 

 

10/62/2020 Co.. (Goldblatt, Craig) (Entered: 10/02/2020)
337 Notice of Appearance filed by Joanna L. Young on behalf
(5 pgs) of Axis Surplus Lines Insurance Co.. (Young, Joanna)
10/05/2020 (Entered: 10/03/2020)
(238 Notice of Appearance of Kristin V Gallagher filed by
(5 pgs} Joanna L. Young on behalf of Axis Surplus Lines
10/05/2020 Insurance Co., (Young, Joanna) (Entered: 10/05/2020)
39 Statement /Demand of AXIS Surplus Insurance Company
(4 pgs) for Trial by Jury filed by Joanna L. Young on behalf of
Axis Surplus Lines Insurance Co., (Young, Joanna)
10/05/2020 (Entered: 10/05/2020)
40 Statement /Rule 9027(e)(3) Statement of AXIS Surplus
(5 pgs) Insurance Company filed by Joanna L. Young on behalf
of Axis Surplus Lines Insurance Co.. (Young, Joanna)
10/05/2020 (Entered: 10/05/2020)
B41 Application for Pro Hac Vice Admission of George
(4 pgs) McClellan, Esq. filed by Craig Goldblatt on behalf of
Evanston Insurance Company. (Goldblatt, Craig)
10/06/2020 (Entered: 10/06/2020)

 

Receipt of Application for Pro Hac Vice Admission(
20-01222-sce) [motion,122] ( 200.00) Filing Fee. Receipt
number AXXXXXXXX. Fee amount 200.00. (Re: Doc # 41)

 

10/06/2020 (U.S. Treasury) (Entered: 10/06/2020)
@42 Application for Pro Hac Vice Admission of Shannon
(4 pgs) OMalley, Esq. filed by Craig Goldblatt on behalf of QBE
Specialty Insurance Company. (Goldblatt, Craig)
10/06/2020 (Entered: 10/06/2020)

 

Receipt of Application for Pro Hac Vice Admission( o>...
20-01222-scc) [motion, 122] ( 200.00) ae Fee. Receip

   

 

 

 

 

10/06/2020 (U.S. Treasury) (Entered: 10/06/2020)

15 of 23 4/22/2021, 11:35 AM
New York Southern Live S@Sfent:20-CV-07437-LGS Document ps FAVRE RA kdo debe ei HAAS Hep Hird9-342909060208-L_1_0-1

 

10/06/2020

243
(4 pgs)

Application for Pro Hac Vice Admission of Paige Tackett,
Esq. filed by Craig Goldblatt on behalf of QBE Specialty
Insurance Company. (Goldblatt, Craig) (Entered:
10/06/2020)

 

10/06/2020

Receipt of Application for Pro Hac Vice Admission(
20-01222-sec) [motion,122] ( 200.00) Filing Fee. Receipt
number AXXXXXXXX, Fee amount 200.00. (Re: Doc # 43)
(U.S. Treasury) (Entered: 10/06/2020)

 

10/06/2020

44
(2 pgs)

Order Granting Application for Pro Hac Vice Admission
of George McClellan (Related Doc # 41) signed on
10/6/2020 (White, Greg) (Entered: 10/06/2020)

 

10/06/2020

45
(2 pgs)

Order Granting Application for Pro Hac Vice Admission
of Shannon O'Malley (Related Doc # 42) signed on
10/6/2020 (White, Greg) (Entered: 10/06/2020)

 

10/06/2020

246
(2 pgs)

Order Granting Application for Pro Hac Vice Admission
of Paige Tackett (Related Doc # 43) signed on 10/6/2020
(White, Greg) (Entered: 10/06/2020)

 

10/08/2020

B47
(77 pgs; 2 docs)

(Incorrect PDF File Submitted) Amended Answer to
Complaint (related document(s)29) filed by Cynthia
Louise Bernstiel on behalf of Evanstan Insurance Co..
(Attachments: # 1 Exhibit A - Policy)(Bernstiel, Cynthia)
Modified on 10/8/2020 (Richards, Beverly). (Entered:
10/08/2020)

 

10/09/2020

G49
(76 pgs; 2 docs)

(This Entry Has Been Refiled. See Document #67 For
The Correct Entry) Amended Answer to Complaint
(related document(s)29) filed by Cynthia Louise Bernstiel
on behalf of Evanstan Insurance Co.. (Attachments: # 1
Exhibit A)(Bernstiel, Cynthia) Modified on 11/4/2020
(Richards, Beverly). (Entered: 10/09/2020)

 

10/09/2020

@50
(4 pgs)

Corporate Ownership Statement . Corporate parents
added to case: QBE Holdings, Inc.. Filed by Craig
Goldblatt on behalf of QBE Specialty Insurance
Company. (Goldblatt, Craig) (Entered: 10/09/2020)

 

 

16 of 23

10/13/2020

 

(3 pgs)

 

Notice of Appearance in Adversary Proceeding filed by
John E. Jureller Jr. on behalf of 173 Bway Blue LLC, 262
Mott Blue TIC LLC, 28 Newbury JSRE TIC LLC, 315
Seventh Retail LLC, 444 86 Blue LLC, 66 Pear! Retail IJ,
LLC, 66 Pearl Retail ISG, LLC, 66 Pearl Retail, LEC...
Century 21 Inc., [Raymond-77 Warren LLC, Miami DD.
101 Blue LLC, Sabra Associates LLC, Star of Davids
True Blue Associates LLC, Webway Axxociates LLC. =

   
  

 

4/22/2021, 11:35 AM

 
New York Southern Live@Sfent:20-Cv-07437-LGS Document Rens Fillshl hm /davcoi BAAR GlrS4B 42909060208-L_1_0-1

(Jureller, John) (Entered: 10/13/2020)

 

10/13/2020

O52
(3 pgs)

Notice of Hearing / Notice of Telephonic Status
Conference filed by Lucy Kweskin on behalf of Century
21 Department Stores LLC. with hearing to be held on
10/14/2020 at 03:00 PM at Teleconference Line
(CourtSolutions) (SCC) (Kweskin, Lucy) (Entered:
10/13/2020)

 

10/14/2020

(7 pgs)

Affidavit of Service re: Notice of Telephonic Status
Conference (Docket No. 52) (related document(s)52) filed
by Stretto.(Klamser, Robert) (Entered: 10/14/2020)

 

10/16/2020

O54
(5 pgs)

Case Management and Scheduling Order signed on
10/16/2020 (White, Greg) (Entered: 10/16/2020)

 

10/16/2020

55
(41 pgs)

Answer to Complaint (Related Doc # []) filed by Kevin
Buckley on behalf of Great American Fidelity Insurance
Co. (Buckley, Kevin) (Entered: 10/16/2020)

 

10/16/2020

56
(4 pgs)

Corporate Ownership Statement . Corporate parents
added to case: American Financial Group, Inc., Great
American Insurance Company. Filed by Kevin Buckley
on behalf of Great American Fidelity Insurance Co.
(Buckley, Kevin) (Entered: 10/16/2020)

 

10/16/2020

Statement Demand for Trial by Jury filed by Kevin
Buckley on behalf of Great American Fidelity Insurance
Co. (Buckley, Kevin) (Entered: 10/16/2020)

 

10/19/2020

Transcript regarding Hearing Held on 10/14/20 at 10:04
AM RE: Status Conference. Remote electronic access to
the transcript is restricted until 1/19/2021. The transcript
may be viewed at the Bankruptcy Court Clerks Office.
[Transcription Service Agency: Veritext Legal
Solutions.|. (See the Courts Website for contact
information for the Transcription Service Agency.).
Notice of Intent to Request Redaction Deadline Due By
10/26/2020. Statement of Redaction Request Due By
11/9/2020. Redacted Transcript Submission Due By
11/19/2020. Transcript access will be restricted through
1/19/2021, (Cales, Humberto) (Entered: 11/02/2020)

 

 

17 of 23

10/21/2020

 

(5 pgs)

 

Notice of Appearance and Request for Service of Papers
filed by Craig Goldblatt on behalf of Endurance
American Specialty Insurance Co.. (Goldblatt, Craig)
(Entered: 10/21/2020) i:

 

4/22/2021, 11:35 AM

  

 
New York Southern Live @SGent:20-CV-07437-LGS Document Sips Filed. QA lSo/derbe pit PAASk RI Gi754.B3.42909060208-L_1_ 0-1

 

59 Corporate Ownership Statement . Corporate parents

(4 pgs) added to case: Endurance American Insurance Company.
Filed by Craig Goldblatt on behalf of Endurance
American Specialty Insurance Co.. (Goldblatt, Craig)
10/21/2020 (Entered: 10/21/2020)

 

@ 60 Memorandum of Law / Defendants' Motion to Remand

(41 pgs; 2 docs) filed by Craig Goldblatt on behalf of Allianz Global Risks
US Insurance Co., Axis Surplus Lines Insurance Co.,
Certain Underwriters At Lloyds Subscribing To Policy
Nos. PG1902704, PG1902346, PG1902696, PG1902698,
PG1902707, PG1902702, and PG1902712, Endurance
American Specialty Insurance Co., Evanston Insurance
Company, Great American Fidelity Insurance Co,
Landmark American Insurance Co., Liberty Mutual Fire
Insurance Co., QBE Specialty Insurance Company, Starr
Surplus Lines Insurance CO0., Steadfast Insurance Co..
(Attachments: # 1 Exhibit A: Proposed Order) (Goldblatt,
10/21/2020 Craig) (Entered: 10/21/2020)

 

@él Declaration of Craig Goldblatt in Support of Defendants’
(11 pgs; 3 docs) Motion to Remand filed by Craig Goldblatt on behalf of
Allianz Global Risks US Insurance Co., Axis Surplus
Lines Insurance Co., Certain Underwriters At Lloyds
Subscribing To Policy Nos. PG1902704, PG1902346,
PG1902696, PG1902698, PG1902707, PG1902702, and
PG1902712, Endurance American Specialty Insurance
Co., Evanston Insurance Company, Great American
Fidelity Insurance Co, Landmark American Insurance
Co., Liberty Mutual Fire Insurance Co., QBE Specialty
Insurance Company, Starr Surplus Lines Insurance C0.,
Steadfast Insurance Co.. (Attachments: # | Exhibit A #2

 

10/21/2620 Exhibit B) (Goldblatt, Craig) (Entered: 10/21/2020)
(362 Notice of Appearance in Adversary Proceeding of
(5 pgs) Lowenstein Sander LLP filed by Jeffrey L. Cohen on

behalf of Official Committee of Unsecured Creditors of
Century 21 Department Stores LLC, et al.. (Cohen,

 

10/22/2020 Jeffrey) (Entered: 10/22/2020)
63 Notice of Hearing on Defendants’ Motion to Remand
(8 pgs) (related document(s)60, 61) filed by Craig Goldblatt on

behalf of Allianz Global Risks US Insurance Co., Axis
Surplus Lines Insurance Co., Certain Underwriters At
Lloyds Subscribing To Policy Nos. PG1902704,
PG1902346, PG1902696, PG1902698, PG1902707,
PG1902702, and PG1902712, Endurance American): °/>
Specialty Insurance Co,, Evanston Insurance Coffipany

Great American Fidelity Insurance Co, Landmark: we
American Insurance Co., Liberty Mutual Fire Insuraiie e

    
 

 

10/22/2020

 

 

 

 

18 of 23 4207, 11:38 AM
New York Southern Live Spstent:-20°CV-07437-LGS Document fps Arist OMe dantegil BAAR pr Bl25943.42909060208-L_I_0-1

Co., QBE Specialty Insurance Company, Starr Surplus
Lines Insurance C0., Steadfast Insurance Co.. with
hearing to be held on 12/16/2020 at 10:00 AM at
Teleconference Line (CourtSolutions) (SCC) Objections
due by 11/9/2020, (Goldblatt, Craig) (Entered:
10/22/2020)

 

10/30/2020

B64
(7 pgs; 2 docs)

Application for Pro Hac Vice Admission of Marc E.
Rosenthal filed by Lucy Kweskin on behalf of Century 21
Department Stores LLC. (Attachments: # 1 Exhibit A}
(Kweskin, Lucy) (Entered: 10/30/2020)

 

10/30/2020

Receipt of Application for Pro Hac Vice Admission(
20-01222-sec) [motion,122] (200.00) Filing Fee. Receipt
number AXXXXXXXX. Fee amount 200.00. (Re: Doc # 64)
(U.S. Treasury) (Entered: 10/30/2020)

 

11/02/2020

265
(3 pgs)

Order Granting Application for Pro Hac Vice Admission
of Marc E. Rosenthal (Related Doc # 64) signed on
11/2/2020 (White, Greg) (Entered: 11/02/2020)

 

11/04/2020

Q67
(97 pgs; 2 docs)

Amended Answer to Complaint filed by Cynthia Louise
Bernstiel on behalf of Evanstan Insurance Co..
(Attachments: # 1 Exhibit A)(Bernstiel, Cynthia)
(Entered: 11/04/2020)

 

11/09/2020

268
(37 pgs)

Opposition fo Defendants' Motion to Remand (related
document(s)60) filed by Lucy Kweskin on behalf of
Century 21 Department Stores LLC. (Kweskin, Lucy)
(Entered: 11/09/2020)

 

11/09/2020

@69
(5 pgs)

Opposition / Joinder of the Official Committee of
Unsecured Creditors to Debtors Opposition to Defendants
Motion to Remand (related document(s)68, 60) filed by
Jeffrey L. Cohen on behalf of Official Committee of
Unsecured Creditors of Century 21 Department Stores
LLC, et al.. (Cohen, Jeffrey) (Entered: 11/09/2020)

 

11/11/2020

270
(7 pgs)

Affidavit of Service re: Opposition to Defendants Motion
to Remand (Docket No. 68) (related document(s)68) filed
by Stretto.(Klamser, Robert) (Entered: 11/11/2020)

 

 

19 of 23

11/23/2020

 

G71
(38 pgs)

 

Response / Defendants' Reply in Further Support of

Remand (related document(s)63, 68, 60, 69, 61) filed by
Craig Goldblatt on behalf of Allianz Global Risks US...
Insurance Co., Axis Surplus Lines Insurance Co.,’Cert
Underwriters At Lloyds Subscribing To Policy’Nos.
PG1902704, PG1902346, PG1902696, PG1902698,
PG1902707, PG1902702, and PG1902712, Endurance Pe
American Specialty Insurance Co., Evanston Insurance e. hee

 
  
  

40/2021, 1[:35 AM

 

 
New York Southern Liv’ Gata: 20°CV-07437-LGS Document $4... Filed Qeledeboo ERRATA Gi2ddB.42909060208-L_L_0-1

Company, Great American Fidelity Insurance Co,
Landmark American Insurance Co., Liberty Mutual Fire
Insurance Co., QBE Specialty Insurance Company, Starr
Surplus Lines Insurance CO0., Steadfast Insurance Co..
with hearing to be held on 12/16/2020 at 10:00 AM at
Teleconference Line (CourtSolutions} (SCC) (Goldblatt,
Craig) (Entered: 11/23/2020)

 

12/07/2020

O72
(24 pgs)

Notice of Proposed Order / Proposed Confidentiality
Agreement and Stipulated Protective Order filed by Lucy
Kweskin on behalf of Century 21 Department Stores
LLC, (Kweskin, Lucy) (Entered: 12/07/2020)

 

12/10/2020

373
(5 pgs)

Notice of Appearance and Request for Service of Papers
filed by Philip D. Anker on behalf of Starr Surplus Lines
Insurance Co., Certain Underwriters At Lloyds
Subscribing To Policy Nos. PG1902704, PG1902346,
PG1902696, PG1902698, PG1902707, PG1902702, and
PG1902712, Endurance American Specialty Insurance
Co., Evanston Insurance Company, Landmark American
Insurance Co., Liberty Mutual Fire Insurance Co., QBE
Specialty Insurance Company, Steadfast Insurance Co..
(Anker, Philip) (Entered: 12/10/2020)

 

12/11/2020

374
(24 pgs)

So Ordered Confidentiality Agreement and Stipulated
Protective Order signed on 12/11/2020 (White, Greg)
(Entered: 12/11/2020)

 

12/14/2020

O75
(8 pgs)

Affidavit of Service re: Confidentiality Agreement and
Stipulated Protective Order (Docket No. 72) (related
document(s)72) filed by Stretto.Klamser, Robert)
(Entered: 12/14/2020)

 

12/15/2020

B76
(3 pgs)

Notice of Agenda for Telephonic Hearing on Matters
Scheduled for December 16, 2020 Filed by Lucy Kweskin
on behalf of Century 21 Department Stores LLC. with
hearing to be held on 12/16/2020 at 10:00 AM at
Teleconference Line (CourtSolutions) (SCC) (Kweskin,
Lucy) (Entered: 12/15/2020)

 

12/15/2020

O77
(6 pgs)

Affidavit of Service re: Notice of Agenda for Telephonic
Hearing on Matters Scheduled for December 16, 2020
(Docket No, 76) (related document(s)76) filed by Stretto.
(Klamser, Robert) (Entered: 12/15/2020)

 

 

20 of 23

12/28/2029

 

278
(35 pgs)

 

Transcript regarding Hearing Held on 12/16/20 at 9:59
AM RE: Defendants Motion to Remand filed by Craig
Goldblatt. Remote electronic access to the transcript is, S
restricted until 3/29/2021. The transcript may be: viewed

at the Bankruptcy Court Clerks Office. [Transeription © a

4/22/2021, 11:35 35 AM

  
  
 

 
New York Southern Live Cas fam

1:20-cv-07437-LGS Document 36. Fed QA e he bat ROSA Gi7543$42909060208-1. 1 0-1

Service Agency: Veritext Legal Solutions.]. (See the
Courts Website for contact.information for the
Transcription Service Agency.) (RE: related document(s)
60). Notice of Intent to Request Redaction Deadline Due
By 1/4/2021. Statement of Redaction Request Due By
1/19/2021. Redacted Transcript Submission Due By
1/28/2021. Transcript access will be restricted through
3/29/2021. (Cales, Humberto) (Entered: 01/05/2021)

 

01/12/2021

@79
(4 pgs)

Application for Pro Hac Vice Admission of Nicole
Kozlowski filed by Michael D. Hynes on behalf of Alhanz
Global Risks US Insurance Co,. (Hynes, Michael)
(Entered: 01/12/2021)

 

01/12/2021

Receipt of Application for Pro Hac Vice Admission(
20-01222-sec) [motion,!22] ( 200.00) Filing Fee. Receipt
number AXXXXXXXX. Fee amount 200.00. (Re: Doc # 79)
(U.S. Treasury) (Entered: 01/12/2021)

 

01/13/2021

80
(2 pgs)

Order Granting Application for Pro Hac Vice Admission
of Nicole Kozlowski (Related Doc # 79) signed on
1/13/2021 (White, Greg) (Entered: 01/13/2021)

 

01/29/2021

asi
(27 pgs)

First Motion to Compel Documents/Information filed by
Dennis T D'Antonio on behalf of 173 Bway Blue LLC,
262 Mott Blue TIC LLC, 28 Newbury JSRE TIC LLC,
315 Seventh Retail LLC, 444 86 Blue LLC, 66 Pearl
Retail II, LLC, 66 Pearl Retail ISG, LLC, 66 Pear] Retail,
LLC, Century 21 Department Stores LLC, Century 21
Inc., IRaymond-77 Warren LLC, Miami DD 101 Blue
LLC, Sabra Associates LLC, Star of David, True Blue
Associates LLC, Webway Axxociates LLC. (D’Antonio,
Dennis) (Entered: 01/29/2021)

 

 

 

01/29/2021

21 of 23

B82
(495 pgs; 16 docs)

 

First Declaration of Dennis D'Antonio in Support of
Plaintiffs' Motion to Compel (related document(s)81)
filed by Dennis T D'Antonio on behalf of 173 Bway Blue
LLC, 262 Mott Blue TIC LLC, 28 Newbury JSRE TIC
LLC, 315 Seventh Retail LLC, 444 86 Blue LLC, 66
Pearl Retail II, LLC, 66 Pearl Retail ISG, LLC, 66 Pearl
Retail, LLC, Century 21 Department Stores LLC, Century
21 Inc., IRaymond-77 Warren LLC, Miami DD 101 Blue
LLC, Sabra Associates LLC, Star of David, True Blue
Associates LLC, Webway Axxociates LLC,

(Attachments: # 1 Exhibit A # 2 Exhibit B #3 Exhibit C #
4 Exhibit D # 5 Exhibit E # 6 Exhibit F #7 Exhibit G#8~..

Exhibit H #9 Exhibit I #10 Exhibit J # 11 ExhibitK #12 <)>

Exhibit L # 13 Exhibit M # 14 Exhibit O #15, Exhibit »)
(D'Antonio, Dennis) (Entered: 01/29/2021) 5),

  

 

4/22/2021, 11:33 AM

 

  

 

 
New York Southern Liv&S9S@nl:20-Cv-07437-LGS Document Rips:/fayasleOrehd Aba Agi Bin omeR ft.017595942909060208-L_1_0-1

 

383 First Declaration of Dennis D'Antonio in Good Faith

(4 pgs) (related document(s)81) filed by Dennis T D'Antonio on
behalf of 173 Bway Blue LLC, 262 Mott Blue TIC LLC,
28 Newbury JSRE TIC LLC, 315 Seventh Retail LLC,
444 86 Blue LLC, 66 Pearl Retail II, LLC, 66 Pearl Retail
ISG, LLC, 66 Pearl Retail, LLC, Century 21 Department
Stores LLC, Century 21 Inc., [Raymond-77 Warren LLC,
Miami DD 101 Blue LLC, Sabra Associates LLC, Star of
David, True Blue Associates LLC, Webway Axxociates

 

 

01/29/2021 LLC. (D'Antonio, Dennis) (Entered: 01/29/2021)
@ 84 Motion to Compel filed by Michael D. Hynes on behalf of
(50 pgs; 2 docs) Allianz Global Risks US Insurance Co.. (Attachments: #
01/29/2021 1 Exhibit A) (Hynes, Michael) (Entered: 01/29/2021)
85 Declaration of Michael Hynes (related document(s)84)

(252 pgs; 9 docs) filed by Michael D. Hynes on behalf of Allianz Global
Risks US Insurance Co.. (Attachments: # | Exhibit 1 # 2
Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 #6
Exhibit 6 #7 Exhibit 7 # 8 Exhibit 8) (Hynes, Michael)

 

 

01/29/2021 (Entered: 01/29/2021)
(3 86 Amended Notice of Hearing filed by Michael D. Hynes
(4 pgs) on behalf of Allianz Global Risks US Insurance Co..
02/04/2021 (Hynes, Michael) (Entered: 02/04/2021)
B87 Notice of Hearing / Notice of Telephonic Status
(3 pgs) Conference filed by Matthew Skrzynski on behalf of

Century 21 Department Stores LLC. with hearing to be
held on 2/12/2021 at 10:00 AM at Teleconference Line
(CourtSolutions) (SCC) (Skrzynski, Matthew) (Entered:

 

 

02/04/2021 02/04/2021)
8s Affidavit of Service re: Notice of Telephonic Status
(8 pgs) Conference (Docket No, 87) (related document(s)87) filed
02/05/2021 by Stretto.(Kiamser, Robert) (Entered: 02/05/2021)
(989 Notice of Agenda for Telephonic Hearing on Matters
(4 pgs) Scheduled for February 12, 2021 filed by Matthew

Skrzynski on behalf of Century 21 Department Stores
LLC, with hearing to be held on 2/12/2021 at 10:00 AM
at Teleconference Line (CourtSolutions) (SCC)

 

  
 

02/11/2021 (Skrzynski, Matthew) (Entered: 02/11/2021)
B90 Affidavit of Service re: Notice of Agenda for Telephonic).
(6 pgs) Hearing on Matters Scheduled for February 12, 2021 |
(Docket No. 89) (related document(s)89) filed by S Stretto.

 

 

 

 

02/11/2021 _ (Slamser, Robert) (Entered: O2/11/2021) PBL,

 

22 of 23 4/22/2021, 11:35 AM
New York Southern Liv @S@nt:20-CV-07437-LGS Document 6... FG QMS datogi bAARRE Bl t153 7086033 1379-L_1_0-1

 

02/12/2021

B91
(4 pgs)

Amended Notice of Agenda / Amended Notice of Agenda
for Telephonic Hearing on Matters Scheduled for
February 12, 2021 filed by Matthew Skrzynski on behalf
of Century 21 Department Stores LLC. with hearing to be
held on 2/12/2021 at 10:00 AM at Teleconference Line
(CourtSolutions) (SCC) (Skrzynski, Matthew) (Entered:
02/12/2021)

 

02/18/2021

392

(83 pgs; 2 docs) 2/18/2021 (related document(s)60) (White, Greg)

Order Granting Defendants' Motion to Remand signed on

(Entered: 02/18/2021)

 

 

02/18/2021

393
(4 pgs)

Hearing on Matters Scheduled for February 12, 2021 (Docket No.

Affidavit of Service re; Amended Notice of Agenda for Telephonic

91) (related document(s)91) filed by Stretto.délamser, Robert)
(Entered: 02/18/2021)

 

 

03/23/2021

 

@94
(2 pgs)

 

Letter Re: remanding adversary proceeding (related document(s)92)
Filed by Clerk's Office, U.S. Bankrupty Court. (Lopez, Mary)
(Entered: 03/23/2021)

 

 

23 of 23

{HFREBY ATTEST AND CERTIFY ON 202
THAT THIS DOCUMENT 16.4 FULL, TRUE AND CORRECT

GOPY O° THE GRIGINAL FILED ON OUR COURT'S
ELECTRONIC CASE FILING SYSTEM,

Oe rm
(oF x
CLERK, US BANKRUPTCY COURT, SONY of iL O
a , Li Uo
DEPUTY CLERK Se SeaL oy
NS

ree e
yo

   
   

4/22/2021, 11:46 AM
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 29 of 110
20-01222-scc Doc92 Filed 02/18/2021 torso. 02/18/2021 13:14:31

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ExhibitA Pg 1 of

Page 1
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
Case No, 20-12097-scc
Adv. Case No, 20-01222-scc

In the Matter of:

CENTURY 21 DEPARTMENT STORES LLC,

Debtor.
CENTURY 21 DEPARTMENT STORES LLC, et al.,
Plaintiffs,
v.
STARR SURPLUS LINES INSURANCE CoO., et al.,

Defendants.

 

 

 

 

_ Veritext Legal Solutions

212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 30 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
_ ExhibitA = Pg 2 of 80

Page 2

1 United States Bankruptcy Court
2 One Bowling Green

3 New York, NY 10004

5 February 12, 2021

6 10:00 AM

10
11
12
13
14
15
16
17
18
19
20
21 BEFORE

22 HON SHELLEY C. CHAPMAN
23 U.S. BANKRUPTCY JUDGE
24

25 ECRO: UNKNOWN

 

 

 

 

Veritext Lega! Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 31 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
oceans coe a a PXNIDILA Pg 3 of80

 

Page 3

i HEARING re Doc #469 First Interim Fee Application of

2 Proskauer Rose LLP, as Counsel to the Debtors

3

4 HEARING re Doc #468 First Interim Application of Stretto for
5 Allowance of Compensation

6

7 HEARING re Doc #462 Application for Interim Professional

8 Compensation for Lowenstein Sandler LLP, Creditor Comm Aty
9

10 HEARING re Doc #513 First interim Fee Application Of

11 AlixPartners, LLP, Financial Advisor To The Official

12 Committee of Unsecured Creditors
13

14 HEARING re Doc #226 Acro Display LLCs Motion for Allowance
15 and Payment of Administrative Expense

16

17 HEARING re Adversary proceedings: 20-01222-see Century 21
18 Department Stores LLC et al. v. Starr Surplus Lines

19 Insurance CO. et al. Status Conference

20

21

22
23
24

25 Transcribed by: Sonya Ledanski Hyde

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 32 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
_ ExhibitA — Pg 4 of 80°

 

Page 4

1 A PPE ARAN CE S

3 PROSKAUER ROSE LIP

4 Attorneys for the Debtor
5 Eleven Times Square

6 New York, NY 10036

7

8 BY: MATTHEW SKRYNSKI (TELEPHONICALLY)
9 PETER YOUNG (TELEPHONICALLY)
10

11 UNITED STATES DEPARTMENT OF JUSTICE

12 Attorneys for the U.S. Trustee
13 201 Varick Street, Suite 1006

14 New York, NY 10014

15

16 BY: ANDREA SCHWARTZ (TELEPHONICALLY)
17

18 WHITE and WILLIAMS LLP

19 Attorneys for Acro Display LLC
20 7 Times Square

21 New York, NY 10036

22

23 BY: JAMES VANDERMARK (TELEPHONICALLY)
24

25

a

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 33 of 110

20-01222-scc Doc 92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg Sof80

 

Page 5

1 WILMER, CUTLER, PICKERING, HALE & DORR LLP

2 Attorneys for Starr Surplus Lines Insurance Co., et al.
3 7 World Trade Center, 250 Greenwich Street

4 New York, NY 10007

5

6 BY: PHILIP ANKER (TELEPHONICALLY)

7

8 LOWENSTEIN SANDLER LLP

9 Attorneys for Official Committee of Unsecured Creditors
10 One Lowenstein Drive

11 Roseland, NJ 07068

12

i3 BY: BRENT WEISENRBERG (TELEPHONICALLY}

14

15 MORGAN, LEWIS & BOCKIUS LLP

16 Attorneys for JP Morgan Chase Bank, N.A.

17 One Federal Street

18 Boston, MA 02110

i9
20 BY: JULIA FROST-DAVIES (TELEPHONICALLY)
21

22 ALSO PRESENT TELEPHONTICALLY:
23 DENISE MARTE

24 TRACY KLESTADT

25 BENJAMIN LOVELAND

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 34 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
 ExhibitA Pg 6 of80

1 MATTHEW BURKE

2 DANIELLE SALVATORE

3 LAUREN LIFLAND

4 CYNTHIA BERNSTIEL

5 NICOLE KOZLOWSKI

6 JEFF MARWIL

7 BRIAN CASHMAN

8 JEFFREY COHEN

9 ROBERT KLAMSER

10 KATHRYN MCGLYNN

i1 DAVID RILEY

12 KAITLYN SUNDT

13 VLADIMIR JELISAVCIC
i4 TAL SINGER

15 PAUL ADAMS

16 JOHN JURELLER

17 ISABELLA STANKOWSKI-BOOKER
18 JOANNA YOUNG

19 EZRA HUSNEY

20 DENNIS T. D'/'/ANTONIO
21 WILLIAM COONEY

22 TYLER FLYNN

23 Cc. RUSSELL

24 MICHAEL HYNES

25

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 35 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ExhibitA Pg 7of80

 

Page 7
PROCEEDINGS

THE COURT: Good morning, everyone. This is Judge
Chapman. We're here this morning in the Century 21
Department Stores cases, Case No. 20-12907. If everybody
could please keep your phones on mute until you speak, If
would appreciate it. Thank you.

This hearing is being conducted entirely
telephonically via the Court Solutions platform and a
recording of the hearing is being made. No private
recordings of the hearing are permitted.

I have a long roster of those who have registered
to participate this morning. I appreciate that we have a
number of matters on the calendar this morning. Please
identify yourself for the record when you speak and identify
the party on whose behalf you're appearing and please do so
each time that you speak so that we can create an accurate
record,

All right. I did get an amended agenda sometime
recently, perhaps early this morning. Who would like to
start from the Proskauer firm?

MR. SKRZYNSKI: Good morning, Your Honor. This is
Matthew Skrzynski of Proskauer Rose on behalf of the
Debtors. That's correct, we sent over an amended agenda
this morning to Your Honor; it's found at Docket No. 632,

and it reflects updates to the status of discussions on

 

 

 

 

Veritext Legal Solutions

212-267-6868 www.vetitext.com 516-608-2406
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 36 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA = Pg 8 of 80

 

Page 8

1 applications.

2 THE COURT: All right, very good.

3 MR. SKRZYNSKI: Before we proceed -- great.

4 THE COURT: Go ahead, go ahead.

5 MR. SKRAYNSKI: Before we get to the agenda, just
6 by way of quick update. As your Honor may have seen, the

7 debtors filed a plan, a disclosure statement, and a motion
8 to approve solicitation procedures; those are Dockets 614,
3 615, and 616 respectively.
10 And if Your Honor is amenable to it, proposing to
11 begin with the agenda then at item 1, and after that,

12 counsel for the adversary proceeding can drop off.

13 THE COURT: Partially okay, but I'm going to mix
14 it up a little bit. I'd like to take the fee applications
15 first, so that those parties can drop off, particularly in
16 light of the fact that all outstanding issues on those have
17 been resolved. So if could please start with the fee

18 applications and go through these quickly and then I can

19 have those parties drop off, and then I'll turn to the
20 adversary proceeding.
21 MR. SKRZYNSKI: Sounds good. Thank you, Your
22 Honor. My colleague, Peter Young, will address the fee

23 applications.

24 THE COURT: All right, thank you.
25 Mr. Young.

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 37 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

40

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

ExhibitA Pg 9 of 80

 

Page 9

MR. YOUNG: Good morning, Judge Chapman. Hope
you're well.

I'm pleased to report, as Mr. Skrzynski said, that
each of the professionals subject to the order that we
delivered to chambers this morning, and that includes
Proskauer, Stretto, Lowenstein Sandler, and AlixPartners,
have reached agreements with the United States Trustee on
voluntary write-offs. Those write-offs, Your Honor, are all
reflected, both in the numbers and in the footnotes that
appear on Schedule A, the official form from the Southern
District for approving fee applications.

And unless Your Honor has questions -- and I
believe, by the way, to Your Honor's point, that each of the
professionals is represented on the call -- we ask that you
enter the order approving the fees as reduced by the
agreement with the United States Trustees.

THE COURT: In the interest of candor, I have not
had time to review the revised order that you submitted. I
would be grateful if you could put on the record what the
new numbers are; hopefully, you have that at your
fingertips.

MR. YOUNG: I do, Your Honor, and I'm happy to do
it.

THE COURT: All right.

MR. YOUNG: Your Honor, would you like me to -

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 38 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 10 of 80 —

 

 

Page 16

i THE COURT: You neglected to mention Weg & Myers.
2 MR. YOUNG: Yes. I'm sorry, Your Honor, I'm

3 getting a little feedback on the phone. I didn't hear the
4 question.

5 THE COURT: Yeah, I'm just trying to figure out

6 where that's coming from. If everybody could please keep

7 your phones on mute, other than Mr. Young, that would be

8 great. My question was about Weg & Myers.

9 MR. YOUNG: Yeah.

10 THE COURT: When you recited the fee applications,
L1 you neglected to mention them. That's before me today as
12 well, yes?

13 MR. YOUNG: It is not, and I neglected

14 purposefully, Your Honor. Weg & Myers will file its final
15 fee application any day now and set it for hearing. As of
16 the December 30th closing on the insurance participation

17 interest sale, the fees and expenses of Weg & Myer are

18 picked up by the buyer of the insurance claim participation
19 interest, and Weg and Myer will no longer be engaged by the
20 estate.

21 And so, we'll submit a notice in connection with
22 their final fee application informing the Court and all

23 parties-in-interest in the case of that fact and seek

24 approval of final fees, but they will not be included as

25 interim fee application party.

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 39 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

ExhibitA Pg 11 of 80

 

Page li

1 THE COURT: Okay. All right, great, that makes a
2 lot of sense. 80 if you could just run through the other

3 four, I would be grateful.

4 | . MR. YOUNG: Certainly, Your Honor, and in doing

5 that, would you like me just te run through what the write-
6 off amounts were or what the actual amounts were all across
7 the chart?

8 THE COURT: Yeah, just if you could run up what

9 the write-off amounts were, and then I'm just going to ask
10 Ms. Schwartz to confirm that she's in agreement with what
11 you put on the record.

12 MR, YOUNG: Oh, absolutely, absolutely. Just one
13 moment, Your Honor, I'm happy to do that. Okay.

14 As reflected on Schedule A in the order that we
15 submitted to chambers to resolve objections that the United
16 States Trustee raised informally: Stretto agreed to

17 voluntarily reduce its fees in the amount of $645; Proskauer
18 agreed to voluntarily reduce its fees in the amount of

13 $43,656.61, and also its expenses in the amount of

20 $1,216.80; Lowenstein Sandler agreed to voluntarily reduce
21 its fees in the amount of $27,000 even; and AlixPartners

22 agreed to voluntarily reduce its fees in the amount of
23 $33,518 even.
24 Those are the aggregate write-offs, Your Honor.
25 THE COURT: All right, thank you very much. A

 

Veritext Legal Solutions

 

Ae

 

212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 40 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
Exhibit A Pg 12 of 80

 

 

 

 

Page 12
1 Ms. Schwartz, are you there?
2 MS, SCHWARTZ: Yes. Good morning, Your Honor.
3 Andrea Schwartz --
4 THE COURT: Good morning.
5 MS. SCHWARTZ: -- the United States Trustee, Your
6 Honor, those numbers are correct. All of the professionals
7 took our comments very seriously, and we agree with the
8 proposed reductions and they resolve all of our informal
9 objections.
10 THE COURT: All right, thank you so much. All
11 right, and thank you, Ms. Schwartz, as always for handling
12 these matters so efficientiy. If no one else wishes to be
13 heard, I've reviewed the applications, the reductions sound
14 fine to me. After we conclude this hearing, I'll take a
15 leok at the revised order and we'll get it on the docket by
16 the end of today.
17 All right, thank you very much for that,
18 MR. YOUNG: Thank you, Your Honor.
19 THE COURT: And next up -- and I encourage
20 everybody to get a cup of coffee if you would like to get a
21 fresh one -- I'm going to read you a bench decision on the
22 insurer's motion to remand. Fair warning, it's going to
23 take a little while, and I'm going to get started.
a4 All right. Before the Court is a motion to rem
25 filed by the defendants in Adversary Proceeding No.

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 41 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 13 of 80

 

 

 

Page 13
1 collectively the defendants or the insurers.
2 By the motion, the defendants request that this
3 Court, one, abstain from hearing the adversary proceeding as
4 required by 28 U.S.C, Section 1334(c) (2); or, two, in the
5 alternative, (a) abstain from hearing the adversary
6 proceeding as permitted by 28 U.S.C. Section 1334(c) (1) or
7 (b), ox (b) equitably remand the adversary proceeding to the
8 Supreme Court of the State of New York for the County of New
9 York, the State Court, pursuant to 28 U.S.C. Section
10 1452 (b).
11 Century 21 Department Stores, LLC, ox the debtor,
i2 together with certain of its non-debtor affiliate plaintiffs
13 in the action, and joined by the Official Committee of
14 Unsecured Creditors, objects to the motion.
15 The Court has considered the motion, the
16 declaration filed in support of the motion, the debtors'
17 objection, the committee's joinder, the defendants' reply,
18 and the arguments of counsel at the hearing held before this
19 Court on December 16th, 2020.
20 In the interest of giving you a disposition today
21 without the additional passage of time, I'm going to read
22 this ruling into the record, but I do retain my right to
23 issue a more formal written decision if that should be
24 appropriate subsequent to delivering this bench decision.
25 First, let me turn to the background of this Gi
cf

 

 

Veritext Legal Solutions
212-267-6868 www. veritext,com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 42 of 110
20-01222-scc Doc92_ Filed 02/18/2021 FoF 8O 02/18/2021 13:14:31

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

_ExhibitA = Pg 14

 

Page 14
adversary. While the Court assumes familiarity with the
background of these Chapter 11 cases and with this adversary
proceeding, the Court will provide a brief summary of
pertinent background facts for the purposes of this bench
ruling.

The debtor and several of its non-debtor
affiliates are named insured under various insurance
policies issued by the defendants. The insurance policies,
inter alia, provided property damage-based business
interruption coverage for the period from August lst, 2019
te August ist, 2020 in the aggregate amount of up the $350
million, subject to the terms, conditions, limitations and
exclusions set forth in the insurance policies.

In mid-March 2020, with the onset of the COVID-19
pandemic and the varicus social distancing orders issued by
governmental authorities, the debter closed its retail
locations. The debtor states that it has suffered
tremendous losses as a result of the store closures and
alleges that the insurers have not honored their obligations
under the insurance policies.

On July 8th, 2020, Century 21 Department Stores,
LLC and the other plaintiffs filed a Complaint against the

insurers in the State Court, hereinafter the insurance

 

Veritext Legal Solutions

Aa

 

 

212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 43 of 110

20-01222-scc Doc 92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 15 of 80

 

Page 15

1 for business losses sustained due to the effects of the

2 COVID-19 pandemic between March 2020 and May 3ist, 2020.

3 Pursuant to the insurance action, the plaintiffs seek some

4 $175 million in damages.

5 The debtor and certain of its affiliates filed

6 voluntary petitions for relief under Chapter 11 of the

7 Bankruptcy Code on September 10th, 2020. On September 11th,
8 2020, the debtor removed the insurance action from the State
9 Court State Court to the United States District Court for
10 the Southern District of New York, after which it was

Ll transferred to this Court pursuant to the District Court's
12 standing order of reference.

13 Next, I will provide a summary of the arguments

14 that the parties to the adversary proceeding have advanced.
15 The debtor -- the defendants argue that the insurance action
16 is a prepetition contractual dispute, which should be
17 remanded back to the State Court where the action was filed
18 in July 2020 prior to the petition date. Specifically, the
19 defendants argue that mandatory extension applies here
20 because all of the elements of the statutory test have been
21 met; essentially, that the action is based on non-core state
22 law claims that can be timely adjudicated in the State
23 Court.
24 Alternatively, defendants submit that even if t

25 Court is not required to abstain from hearing the insura

 

 

 

 

Veritext Legal Solutions
212-267-6868 www, veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 44 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 16 of 80

 

 

Page 16

1 action, this Court should nonetheless elect to abstain or

2 equitably remand the action back to the State Court pursuant
3 to Section 1334(c) (1) or Section 1452(b) of Title 28, based
4 on the same factors that compel mandatory abstention, as

5 well as the predominance of state law issues in the

6 insurance action and its, quote/unquote, "tenuous at best

7 connection to the debtors' Chapter 11 case."

8 The debtor and the non-debtor plaintiffs oppose

9 the motion. They argue that mandatory abstention is not

10 requixed, and that permissive abstention is not warranted.
12 With respect to mandatory abstention, they assert that the
12 insurance action is a core proceeding which renders

13 mandatory extension inapplicable. Even assuming the
14 insurance action is not a core proceedings, plaintiffs argue
15 that the State Court cannot timely adjudicate the insurance
16 action in conjunction with the administration of the

i7 debtors' bankruptcy estates in this Court, and as such,

18 mandatory extension would be improper.

19 With respect to permissive abstention, the

20 plaintiffs argue that it is, quote/unquote, "undeniable that
21 this Court is more competent to adjudicate the insurance

22 flaw issues presented and that the State Court has no

23 advantage over this Court since the State Court has not yet
24 determined which state's laws apply te the claims in the
25 insurance action." Plaintiffs request that the motion b

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 45 of 110
20-01222-scc Doc92_ Filed 02/18/2021 Entered 02/18/2021 13:14:31

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

ExhibitA Pg 17

 

Page 17
denied, and that the insurance action remain before this
Court.

I'll now go through the law with respect to
mandatory abstention. Pursuant to Section 1334 (c) (2) of
Title 28, Bankruptcy Courts must abstain from hearing an
action when, quote: (1) the motion to abstain was timely;

(2) the action is based on a state law claim; (3) the action
is related to but not arising in a bankruptcy case or
arising under the Bankruptcy Code; (4) Section 1334 provides
the sole basis for federal jurisdiction; (5) the action is
commenced in State Court; and (6) the action can be timely
adjudicated in State Court, See 28 U.S.C. Section

1334(c) (2), In re, AOG Entertainment, Inc., 569 B.R. 563 at
572 (Bankr. S.D.N.Y. 2017).

It is the opposing party's burden to show that
mandatory abstention should not apply. See Mulitibank, Inc.
v. Access Global Capital, LLC, 594 B.R. 618, 629 (Bankr.
S.D.N.¥. 2018). Quote, "In determining whether to abstain,
if the Court finds that any element of the test has not been
satisfied, then it must find that mandatory abstention is
improper." Smith v. MeClesky, In re. Bay Vista of Virginia,
Inc,, 394 B.R. 820 at 833 (Bankr. E.D. of Va. 2008).

Mandatory abstention, thus, is only required if

   

the Court finds that all six elements of Section 1334(c) {

are satisfied, There is little disagreement among the

 

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 46 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
_ExhibitA Pg 18 of

 

Page 18

1 parties regarding four of the six elements, specifically

2 that: (1} the motion to abstain was timely filed; (2) the

3 action is based on a state law claim; (3) Section 1334

4 provides the sole basis for federal jurisdiction; and (4)

5 the action was commenced in State Court.

6 Principally in dispute here are the third and

7 sixth elements of Section 1334(c) (2), to wit, whether the

8 action is related to but not arising in a bankruptcy case or
9 arising under the Bankruptcy Code, and whether the action
10 can be timely adjudicated in State Court. Accordingly, if
11 the Court finds that, one, the insurance action is related
12 to but not arising in the debtors' bankruptcy case and the
13 insurance action can be timely adjudicated in the State

14 Court, then Section 1334(c) (2) by its terms requires the

15 Court to abstain from hearing the insurance action.

16 First, I will address the issue of whether the

1? insurance action is related to but not arising in the

18 bankruptcy case or arising under the Bankruptcy Code.

19 Section 157(b) (1) of Title 28 provides that,

20 quote, "Bankruptcy judges may hear and determine all cases
2l under Title 11 and all core proceedings arising under Title
22 11 or arising in a case under Title 11, referred under

23 subsection (a} of this section, and may enter appropriate
24 orders and judgments subject to review under Section 158
25 this title."

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 47 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

10

11

i2

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

Exhibit A Pg 19 of 80

Page 19

Section 157 distinguishes core proceedings from
non-core proceedings, which the Bankruptcy Court may hear,
but for which the Bankruptcy Court is only empowered to
submit proposed findings of fact and conclusions of law to
the District Court for de novo review. See Orion Pictures
Corporation v. Showtime Networks, In re. Orion Pictures
Corp., 4 F.3d 1095, 1100 to 1101, (2d Cir. 1993).

Abstention is only mandated with respect to non-
core matters, matters that are related to but do not arise
in a bankruptcy case or arise under the Bankruptcy Code. In
re. Petrie Retail, 304 F.3d, 223 at 231 (2d Cir. 2002).

Section 157{b) (2) provides a non-exhaustive list
of core proceedings, including: (a) matters concerning the
administration of the estate; and (oc) other proceedings
affecting the liquidation of the assets of the estate or the
adjustment of the debtor-creditor relationship.

In assessing whether an adversary proceeding
involved in a contract dispute is a core proceeding, Courts
consider: (1) whether the contract is antecedent to the
reorganization petition, and (2) the degree to which the
proceeding is independent of the reorganization. In re. DPH
Holdings Corporation, 448 F.App'’x 134 at 136 (2d Cir. 2011).
The Second Circuit has stated that a proceeding may be core

if the proceeding is, quote, "unique to or uniquely affect
he

(1
by the bankruptcy proceeding," end quote, or the proceed

 

Veritext Legal Solutions

212-267-6868 www.veritext.com §16-608-2400

  
 

 

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 48 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

_ExhibitA = Pg 20 of 80

 

Page 20
quote, "directly affects a core bankruptcy function," end
quote, In re. Petrie Retail, 304 F.3d at 229,

The debtors argue that the insurance action is a
core proceeding because, quote, "proceeds of the insurance
action are the largest asset in the debtors' estates and an
integral part of any type of resolution of the debtors'
Chapter 11 cases." The vainue of the insurance action is
erucial to a successful outcome in Chapter 11 cases since it
will pay the secured lenders' deficiency claims and provide
a portion of the recovery to the unsecured creditors.
Opposition brief at paragraph 24.

The insurers disagree stating that, quote, "The
mere assertion that an action would affect the ultimate size
of the estate does not establish core jurisdiction." Motion
at paragraph 30, citing Orion Pictures v. Showtime Networks.
Specifically, the insurers submit that courts in this
district have repeatedly held that insurance coverage
disputes, such as the insurance action, are non-core
matters. Opposition brief at paragraphs 28 to 31.

In Orion, the Second Circuit held that where the
outcome of a prepetition contract dispute would only augment
the assets of the estate for general distribution, the
effect on the administration of the estate was insufficient

en

to render the proceedings core, Orion, 4 F.3d at 1102, &

 
    

Stated differently, an action is not a core proceeding w a
. SEAL

 

  

RP

th *

Veritext Legal Solutions

a ey

EES

O53

 

212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 49 of 110
20-01222-scc Doc92 Filed 02/18/2021 roreo. 02/18/2021 13:14:31

 

 

 

—_ExhibitA = Pg 21

Page 21
L the action's only relationship to the bankruptcy case is
2 that a recovery in such action would result in augmentation
3 of the bankruptcy estate. See Little Rest Twelve, Inc. v.
4 Visan, 458 B.R. 44 at 55 (S.D.N.Y. 2011).
5 The debtor and the committee argue that Orion is
6 distinguishable and that the Second Circuit's helding in
7 United States Lines v. American SS Owners' Mutual Protection
8 and Indemnity Association, In re, U.S. Lines, 197 F,3d 631
9 (2d Cir. 1999) supports a finding that, in circumstances
10 such as those present here, a dispute regarding a
11 prepetition insurance claim can be a core matter,
12 The insurers respond that the Second Circuit's
13 holding in U.S. Lines was a narrow one with facts readily
14 distinguishable from those here. As such, they argue the
15 holding in U.S. Lines does not mandate a finding here that
16 the insurance action is a core proceeding.
17 The Court agrees with the insurers. In U.5&.
18 Lines, the Second Circuit determined that a dispute relating
19 to prepetition insurance contracts was a core proceeding,
20 nothing that, quote, "resolving disputes relating to major
2i insurance contracts are bound to have a significant impact
22 on the administration of the estate." In re. U.S. Lines,
23 197 F.3d at 638.
24 In contrast to the interest case, however, U.S.

sett

25 Lines involved a third-party indemnity policy where the ai

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 50 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
_ExhibitA — Pg 22 of 80

 

 

Page 22

L insurance proceeds were, quote, "almost entirely earmarked

2 for paying the personal injury claimants and represented the
3 only potential source of cash available to that group of

4 ereditors." Id at 637.

5 The insurance policies at issue in U.S. Lines

6 contained so-called pay first provisions that conditioned

7 recovery on the policies on the allowance and payment of

8 personal injury claims by the debtors, which payment

9 required the use of estate funds. The Second Circuit found
10 that under those circumstances, a declaratory judgment was
il warranted in order to determine, among other things, when

12 the insurers' coverage obligations were triggered, and that
13 such determination was a core proceeding because it directly
14 impacted the Bankruptcy Court's core administrative function
15 of asset allocation among creditors. Id at 638, 639.

16 Here, the insurance coverage at issue and the

17 related facts are entirely distinguishable from U.S. Lines
18 and do not involve issues of equitable distribution among

19 ereditors. Instead, any potential recovery in the insurance
20 action would only augment the debtors’ estate for general
21 distribution. Funds recovered are not earmarked for
22 specific creditors.

23 The Court finds that the insurance action falls

24 under the Court's related-to jurisdiction. It is a
25 prepetition contract dispute that exists independent of

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 51 of 110

20-01222-scc Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
a _ExhibitA Pg 23 0f80

 

Page 23
1 bankruptcy process, The fact that some recovery in dispute
2 may flow to the bankruptcy estate is insufficient to render
3 it a core proceeding. The insurance action, a state law
4 breach of contract claim, could have and indeed was asserted
5 outside of the bankruptcy case and neither arises in the
6 debtors' Chapter 11 case, nor arises under the Bankruptcy
7 Code.
8 In addition, developments in the debtors' Chapter
9 11 cases after the motion was fully briefed compel the
10 conclusion that resolution of the insurance action will have
11 even less of an impact on the administration of the debtors'
12 estates than originally argued by the debtor because the
13 debtor hag monetized its claims against the insurers.
14 On December 11, 2020, the debtors filed a motion,
15 the sale motion, for an order authorizing and approving, (1)
16 the sale of the debtors' interest in the insurance action,
17 the sale, and (2) the settlement of claims by and between
18 the debtors and the committee on the one hand and certain of
19 the debtors' affiliates and equity holders, collectively
20 defined in the sale motion as the Gindi parties; see Docket
21 No, 324.
22 The saie motion was approved by this Court by
23 order dated December 28th, 2020. The sale documents
24 memorializing the terms of the sale provide, inter alia,
25 the Gindi parties purchase of the debtors' interest in t

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 52 of 110
20-01222-scc Doc92 Filed 02/18/2021 Fntered 02/18/2021 13:14:31

10

11

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

ExhibitA Pg 24

Page 24
insurance action for $59 million in cash, which amount the
Court understands has already been paid to the estate. Only
if the outcome of the insurance action results in a total
recovery to the plaintiffs in excess of a $75 million
threshold will any additional recovery inure to the debtor,
and such amounts would only be 10 percent of any total
recovery over such threshold.

In support of their request for authority to enter
into the sale documents, the debtors stated, quote, "that
they continue to believe that a sale of the insurance action
now is in the best interest of the debtors' estates in that
it: (a) maximizes the value of a contingent asset; (b)
provides means to satisfy the ABL facility and other secured
debts in full; (c} provides means to satisfy Chapter 11
administrative expenses and priority claims in full; and (d)
provides an immediate and meaningful distribution to the
debtors' general unsecured creditors, while at the same
time, preserving their ability without risk to the debtors
to receive additional consideration through the proceeds
sharing if the proceeds of the insurance action exceed a
threshold." Sale motion at paragraph 34.

Now that the Court has approved the sale, the bulk

of any recovery from the insurance action will inure to the

SEAL

going forward. As such, the debtors' argument that the a

WO

 

 

 

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 53 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 25 of 80

 

Page 25

1 insurance action is a core proceeding because resolution of
2 the insurance action would monetize the debtors' largest

3 asset, i.e., the insurance claim, and thus augment the

4 debtors' estates rings somewhat hollow. Instead, the effect
5 on the administration of the debtors' estate, if any, will

6 be significant less than originally anticipated at the time
7 of removal of the insurance action to this Court and may

8 indeed be nothing at all.

9 During oral argument at the hearing on December

10 16th, 2020, in connection with the Court's approval of the
it sale, debteors' counsel conceded that even assuming recovery
12 of the full proof of loss in the insurance action of $175

13 million and leaving aside interest and damages for the

14 alleged breach of the covenant of good faith, any additional
15 potential recovery to the debtors' estate would likely reach
16 a maximum of $10 million. December 16th, 2020 hearing

17 transeript at page 20, lines 4 to 9.

18 Accordingly, because resolution of the insurance
19 action, a prepetition contract action, based on state law

20 and existing independent of the debtors' bankruptcy
21 proceedings would only increase the assets of the debtors’
22 estate for general distribution and does not implicate any
23 core bankruptcy function.

24 This Court finds that the insurance action is a7
25 non-core proceeding over which this Court has related-to

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 54 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 26 of 80

 

 

Page 26

i jurisdiction.

2 I'm going to pause for a moment, I'm about two-
3 thirds of the way there. I'll be back in a moment.

4 (Pause)

5 THE COURT: Okay. I'm going to continue. Next,
6 the Court will address the issue of timely adjudication,

7 whether the insurance action can timely be adjudicated in

8 the State Court within the meaning of Section 1334{c)} (2) of
3 Title 28. |
10 In evaluating timely adjudication, Courts in this
il circuit considering the following four factors as set forth
12 in Parmalat Capital Finance v. Bank of America, 639 F.3d 572
13 at 580 (2d Cir. 2011): (1) the backlog of the State Court's
14 calendar relative to the Federal Court's calendar; (2) the
15 complexity of the issues presented and the respective
16 expertise of each forum; (3) the status of the relevant

17 bankruptcy proceeding; and (4) whether the State Court

18 proceeding would prolong the administration of the estate.
19 Yimeliness is informed, but not determined, by
20 spead. The Second Circuit has held that the inquiry, quote,
21 "does not turn exclusively on whether an action could be

22 adjudicated most quickly in State Court. It is, however,
23 informed by the comparative speeds of adjudication in the
24 federal and state forums." Parmalat v. Bank of America,

25 F.3d at 266.

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 55 of 110

20-01222-scc Doc 92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
Exhibit A” Pg 27 of 80

Page 27
1 Similarly, the Third Circuit has heid that, quote,
2 "The question is not whether the action will be more quickly
3 adjudicated in the Bankruptcy Court than in State Court, but
4 rather whether the action can be timely adjudicated in the
5 State Court," In re. XI Technologies, 544 F,3d 196 at 218
6 (3d Cir. 2008).
7 The party opposing remand hears the burden of
8 demonstrating that the State Court cannot adjudicate the
9 claims in a timely manner. See BGC Partners, Inc. v. Avison

10 Young (Canada) 919 F. Supp. 2d 310 at 319, Note 66 (5.D.N.Y.

  
  

 

 

11 2013).

12 The debtors argue that the State Court faces a

13 significantly larger backlog in its calendar relative to

14 this Court's calendar, and that remand of the insurance

15 action to the State Court would prolong the administration

16 of the debtors' estates, The debtors emphasize the, quote,

17 "progress made in this Court over the past two months”

18 compared to the, quote, "inactivity during the prior two

19 months in the State Court and advocate for a one-stop-shop

20 resolution of the debtors’ bankruptcy proceedings and the

21 insurance action in this Court." Opposition brief at

22 paragraphs 47 and 53; December i6th, 2020 hearing

23 transcript, page 28, lines 2 to 6.

24 In contrast, the insurers argue that the debtor GAN.
isi a

25 amphasis on the faster forum is misplaced, and that the e i

Ga

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 56 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ExhibitA Pg 28 of 80

 

 

Page 28
importance of whether the State Court can timely adjudicate
the action, quote, "is diminished in a liquidation
scenario," such as here, where there is, quote, "no
administrative urgency in play." See insurers reply at
paragraph 40 to 42.

The Court has considered the Parmalat factors and
finds that: (1) the debtors have failed to demonstrate that
the State Court cannot timely adjudicate the insurance
action; and (2) the timeliness inquiry supports mandatory
abstention here. As the insurers point out, timely
adjudication does not necessarily mean the faster forum.

The District Court has noted that a State Court
may be a timely forum even if it requires longer to
adjudicate an action than a Federal Court, as long as the
relevant bankruptcy proceedings will not be hindered by the
relative delay. Post Investors, LLC v. Gribble, 2012 WL
4466619, *5 (S.D.N.¥. Sept. 27, 2012).

With respect to the relative background of State
and Federal Court calendars, the Court acknowledges that the
COVID-19 pandemic has presented uncertainty for both State
and Federal Courts, and the Court makes no finding regarding
which Court would more swiftly adjudicate the insurance
action. While the debters point to the activity in the
early months of the debtors' Chapter 11 cases, it bears

noting that the debtors fail to acknowledge the burgeoni

 

 

 

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 57 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 29 of 80

 

Page 29

1 docket of the Bankruptcy Court and make no assumption about
2 the ability of this Court to resolve the insurance action

3 with greater speed than the State Court,

4 With respect to the complexity of the issues

5 presented and the relative expertise of each forum, this

6 factor also does not weigh heavily because both this Court
7 and the State Court are fully capable of adjudicating the

8 state law breach of contract claims at issue in the

9 insurance action. Instead, the Court will focus on whether
10 any delay would prolong the administration of the debtors'
12 Chapter 11 cases.
12 The Court finds that the administration of the

13 debtors! cases will not be lengthened by remand of the
14 insurance action for several reasons: first, the debtors are
15 selling their assets and informed the Court that they will

16 be filing, and indeed have filed, a plan of liquidation. As

 

17 such, the absence of the more traditional melting ice cube
18 concerns typically found in a reorganization case undercuts
13 the debtors' claimed need for a speedy adjudication of the
20 insurance action.
21 The timeliness required, as the insurers note, can
22 be, quote, "weighed relatively lightly in a liquidation
23 scenario" when there is no, quote, “administrative urgency
24 or plan of reorganization to facilitate." Worldview

. S
25 Entertainment Holdings v. Woodrow, 611 B.R. 10 at 198 a

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 58 of 110

20-01222-scc Doc 92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 30 of 80

 

 

Page 30

1 (S.D.N.¥. 2019).

2 Further, as already discussed, the debtors have

3 sold their underlying claims in the insurance action, the

4 results that nearly -- that all or nearly all of the

5 recoveries obtained by plaintiffs in the insurance action

6 will inure to the benefit of the Gindi parties and not to

7 the debtors’ estate. Thus, the sale further diminishes: (1)

8 the debtors' asserted connection between their bankruptcy

9 estates and the state law claims in the insurance action;
10 and (2) the debtors' claimed need for quick resolution of
Li the insurance action in order to timely administer their

12 Chapter 11 cases.

13 Moreover, the debtors' retention of upside

i4 potential in the event that proceeds from the insurance

15 action exceed $75 million will not interfere with the

16 administrative of and future closure of the debtors' cases
17 when warranted, As highlighted by counsel to the insurers
18 during oral argument, by the sale documents, the debtors

19 provided for the possibility that a pian of liquidation may
20 be confirmed in the Chapter 11 cases prior to resolution of
21 the insurance action; specifically, Section 8{a) of the
22 participation agreement for the sale of the debtors’
23 interest in the insurance action, which section is entitled,
24 assignment after emergence from bankruptey, specifically 4
25 provides for the transfer of the insurance action to a nd

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 59 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 31 of 80

 

 

Page 31

1 emergence litigation trust in the event of the closure of

2 the debtors’ Chapter 11 case. See December 16th, 2020

3 hearing transcript, page 31, lines 10 to 32, citing to

4 Section @(a) of the participation agreement, which was

5 annexed as Exhibit 1 to Exhibit A to the sale motion filed

6 at Docket No, 324.

7 Simply put, resolution and, indeed, closure of the
8 debtors' bankruptcy cases no longer depends on resolution of
9 the insurance action. Accordingly, the Court concludes that
10 the State Court can timely adjudicate the insurance action
ii within the meaning of Section 1334(c} (2) of Title 28.

12 With respect to the remaining four factors under
13 Section 1334(c} (2), the parties do not dispute they are

14 satisfied here. Accordingly, for all the foregoing reason,
i5 the Court concludes that each of the requirements under

16 Section 1334(c) (2) for mandatory abstention has been met and
17 will remand the insurance action to the State Court.

18 Taking a breath before I turn to permissive

19 abstention,

29 All right, While the foregoing ruling ends the
ad inquiry, the Court will nonetheless discuss the insurers
22 request for permissive abstention or equitable remand,
23 assuming arguende that mandatory abstention is not required.
24 Section 1334(c) (1) of Title 28 provides that
25 nothing prevents a Court, quote, "in the interest of jus

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 60 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 32 of 80

 

Page 32

1 or in the interest of comity with state courts or respect

2 for state law from abstaining from hearing a particular

3 proceeding arising under Title 11 or arising in or related
4 to a case under Title 11." 28 U.S.C. Section 1334(c) (1).

5 Similarly, under Section 1452(b) of Title 28, the
6 Court, quote, "may remand such claim or cause of action on
7 any equitable ground." 28 U.S.C. Section 1452(b). Courts
8 employ the same tests for permissive abstention and

9 equitable remand. See CAMO-FI Master LDC v. U.S. Coal

10 Corp,, 527 B.R, 138 at 143 (S.D.N.¥. 2015).

11 In determining whether to permissively abstain,
12 courts consider numerous factors, including: (1) the effect
13 or lack thereof on the efficient administration of the
14 estate if a Court recommends abstention; (2) the extent toa
15 which state law issues predominate over bankruptcy issues;
16 (3) the difficulty or unsettled nature of the applicable

17 law; (4) the presence of a related proceeding commenced in
18 state court or other non-bankruptcy court; (5) the

19 jurisdictional basis, if any, other than 28 U.S.C. Section
29 1334; (6) the degree of relatedness or remoteness of the
21 proceeding to the main bankruptcy case; (7) the substance,
22 rather than form, of an asserted core proceeding; (8} the
23 feasibility of severing state law claims from core
24 bankruptcy matters to allow judgments to be entered in St
25 Court with enforcement left to the Bankruptcy Court; |

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 61 of 110

20-01222-sce Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
Exhibit A” Pg 33 of 80

 

Page 33
1 burden on the Court's docket; (10} the likelihood that the
2 commencement of the proceeding in a Bankruptcy Court
3 involves forum shopping by one of the parties; (11) the
4 existence of a right to jury trial; and {12} the presence in
5 the proceeding of non-debtor parties. See Deutsche Oel &
6 Gas settlement agreement v. Energy Capital Partners
7 Mezzanine Opportunities Fund A, LP, 2020 Wh 5814233 at *12
8 (S.D.N.¥, Sept. 30, 2020).
9 In essence, courts have a compelling reason to
10 permissively abstain when the relevant state action, quote,
11 "sounds in state law and bears a limited connection to the
12 debtors' bankruptcy case." Channel Bell Associates v. W.R.

13 Grace, 1992 WL 232085 at *8 (S.D.N.¥. Aug. 31, 1992).

14 Courts have held that the, "more substantial

15 factors to consider in determining whether to abstain from
16 hearing an action are: (1) the effect on the administration
17 ef the estate; (2) whether the claim involves only state law
18 issues; and (3) whether the proceeding is core or non~core."
19 See Fruit of the Loom v. Magnetek, 407 B.R. 593 at 600

20 (Bankr. D. Del. 2009).

21 The decision whether or not to abstain is within
22 the Bankruptcy Court's sound discretion. In re. Nasser,

23 2020 WL 5985427 at *3 (Bankr. E.D.N.Y¥, Oct. 8, 2020). The
24 movant has the burden of showing that permissive abstenti

25 is appropriate. In re, Tronox, 603 B.R. 712 at 726 (Ban

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 62 of 110

20-01222-scc Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
ExhibitA Pg 34 of 80

 

 

 

 

Page 34
es S.D.N.¥,. 2019).
2 Assuming arguendo that mandatory abstention is not
3 required here, after considering each of the factors
4 identified by the District Court in Deutsche Oel & Gas, the
5 Court finds that an overwhelming majority of such factors
6 weigh in favor of permissive abstention and remanding the
7 insurance action to the State Court.
8 Specifically, the Court has focused on certain
9 factors identified as more substantial by the Bankruptcy
10 Court for the District of Delaware in Fruit of the Loom: the
il effect on the administration of the estate if the Court
12 recommends abstention; whether the claim involves only state
13 law issues or to the extent to which state law issues
14 predominate; and whether the proceeding is core or non-core.
15 The Court has also considered the degree of
16 relatedness or remoteness of the proceeding to the main
17 bankruptcy case as highly relevant here,
18 With respect to the affect remand would have on
19 the efficient administration of the estates, the debtors
20 argue that adjudication in this Court would facilitate the
21 efficient administration of the debtors' estate, and I
22 quote, "distributions to general unsecured creditors hinge,
23 at least in part, on the resolution of the insurance action
24 as the insurance action is the largest asset to be moneti
25 in order to pay distributions to unsecured creditors."

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 63 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 35 of 80

 

Page 35

1 Opposition brief at paragraph 65. However, as previously

2 noted, that is simply no longer the case.

3 Following the hearing on the motion to remand, the
4 Court approved the sale of the debtors' interest in the

5 insurance action and that sale has now closed, The debtors
6 have monetized this asset and payment for the asset has been
7 made to the estate. Distribution to general unsecured

8 creditors no longer largely hinges on the resolution of the
9 insurance action; in fact, the resolution of the insurance
10 action may have little impact on the administration of the
11 debtors' estate,

12 Second, regarding the extent to which state law

13 issues predominate over bankruptcy issues, this factor

14 heavily support permissive abstention here. The insurance
15 action is indisputably a state law cause of action commenced
16 prepetition in State Court and solely involves issues of

17 state law. As the insurers properly point out, there is no
18 question of bankruptcy law or any other federal law to

19 resolve. See insurer's reply at paragraph 47.
20 Finally, this Court has determined that the
21 insurance action is a non-core proceeding, which also weighs
22 in favor of remand, The Court does find that the insurers
23 have met their burden to demonstrate that permissive
24 abstention is warranted here in the event that mandatory

25 abstention would not apply.

 

 

 

Veritext Legal Solutions
212-267-6868 Wwww.veritext.com

 

516-608-2400
Case 1:20-cv-07437-LGS Document 32. Filed 04/27/21 Page 64 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 36 of 80

 

   

Page 36
1 ; Conclusion. For all of the foregoing reasons, the
2 Court concludes that all of the requirements under Section
3 1334(c} (2) of Title 28 for mandatory abstention have been
4 met and the motion to remand the insurance action to the
5 State Court is granted. Assuming arguendo that abstention
6 is not mandatorily required, the Court nonetheless
7 determines in the exercise of its discretion to abstain and
8 remand the insurance action pursuant to Section 1334(c) (1)
9 and 1452(b) of Title 28.
16 Parties are directed to submit an order consistent
11 with the foregoing bench decision.
i2 Okay, that concludes the ruling. Is everybody
13 still there?
14 MR. ANKER: Yes, Your Honor.
15 THE COURT: Mr. Anker, how are you?
16 MR, ANKER: I am fine, Your Honor. Happy New
17 Year. I hope you are continuing to do well in these crazy
18 times.
19 THE COURT: We're doing well. I was thinking
20 about asking you all to join me on Zoom and I might have
21 delivered that opinion with a cat filter on my screen, but I
22 decided against that, so there you have it.
23 All right. So Mr. Anker, you'll reach out to the
24 folks at Proskauer. Please prepare an order, submit it, Gone
25 we'll get it on the docket. Please indicate in the crank
~

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 65 of 110

20-01222-scc Doc92_ Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 37 of 80

 

 

Page 37

1 that for the reasons stated on the record and the motion is
2 granted and you should incorporate the transcript of the

3 ruling into the order. All right, any questions on the

4 adversary proceeding?

5 Okay. Well, hearing none, I would suggest that

6 anyone who has dialed in in order to listen to the adversary
7 proceeding, you're welcome to drop off. I'm going to take

8 about a two-minute break to drink some water and then we're
9 going to turn to the administrative claim issue.

10 Thank you all on the adversary proceeding. It's
il at least good to hear Mr. Anker's voice on behalf of you

12 all.

13 MR, ANKER: Thank you, Your Honor.

14 THE COURT: I'll be back in about four minutes.

15 (Recess)

16 THE COURT: All right. Thank you for waiting,

17 everyone. I see we've lost quite a few folks, but I see I
18 still have Mr, Vandermark and some folks from Froskauer. So
19 we're going to now turn to the Acro Display motion for
20 allowance and payment of an administrative expense claim. I
21 have the pleadings, and I am going to ask Mr. Vandermark.

22 Good morning.
23 MR. VANDERMARK: Good morning, Your Honor. James
24 Vandermark with White and Williams on behalf of Acro
25 Display.

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 66 of 110

20-01222-scc Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
ExhibitA Pg 38 of 80

Page 38

1 THE COURT: All right. It's your motion, Mr.

2 Vandermark, you should assume that I've read everything

3 earefully, but I'm going to give you an opportunity to make
4 whatever presentation you'd like.

5 MR. VANDERMARK: Thank you, Your Honor. Your

6 Honor, as you've mentioned, you've read everything. The

7 significant sort of evidence in this case is presented in

8 the stipulation of fact, which is on the docket at no, 566.
9 Relative here, Your Honor, is the fact that Acro
106 Display is a small family-owned company that was defrauded
11 by the debtors in this case pursuant to UCC 2702{(2}, because
12 the debtors took the goods at issue in this case at a time
13 when the debtor -- or when the debtors were insolvent.

14 I don't think there's any dispute between the

15 parties that Acro Display timely and properly asserted a

16 reclamation demand pursuant to UCC 2702 as adopted in New

17 York, New Jersey and Florida, and as modified by Section 546
18 of the Bankruptcy Code.

i9 For clarity of the record, the debtor in this case
20 admits that it was insolvent during the relevant periods,
21 the demand was timely made, the goods were identifiable, and
22 the goods were in the debtors' possession at the time the
23 demand was served.

24 What is in dispute in this case, Your Honor,

25 whether the debtors can avoid paying for the use cof good

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com

516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 67 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

_ ExhibitA Pg 39 of 80

Page 39
because of a floating lien held by the prepetition agent in
this case. Critical to addressing this issue is a
determination of the parties' interests in the reclamation
and let me start with the debtors in this case. When the
goods were delivered to the debtors, they held only the
feasible title interest in the reclamation goods at issue.
That title was subject to the obligation to pay for the
goods. They did not do so. Instead, they took possession
of these goods and Acro Display treated the defrauded seller
under UCC 2702(2), and that's clear under the relevant state
laws that are cited in our papers.

And I think it's significant that the Second
Circuit in the Koreag decision, and that's 961 F.2d 341, has
already addressed the effects of a reclamation demand under
ucc 2702(2) and its effect on the debtors' estate. In that
decision, the Second Circuit determined that a valid
reclamation demand removes the subject goods from the
debtors’! estate, so it is ovr position that the reclamation
goods in this case are not part of the debtors' estate.

And so, the conclusion of that, Your Honor, is
that the debtors no held title or interest in the goods
after the reclamation demand was served.

The reverse of that, of course, is that Acro

  

Display held title to the reclamation goods. As a result

the reclamation demand, it was the title owner of those

 

 

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 68 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
_ExhibitA = Pg 40 of 80 —

 

Page 40
1 goods while the debtors used them during this case. And
2 that laud and novel sort of concept as far as Acro Display's
3 claim goes because the debtor is sort of the same thing as a
4 Landlord-tenant case, which we reference in our raise of the
5 Koreag case where, you know, a debtor who occupies or uses
6 goods of another party has to pay for that use or occupancy
7 of those goods.
8 Let me turn to the prepetition agent's interest in
9 the goods. I mean, as probably aware, the parties motion
10 dispute from what interest the prepetition agent holds in
11 the goods at issue. Much like the debtors, our position is
12 that the prepetition agent holds no interest in those goods;
13 it was a defeasible interest under UCC 2702, and upon the
14 reclamation then, that was also reverted to the Acro
i5 Display.
16 The very purpose of Section 2702 is to protect a
17 defrauded seller. As the Sixth Circuit noted in the
18 (indiscernible) case, allowing debtors to use reclamation
19 goods during a bankruptcy case without paying for that use
20 would allow the debtors to benefit from the fruits of their
21 fraud and defeat the very object and purpose of UCC 2702.
22 So allowing the debtors in this case to use the
23 goods, to pay other creditors for the benefit of the estate
24 without paying for that use is exactly what the
25 (indiscernible) decision is trying to address. However, (#

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 69 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 41 of 80

 

Page 41

i we've laid out in our papers, even if the prepetition agent
2 lien attached and were not defeasible, it would not relieve
3 the debtors from their obligation to return the reclamation
4 goods to Acro Display. The debtors simply had no right to
5 use the reclamation goods during this case,

6 Even as the Circuit City Stores case, which the

7 debtors rely upon in their papers, addressed, that

8 administrative expense claim is appropriate where debtors

9 simply ignore the reclamation demand, and the result is a
10 benefit to the estate.

11 I think just for sort of a real short address on
12 sort of the cases relied upon by the debtors, I think

13 there's a clear distinction in some of the Southern District
14 cases we rely on, such as the Dana Corp. and Dairy Mart

15 cases.

16 First, the administrative claim asserted in those
17 cases is under 546 and not 503(b), so the Courts addressed
18 the right te administrative claim in those cases under 546
19 and didn't address 503(b).

20 Second, there's also no real dispute between the
ai parties as to the property rights and interest in those

22 cases. In fact, in the Dairy Mart case, it was agreed that
23 the lien creditor held a priority claim. There's no
24 discussion, sort of give the {sound glitch) those parties
25 those cases. I think if you look at the (indiscernible)

OFS

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 70 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ExhibitA Pg 42 of 80

 

 

Page 42
the Marigold Shoes case out of the Sixth Circuit where
property rights were at dispute, there's a much more in-
depth address. The Court addresses the property rights of
the parties much more in-depth, and it gets to the
conclusion that a seller holds title and the liens created
by the debtors were defeasible.

So here, Acro Display is contesting the debtors’
assertion that the prepetition agent has a lien on the
reclamation goods on that same principle.

Finally, I think the other distinguishing point
between Dana Corp. and Dairy Mart and with similar cases is
that the goods were sold and the cash used to pay for the
lenders’ claims. In fact, I think it was in the Dana Corp.
case, Judge Lifland specifically states that it was the sale
of the goods that rendered the reclamation claim valueless.

Here, the goods were not sold by the debtors and
they weren't used to pay the prepetition agent. Rather,
they were used by the debtors just like any holdover tenant
uses an apartment, and when the debtors no longer had any
use for the reclamation goods, they were abandoned.

So I think those are sort of our reasons for why
we addressed the issues we did in our brief, and we would
assert that Acro Display is entitled to the administrative
claim based on the use, the value and benefit to the

debtors’ estate during the period.

 

 

 

Veritext Legal Solutions

212-267-6868 www. vetitext.com 516-608-2400

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 71 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
Co ExhibitA Pg 43 of 80 scene

 

Page 43

1 I think your Court will notice that the parties

2 address in their stipulation of facts in paragraph 17, the

3 period for the use, both prepetition and post-petition, and
4 it's Acro Display's contention that the debtors should pay

5 for the use -- the administrative claim that's recognized

6 there in the post-petition column.

7 THE COURT: Okay. Let me ask you one question,

8 Mr, Vandermark., You alluded or stated at the beginning of

9 your presentation what a devastating impact from an economic
10 standpoint the situation between Acro and Century 21 is, and
11 part of your request is for immediate payment of an allowed
12 administrative claim.

13 Z'm not sure that you ~- it's unclear to me, other
14 than the general desire of a creditor who wishes to be paid,
i5 what there is in the record that supports an exception to

16 the usual rule that the administrative claim would be paid
17 under a confirmed plan.

18 MR. VANDERMARK: Yes, Your Honor, I think at this
19 point, Acro Display will agree to be paid in the normal
20 course of its administrative claim if granted.

21 THE COURT: Okay, that takes care of that issue.
22 All right. Did you hava anything else, Mr. Vandermark?
23 MR. VANDERMARK: No, Your Honor.
24 THE COURT: Okay, all right. And who is going is x
25 take this up on behalf of the debtor?

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 72 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 44 of 80

 

Page 44

1 MR. YOUNG: Your Honor, Peter Young on behalf of

2 Proskauer. Ms. Kweskin left me with this on her way out, so
3 I appreciate that, and I'11 take it on her behalf.

4 THE COURT: Well, Ms. Kweskin did a great job

5 stewarding these cases through the beginning and we wish her
6 well, But in her stead, I'm now going to give you the hard
7 time that I would have given her.

8 MR. YOUNG: Of course, of course. Thank you, Your
9 Honor, I appreciate that.

10 THE COURT: Thank you for being, in advance, for
11 being a good sport, Mr. Young.

12 MR. YOUNG: Sure.

13 THE COURT: This is just a head scratcher to me.
14 It's $133,000. There's unquestionably a benefit to Century
15 21. Acro asked for its stuff back; the debtor didn't give
16 Acro its stuff back, It used, you know, the shelving during
17 the liquidation sale. The lender hasn't asserted a lien;

18 the Lender's been paid in full.

19 And here's one notable non-fact: the committee

20 hasn't chjected to this. So I suppose you could say, weil,
21 you knew, Acro is an unsecured creditor, they're not going
22 to object to a claim by one of their own, But, you know, as
23 a fiduciary, the committee would assert an objection to the
24 allowance of an administrative claim that would take,
25 know, recovery out of their pockets, and the committee

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 73 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
Exhibit A Pg 45 of 80°

 

Page 45
i hasn't filed an objection here.
2 So I don't understand what the calculus was to
3 expend the resources to litigate this. I can't, you know, I
4 won't speculate about whether there could have been a
5 settlement at some discount, put we are where we are. And
6 you could probably guess where I'm going, but I'1l
7 nonetheless give you an opportunity to try to do as good a
8 job as Ms. Kweskin would have done if she were here to argue
9 today.
10 MR. YOUNG: I appreciate that, Your Honor, and
11 thank you for your preview. I believe the committee
12 supports the debtors’ position, but I won't speak for Mr.
13 Weisenberg, who I know is participating.
14 Your Honor, let me start by saying this: The
15 debtors appreciate the position in which Acro Display finds
16 itself and, indeed, the position in which all of the
17 creditors of the debtors find themselves. But if the Court
18 were to adopt the position taken teday and in the papers by
19 Acro Display, Your Honor, it would mean that a prepetition
20 creditor whose reclamation claim was rendered valueless by
21 applicable statutes, who's unable to avail itself of a claim
22 under Section 503(b) (9) of the Bankruptcy Code, and with
23 which the debtors had zero post-petition transactions can
24 elevate its general unsecured claim to an administrative
25 expense of the debtors' estates to the detriment of the

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 74 of 110

20-01222-scc Doc92_ Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 46 of 80

 

 

  

 

Page 46
1 debtors' other general unsecured creditors.
2 THE COURT: You've lest me. You lost me a couple
3 of moments ago.
4 MR. YOUNG: Sure.
5 THE COURT: Why don't they -- you're assuming the
6 conclusion that you want. I mean, they made a reclamation
7 demand, and at that point title reverted to the goods and
8 the debtor kept the shelving.
9 MR. YOUNG: Your Honor, if I may. The title
10 didn't revert to the goods, right, and here's why, I think
11 that -~
12 THE COURT: Then let me put it differently. The
13 debtors at that point were obligated to return the goods.
14 MR, YOUNG: Your Honor, we weren't obligated on
15 account of the fact that title passed the moment that the
16 debtors took possession of those shelving units, and as soon
17 as title passed, they became immediately subject to our
18 senior Lenders' liens. And sec, Section 546 --
19 THE COURT: But the lender ~~
20 MR. YOUNG: Go ahead, I'm sorry.
21 THE COURT: The lender didn't assert the lien. I
22 mean ——
23 MR, YOUNG: Your Honor, the lender absolutely
24 asserted the lien. In fact, the stipulation of facts I SLO
S/ineaNa
25 think Your Honor provides that we approached JPMorgan, “ty Ip

 

 

212-267-6868

Veritext Legal Solutions

www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 75 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
- Exhibit A Pg 47 of 80 . -

 

 

  

 

Page 47
1 said we have a one reclamation claim that was received in
2 these cases, in large part because, you know, we weren't
3 purchasing goods and inventory prior to the filing. We were
4 essentially self-liquidating, selling the assets of the
5 business.
6 We informed -- and this is included, Your Honor,
7 in the stipulation of facts at paragraph 15 -- I'm sorry, at
8 paragraph 13 -- that as soon as the liquidation sales
9 concluded -- in some cases, that was going to be 30 days
10 after the petition date, Your Honor might recall given the
11 store closing motion -~ that Acro Display could, in fact,
12 come and reclaim those goods. But it took, you know, it
13 took that period for those goods to be reclaimed.
i4 I think the problem here, Your Honor, for
15 Acro is this, that 546(c) and 2702 of the Uniform Commercial
16 Code render reclamation claims by suppliers of goods subject
17 to the prior lender in every case where the senior lender is
18 owed more than the amount of the reclamation claim.
19 Here, our senior lenders were <-
20 THE COURT: I just don't understand.
21 MR. YOUNG: Sure.
22 THE COURT: I mean, didn't the agent tell the
23 debtors that Acro could retrieve its stuff?
24 MR, YOUNG: No, certainly not. And, Your Honor SNK,
25 think Ms. Frost~-Davies is on the phone and willing to @

 

Veritext Legal Solutions
212-267-6868 WwWw.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 76 of 110

20-01222-scc Doc 92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 48 of 80

 

 

Page 48
1 support the argument of the debtors that they weren't
2 willing to release any bit of the collateral package that
3 they had securing their loan at that time. And like I said,
4 immediately upon the debtors’ receipt of those goods and
5 taking title, they became subject to that lien. We couldn't
6 strip from the debtors' assets collateral that belonged to
7 our senior lender.
8 And It think, Your Honor, that, you know, it was in
9 Dana Corporation -~
10 THE COURT: Could you look at the stipulation of
11 facts, paragraph 15?
12 MR. YOUNG: Yes. That was a time, Your Honor,
13 when -- yeah, so there were five stores at which the
14 shelving units were installed. There were two stores that
15 closed the doors within 30 days of the petition date; there
16 were three stores that closed the doors within, you know, 90
17 days of the petition date when all of the other stores
18 closed.
19 At the point at which the stores closed, Your
20 Honor, because the shelving unit was sort of custom to the
21 stores, those shelving units were of no value. So Hilco
22 Resale, who was, as you know --
23 THE COURT: Hold on, hold on. You can't -- you're
24 making that up. I mean, they issued a reclamation
25 right.

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com $16-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 77 of 110
20-01222-scc Doc92_ Filed 02/18/2021 45 of 60" 02/18/2021 13:14:31

10

11

i2

13

14

15

16

17

i8

19

20

21

22

23

24

25

 

ExhibitA Pg 4

 

Page 49

MR. YOUNG: Right.

THE COURT: And then within two weeks or so, the
prepetition agent said Acro can get its stuff. And, you
know, I just, you know, the problem here is that ~~ and I'm
going te kind of cut to the chase. I mean, I just find this
~~ the amount -- the opposition to this and the course of
conduct to be offensive and troubling. It's hyper~
technical. The creditors’ committee, I mean, you can say
that they support your position; they didn't file anything.
The creditors' committee did not file an objection, so I'm
really not going to hear from them now to say that they're
down with this treatment.

It's pretty clear that the lender wasn't too
concerned about this. It is very troubling to me that you
would rely on the argument that there was no benefit to the
estate bacause you can't readily quantify it.

Let me distinguish between something that was, you
know, of no value to the estate. I mean, the classic debate
that you have in an administrative claim argument where
there was something that occurred or that existed post-—
petition but there is no, quote/unquote, "benefit" and
people argue about the benefit.

So here, cof course there was a benefit. This was

-- you know, you're not making the argument that this was

 

you know, somewhere in some warehouse and it provided no

Veritext Legal Solutions

6 SANK.

    

 

212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 78 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

 

___ ExhibitA Pg 50
Page 50

1 benefit; of course, it provided a benefit. And I just

2 simply do not understand -- and I'm tempted to ask -- you

3 know, what the amount of money that the debtors’ estate has
4 spent litigating this, I just don't get it. I just don't
5 get it. You're not -- you know, there's no danger here in
6 this entirely fact-intensive backdrop for there to be a

7 concern that somehow this is going to change the law and

8 provide an avenue for unsecured creditors to convert their
9 claims into administrative expense claims. I just -- I'm
10 absolutely not seeing it.

11 MR. YOUNG: Your Honor, I'm not sure about that
12 because I think what this does is -~- if you are right and
13 certainly, you know, I hear you on that position, you're

14 essentially talking about elevating, I guess, under a

15 503(b) {1} claim to administrative expense status a claim

16 that has no post~petition transaction, right.

1” I mean, we can talk in a minute about the benefit
18 to the debtors' estates, which is the second element of it,
19 but a 503(b) (1) claim in the first instance requires a post-
20 petition transaction, right; this was stuff delivered to the
21 debtors all prepetition. And so, our problem here is that
22 if you treated anyone who delivered goods or inventory or
23 anything else to the debtors prepetition, then any creditor
24 who supplies any debtor with anything that the debtors us
25 in any capacity post-petition could give rise to an

 

 

 

 

. Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 79 of 110

20-01222-scc Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
ExhibitA Pg 51 of 80

 

Page 51

1 administrative expense claim? I just don't think that's the
2 case. That can't be the standard because if it is --

3 THE COURT: Yeah. You know, you are shading the
4 facts to fit your argument. I think the facts here are

5 distinguishable. The flip side of it is that with your

6 reliance on the fact that the stuff -~ I mean, what's a

7 reclamation claim? A reclamation claim always involves

8 stuff that arrives prepetition.

9 MR. YOUNG: Totally right, Your Honor, but in

10 recognition, right, that the fact that reclamation claims
11 are often defeated by the floating blanket liens that exist
12 in so many of these cases that you see. Congress enacted
13 503(b) (9) te address that issue. And if a creditor can

14 qualify for a S03(b) (9) claim, then that's some recourse

15 that takes them outside the purview of a reclamation demand
16 under either state law or 546(c).

17 THE COURT: But lock, they made a -- they made a
18 reclamation demand. ‘the lender said no problem. You said
19 too bad, you cannot --

20 MR. YOUNG: No, no, no, Your Honor, I'm sorry, let
21 me clear up the record. The lender did not say no problem.
22 The lender said absolutely not, those goods are subject to
23 our lien. It was only after the lender understood that

24 those goods were going to be abandoned in connection with
25 the store closings did we say to Acro, listen, we'll

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 80 of 110
20-01222-scc Doc92 Filed 02/18/2021 FOF BO 02/18/2021 13:14:31

16

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

_ExhibitA = Pg 52

 

Page 52
organize with our landlords your ability to go and get that
stuff if you want it back.

Now, Acro, probably thinking that those --

THE COURT: Mr. Young.

MR. YOUNG: Sorry, Your Honor, go ahead.

THE COURT: I'm going to ask you to stop. I'm
going to ask you to stop, okay.

Mr. Weisenberg, you have your hand up.

MR. WEISENBERG: Thank you, Your Honor. For the
record, this is Brent Weisenberg on behalf of the Official
Committee of Unsecured Creditors.

Your Honor, you mentioned the committees having
not filed a pleading either supportive of the debtor in this
case or otherwise. The reason we didn't file anything, Your
Honor, was precisely as you identified, which was the cost
benefit analysis of spending additional administrative fees
on this issue.

With that said, we were supportive of the debtor
holding our creditors --

THE COURT: Mr. Weisenberg, it doesn't work like
that. You don't get to, in this hearing, now say had you
filed an objection, you know -~- you could of, without
breaking a sweat, filed a joinder. So I'm sorry, it doesn't
count, too little too late.

MR, WEISENBERG: Oh, Your Honor, I apologize.

 

 

Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 81 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 53 of 80

 

 

Page 53

1 may be misunderstanding me. What I'm saying is that we were
2 supportive of the debtor holding a creditor to its burden,

3 but if Your Honer ultimately believes that the creditor

4 fulfilled its burden, then we are entirely supportive of a

5 creditor being paid what it's owed.

6 And so, I'm not belatedly trying to assert an

7 ebjection. What we're merely saying is, again, that if a

8 ereditor can meet its burden of having an administrative

9 priority, you're exactly correct, Your Honor, that this is
10 relatively de minimis for this estate and, therefore, the

11 creditor should be paid what it's owed.

i2 THE COURT: Okay. I'm not even going te respond.
13 That's just a statement of the law, so that's not

14 Significant. Obviously, I would find -- obviously, there's
15 geing to be a basis for finding that there's an

16 administrative claim, so I just don't even know what to say.
17 Does anyone -- someone else has their hand up.

18 Ms. Frost-Davies.

19 MS. FROST~DAVIES: Good afternoon, Your Honor.

20 Actually, I think we're still in the morning, Good morning,
21 Your Honor. Julia Frost-Davies on behalf of JPMorgan Chase.
22 Your Honor, I find myself in a bit of an awkward
23 spot because the issue is a 503(b) (9) administrative expense
24 issue, which is junior to my client's claims and, therefo
25 I haven't weighed into this point.

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 82 of 110

20-01222-scc Doc 92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
Exhibit A” Pg 54 of 80

 

 

Page 54
1 The only thing I'd like to clarify, so it's not
2 misconstrued by counsel for Acro or otherwise, is that the
3 goods were subject to the prepetition agent's lien. From
4 eur perspective, whether or not we, you know, asserted in
5 this connection, well, we weren't paid off, and the lenders
6 don't need to resort to that is a different issue.
7 But under 546{c) and the interim cash collateral
8 order, page 6, footnote 4, reclamation goods are expressly
9 not permitted liens. So I simply wanted to make that clear
10 as a matter of our law and so, to your point, Your Honor, as
11 to where there may be precedent. So with 503(b) (9), it's
12 junior to my clients. I don't have a dog in that hunt.
13 THE COURT: Thank you.
i4 MR. YOUNG: Just to clarify, Your Honor -~ it's
15 Peter Young again at Proskauer -- this wasn't asserted as a
16 503(b) (9) claim; it was asserted as a 503(b)(1} (A) claim.
17 THE COURT: Okay. Mr. Vandermark, de you want to
18 reply te any of that?
19 MR. VANDERMARK: Just briefly, Your Honor, TI
20 think what's really, I think, distinguishing here is that
21 counsel for the debtors does not address sort of the
22 property rights issues, neither in their papers or at
23 today's hearing, which I think is critical sort of, for Acro
24 Display's rights here and the continued use post~petition
25 When they look at what is the post-petition

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 83 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

 

 

 

 

_ __ExhibitA Pg 55
Page 55

1 transaction, it's the continued use that wasn't permitted.

2 They sort of unlawfully used those, because they had the

3 obligation to return them and title verted to Acro Display,
4 so that's the basis for the transaction, And the benefit I
5 think has already been addressed; I won't go further on

6 that.

7 But I think that's all I have to respond to on

8 what's been addressed, Your Honor.

9 THE COURT: All right. Mr. Young, do you want to
10 say anything else?

11 MR. YOUNG: I'm nervous, Your Honor, but I will

12 say this, If you're inclined to grant Acro -- and it sounds
13 like you are -- an administrative expense against the

14 estates under 503(b) (1) (A), I don't think that claim should
15 be in the amount reflected on Acro Display's invoices as the
16 price of the shelves.

17 Again, three of the stores in which the shelves

18 ware installed ceased operating on October 7th, less than a
19 month after the petition date, and the other two stores in
20 which they were installed ceased operating on December 7th,
2i which was, you know, three months after the petition date.
22 And there's no evidence in the record, Your Honor,
23 that any of the debtors' sales of goods in this case were
24 attributable to the fact that the shelves provided by AcEy
25 were the means by which the debtors displayed that

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 84 of 110
20-01222-scc Doc92 Filed 02/18/2021 _Entered 02/18/2021 13:14:31

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Exhibit A | _Pg 56 of 80

 

inventory. So if you're inclined to ~--

THE COURT: We really -- are we really going to do
this? You didn’t make any argument about the amount. You
made the argument that it's not quantifiable. You reaily
want to have an evidentiary hearing on what was on the
shelves in each of the stores for what periods of time? Two
stores used these shelves for 87 days. three stores used the
shelves for 27 days; that's what the stipulation says.

MR, YOUNG: Your Honor, I'm happy to drop the
arguments in light of your comments.

THE COURT: Well, again, I just am perplexed by
this. As I've indicated I view the debtors' arguments as
hyper-technical and, frankly, inequitable, I think that the
debtors need to compensate Acro for their impermissible and
continued use of the reclamation goods, and that there's no
doubt that the reclamation goods -- use of the reclamation
goods meet the standard of being an actual and necessary
cost of operating the debtors' business in a way that
maximized the values of the debtors' estate.

I think the argument that there's not a
quantifiable benefit rings particularly hollow here, and
indeed, that this was custom shelving; it was used to

display and sell the debtors’ goods during the liquidation

KG

 

should have let Acro come and pick it up and they didn' “eae

Veritext Legal Solutions

sales. If it was not going to provide any benefits, ter ge

ft

   

 

212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 85 of 110

20-01222-scc Doc9?2 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 57 of 8

 

 

 

 

Page 57
1 that.
2 There seems to be a lot of emphasis on the fact
3 that there's no so-called post-petition transaction,
4 focusing on the fact that the shelving was installed in the
5 stores before the petition date. But again, I view this as
6 that argument is hyper-technical. It ignores the fact that
7 there are a number of ways to find the existence of post-
8 petition transaction,
9 First, you can look through the service of the
10 reclamation demand itself and the debtors’ refusal to return
11 the reclamation goods, which I think can be characterized as
i2 a post-petition transaction. And secondly, the debtors
13 continued use of the goods during the post-petition period
14 for the benefit of the estate itself can be considered a
15 post-petition transaction.
16 Mr. Vandermark, I think, addressed the other
17 arguments persuasively in the reply brief that was filed on
18 behalf of Acro. At the top, I did challenge Mr. Vandermark
19 to demonstrate the need for administrative expense claim now
20 and he's conceded that point, so that makes that easier.
21 And with respect te the amount, there was no in
22 the alternative argument that the amount was wrong or should
23 be subject to further dispute.
24 I do not think fundamentally that this is a Se
25 use of estate funds to continue to litigate this naccer, gaat
6

 

 

ep
Veritext Legal Solutions

212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 86 of 110

20-01222-scc Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
ExhibitA Pg 58 of 80

 

 

Page 58

1 I think there's an ample basis to grant Acro's motion for

2 the allowance of the administrative expense claim in the

3 amount requested, and such claim should be payable pursuant
4 to the confirmed plan of liquidation.

5 Se I'm going to ask you to submit an order

6 incorporating the record of this hearing and stating that

7 for the reasons set forth on the record, Acro's motion is

8 granted.

9 MR, VANDERMARK: Thank you, Your Honor.

10 THE COURT: All right. Mr. Young?

11 MR. YOUNG: Thank you, Your Honor. I think that
12 brings us to conclusion.

13 THE COURT: Ali right. Sorry to give you a hard
14 time, but...

15 MR. YOUNG: I've had hard times before, Your

16 Honor. I appreciate that, thank you.

17 THE COURT: All right, thank you. Okay. Well, we
18 did our best today to address everything that's pending. We
19 are very much looking forward to scheduling the disclosure
20 statement and plan hearing and moving these cases toward a
21 swift conclusion. All right?

22 I think that's all we have. Please everybody,

23 stay safe, Happy Valentine's Day, and we'll keep an eye out
24 for all of the orders. Thank you.

25 MR. VANDERMARK: Thank you, Your Honor.

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 87 of 110

20-01222-scc

10

11

i2

13

14

15

16

i7

18

19

20

21

22

23

24

25

 

L

Doc 92 Filed 02/18/2021 _Entered 02/18/2021 13:14:31

ExhibitA Pg 59 of 80

 

11:30 AM)

 

 

Page 59

(Whereupon these proceedings were concluded at

 

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 88 of 110

20-01222-scc Doc 92

10

iid

12

13

14

15

16

17

i8

19

20

2i

22

23

24

25

Filed 02/18/2021 Entered 02/18/2027 13:14:31

Exhibit A Pg 60 of 80

 

 

INDEX

RULINGS

Motion to Remand the Insurance Action to
The State Court is Granted
Acro Display LLCs Motion for Allowance and

Payment of Administrative Expense Granted

Page 60
Page Line
36 5
58 8

 

 

 

212-267-6868

Veritext Legal Solutions
www.veritext.com

516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 89 of 110

20-01222-scc Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
ExhibitA Pg 61 of 80

 

Page 61

1 CERTIFICATION

3 I, Sonya Ledanski Hyde, certified that the foregoing

4 transcript is a true and accurate record of the proceedings.

SO nya Led ans kj Digitally signed by Sonya Ledanski Hyde

DN: cn=Sonya Ledanski Hyde, 0, ou,
d email=digital@veritext.com, c=U5
7 Hy e "Date: 2021.02.15 16:28:52 -05'00

8 Sonya Ledanski Hyde

10
11
12
13
14
15
16
17
18
19
20 Veritext Legal Solutions
21 330 Old Country Road

22 Suite 300

23 Mineola, N¥ 11501

24

25 Date: February 15, 2021

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 90 of 110

20-01222-sce

Doc 92. Filed 02/18/2021
ExhibitA Pg 62 of 80

Entered 02/18/2021 13:14:31

 

 

 

 

 

24:14 28:24 29:11
30:12,20 31:2
32:3,4 33:3

1100 19:7

1101 19:7

1102 20:24

11501 61:23

11:30 59:2

 

i (tth 15:7

112 2:5 33:4,7

t
t

13. 47:8
133,000 44:14

 

 

 

19:12,20 23:17
26:8, 14 27:23
28:9 30:10 34:11
31:13,16 32:14
33:17 36:3 38:11
39:10,15
20 25:17
20-01222 1:43:17
20-12097 1:3
20-1222 12:25
20-12907 7:4
2002 19:11

 

27,000 11:21

2702 38:11,16
39:10, 15 40:13,16
40:21 47:15

28 13:4,6,9 16:3
17:5,12 18:19
20:19 26:9 27:23
31:11,24 32:4,5,7
32:19 36:3,9

28th = 23:23 Le
19:7,11,22 21:9

2d
— 26:13 27:10

 

[& - 5] Page 1
& 1334 13:4,6163 | 2008 17:22 27:6 3
& 5:1,15 10:1,8 17:4,9,13,24 18:3 2009 33:20 3 17:7 18:3 26:16
10:14,17 33:5 18:7,14 26:8 201 4:13 32:16 33:18,23
34.4 31:11,13,16,24 | 2011 19:2221:4 | 49 99.45 33:8 47:9
0 32:4,20 36:3,8 26:13 AS-15
OP) 14 19:22 2012 28:16,17 300 61-22
02110 5:18 136 19:22 2013 27:11 304 19:11 20:2
07068 5:11 138 32:10 2015 32:10 30th 10:16
1 143 32:10 2017 17:14 31 20:19 3133
1 8:11 13:6 16:3 1452 13:10 16:3 2018 17:18 33:13
17:6 18:2,19 32:5,7 36:9 2019 14:1030:1 | 3149 97-49
19:19 23:15 26:13 | 15 47:7 48:11 34:1 319 27:10
28:7 30:7 31:5,24 61:25 2020 13:19 14:11 344 poe
32:4,12 33:16 187 18:19 19:1,12 14:14,21 15:2,2,7 32313
36:8 50:15,19 | 158 18:24 15:8,18 23:14,23 | 394 23:21 31:6
54:16 55:14 16th 13:19 25:10 | 25:10,16 27:22 | 33 54g 11.73
1,216.80 11:20 25:16 27:22 31:2 34:2 33:7,8,23,23 330 61:21
10 24:6 25:16 17 43:2 2021 2:5 61:25) 34 24:21
99-95 31.3931 | LTS. 15:4 25:12 21 1:8,123:177:3 | 34, 39.13
10004. 2:3 19 14:14 15:2 13:11 14:21.43:10 359 4-1]
10007 5:4 28:20 29:25 44:15 36 60:6
10014 4:14 196 27:5 218 27> 394 17:22
10036 4:6,21 197 21:8,23 223 19:11 3d 27:6
1006 4:13 1992 33:13,13 226 3:14 a i
10:00 2:6 § 1999 21:9 231 19:11 4 17:9 18:4 19:7
10th 15:7 Ist 14:10,11 232085 33:13 20:24 25:17 26:17
11 14:2 15:6 16:7 2 24 20:11 32:17 948
18:21,22,22 20:7 2 13:417:4,7,13 | 23° 3 to7 359
20:8 23:6,9,14 17:24 18:2.7.14 | 266 26:25
— 27. 28:17 56:8 42 28:5

43,656.61 11:19
44 21:4
4466619 28:17
448 19:22

458 21:4

462 3:7

468 3:4

469 3:1

47 27:22 35:19

 

 

 

 

212-267-6868

‘Veritext Legal Solutions
www. veritext.com

 

516-608-2400
20-01222-scc

Doc 92 ~Filed 02/18/2021
ExhibitA Pg 63 of 80

[503 - administrative]

Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 91 of 110
Entered 02/18/2021 13:14:31

Page 2

 

 

 

 

 

 

 

 

 

 

503 41:17,19 (671 26:24
45:22 50:15,19 7
S1T3,14 53:23 7 4:20 5:3 32:21
54:11,16,16 55:14 25

513 3:10 12 3

527 32:10 726 32

75 24:4 30:15

53 27:22 Tth 55:18,20

544 27:5

546 38:17 41:17 8
41:18 46:18 47:15 | 8 30:21 31:4 32:22
51:16 54:7 33:13,23 60:8

563 17:13 833 17:22

566 38:8 87 56:7

569 17:13 (Sth 42

572 17:14 26:12 9

58 60:8 9 25:17 32:25

580 26:13 45:22 51:13,14

5814233 33:7 53:23 54:11,16

§9 24:1 90 48:16

593 33:19 919 27:10

594 17:17 961 39:13

5985427 33:23 a

__ 6 abandoned 42: 20

6 17:11 27:23 51:24
32:20 54:8 ability 24:18 29:2

600 33:19 5+}

603 33:25 abl 24:13

611 29:25 absence 29:17

614 8:8 absolutely 11:12

615 8:9 11:12 46:23 50:10

616 8:9 oy)

618 17:17 abstain 13:35

629 17:17 15:25 16:1 17:5,6

631 21:8 17:18 18:2,15

632 7,24 32:11 33:10,15,21

637 22:4 36:7

| 638 21:23 22:15 abstaining 32:2

639 22:15 26:12 | abstention 16:4,9

645 11:17 | 16:10,11,19 17:4

65 35:1 17:16,20,23 19:8

66 27:10

28:10 31:16,19,22
31:23 32:8,14

 

 

33:24 34:2,6,12
35:14,24,25 36:3
36:5
aecess 17:17
account 46:15
accurate 7:16
61:4
acknowledge
28:25
acknowledges
28:19
acro 3:144:19
37:19,24 38:9,15
39:9,23 40:2,14
41:4 42:7,23 43:4
43:10,19 44:15,16
44:21 45:15,19
47:11,15,23 49:3
51:25 52:3 54:2
54:23 55:3,12,15
§5:24 56:14,25
57:18 60:7
acro's 58:1,7

4 action 13:13 15:33

15:8,15,17,21
16:1,2,6,12,14,16
16:25 17:1,6,7,7
17:10,11 18:3,5,8
18:9,11,13,15,17
20:3,5,7,13,18,25
21:2,16 22:20,23
23:3,10,16 24:1,3
24:10,20,23,24
25:1,2,7,12,19,19
25:24 26:7,21
27:2,4,15,21 28:2
28:9,14,23 29:2,9
29:14,20 30:3,5,9
30:11,15,21,23,25
31:9,10,17 32:6
33:10,16 34:7,23
34:24 35:5,9,10
35:15,15,21 36:4

 

36:8 60:5
action's 21:1
actions 14:24
activity 28:23
actual 11:6 56:17
adams 6:15
addition 23:8
additional 13:21

24:5,19 25:14

52:16
address 8:22

18:16 26:6 40:25

41:11,19 42:3

43:2 51:13 54:21

58:18
addressed 39:14

41:7,17 42:22

55:5,8 57:16
addresses 42:3
addressing 39:2
adjudicate 16:15

16:21 27:8 28:1,8

28:14,22 31:10
adjudicated 15:22

17:12 18:10,13

26:7,22 27:3,4
adjudicating 29:7
adjudication 26:6

26:10,23 28:11

29:19 34:20
adjustment 19:16
administer 30:11
administration

16:16 19:14 20:23

21:22 23:11 25:5

26:18 27:15 29:10

29:12 32:13 33:16

34:11,19,21 35:10
administrative

3:15 22:14 24: 15

28: 4 29: 2}

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

 

516-608-2400

 
20-01222-scc

Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 92 of 110

Doc 92 Filed 02/18/2021
ExhibitA Pg 64 of 80

{administrative - augmentation]

Entered 02/18/2021 13:14:31

Page 3

 

45:24 49:19 50:9
50:15 51:1 52:16
53:8,16,23 55:13
57:19 58:2 60:8
admits 38:20
adopt 45:18
adopted 38:16
adv 1:4
advance 44:10
advanced 15:14
advantage 16:23
adversary 3:17
8:12,20 12:25
13:3,5,7 14:1,2
15:14 19:17 37:4
37:6,10
advisor 3:11
advocate 27:19

affiliate 13:12
affiliates 14:7
15:5 23:19
afternoon 53:19
agenda 7:18,23
8:5,11
agent 39:1 40:10
40:12 41:1 42:8
42:17 47:22 49:3
agent's 40:8 54:3
aggregate 11:24
14:11
ago 46:3
agree 12:7 43:19
agreed 11:16,18
11:20,22 41:22
agreement 9:16
11:10 30:22 31:4
33:6
' agreements 9:7
agrees 21:17

52:5

 

43:12,16,20 44:24

affect 20:13 34:18

ahead 8:4,4 46:20

al 1:12,15 3:18,19
$:2
alia 14:9 23:24
_ alixpartners 3:11
9:6 11:21
alleged 25:14
alleges 14:19
alleging 14:24
allocation 22:15
allow 32:24 40:20
allowance 3:5,14
22:7 37:20 44:24
58:2 60:7
allowed 43:11
allowing 40:18,22
alluded 43:8
alternative 13:5
57:22
alternatively
15:24
amenable 8:10
amended 7:18,23
america 26:12,24
american 21:7
amount 11:17,18
11:19,21,22 14:11
24:1 47:18 49:6
50:3 55:15 56:3
§7:21,22 58:3
amounts 11:6,6,9
24:6
ample 58:1
analysis 52:16
andrea 4:16 12:3
anker 5:6 36:14
36:15,16,23 37:13
anker's 37:11
annexed 31:5
antecedent 19:19
anticipated 25:6
aog 17:13
apartment 42:19

 

 

apologize 52:25
appear 9:10
appearing 7:15
applicable 32:16
45:2]
application 3:1,4
3:7,10 10:15,22
10:25
applications 8:1
8:14,18,23 9:11
10:10 12:13
applies 15:19
apply 16:24 17:16
35:25
appreciate 7:6,12
44:3,9 45:10,15
58:16
approached 46:25
appropriate
13:24 18:23 33:25
41:8
approval 10:24
25:10
approve 8:8
approved 23:22
24:22 35:4
approving 9:11
9:15 23:15
argue 15:15,19
16:9,14,20 20:3
21:5,14 27:12,24
34:20 45:8 49:22
argued 23:12
arguendo 31:23
34:2 36:5
argument 24:25
25:9 30:18 48:1
49:15,19,24 51:4
56:3,4,20 57:6,22
arguments 13:18
15:13 56:10,12
57:17

 

arises 23:5,6
arising 17:8,9
18:8,9,12,17,18
18:21,22 32:3,3
arrives 51:8
aside 25:13
asked 44:15
asking 36:20
assert 16:11 42:23
44:23 46:21 53:6
asserted 23:4 30:8
32:22 38:15 41:16
44:17 46:24 54:4
54:15,16
assertion 20:13
42:8
assessing 19:17
asset 20:5 22:15
24:12 25:3 34:24
35:6,6
assets 19:15 20:22
25:21 29:15 47:4
48:6
assignment 30:24
associates 33:12
association 21:8
assume 38:2
assumes 14:1]
assuming 16:13
25:11 31:23 34:2
36:5 46:5
assumption 29:1
attached 41:2
attorneys 4:4,12
4:19 5:2,9,16
attributabie
55:24
aty 3:8
aug 33:13
augment 20:21

augment
21:2

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

 

516-608-2400

 
20-01222-scc

{august - century}

Doc 92. Filed 02/18/2021
ExhibitA Pg 65 of 80

Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 93 of 110
Entered 02/18/2021 13:14:31

Page 4

 

august 14:10,11
authorities 14:16
‘authority 24:8
authorizing 23:15
avail 45:2]
available 22:3
avenue 50:8
avison 27:9
avoid 38:25
aware 40:9

b en

b 2:21 13:7,7,10
16:3 18:19 19:12
24:12 32:5,7 36:9
41:17,19 45:22
50:15,19 51:13,14
53:23 54:11,16,16

© §5:14
br. 17:13,17,22
24:4 29:25 32:10
33:19,25

back 15:17 16:2
26:3 37:14 44:15
44:16 52:2

backdrop 50:6

background
13:25 14:2,4
28:18

backlog 26:13
27:13

bad 51:19

bank 5:16 26:12
26:24

bankr 17:14,17
17:22 33:20,23,25

bankruptcy 1:1
2:1,23 15:7 16:17
17:5,8,9 18:8,9,12
18:18,18,20 19:2
19:3,10,10,25 -
20:1 21:1,3 22:14
23:1,2,5,6 25:20

 

awkward 53:22

 

25:23 26:17 27:3
27:20 28:15 29:1
30:8,24 31:8
32:15,18,21,24,25
33:2,12,22 34:9
34:17 35:13,18
38:18 40:19 45:22

based 14:9 15:21
16:3 17:7 18:3
25:19 42:24

basis 17:10 18:4
32:19 53:15 55:4
58:1

bay 17:21

bears 27:7 28:24
33:11

beginning 43:8
44:5

behalf 7:15,22
37:11,24 43:25
44:1,3 52:10
53:21 57:18

belatedly 53:6

believe 9:13 24:10
45:11

believes 53:3

bell 33:12

belonged 48:6

bench 12:21 13:24

14:4 36:11
benefit 24:24 30:6
40:20,23 41:10

42:24 44:14 49:15
49:21,22,23 50:1
§0:1,17 52:16
55:4 56:21 57:14

benefits 56:24

benjamin 5:25

bernstiel 6:4

best 16:6 24:11
58:18

bge 27:9

 

bit 8:14 48:2
53:22

blanket 51:11
bockius 5:15
booker 6:17
boston 5:18
bound 21:21
bowling 2:2
breach 23:4 25:14
29:8

breached 14:24
break 37:8
breaking 52:23
breath 31:18
brent 5:13 52:10
brian 6:7

brief 14:3 20:11
20:19 27:21 35:1
42:22 57:17
briefed 23:9
briefly 54:19
brings 58:12
bulk 24:22
burden 17:15
27:7 33:1,24
35:23 53:2,4,8
burgeoning 28:25
burke 6:1
business 14:9 15:1
47:5 56:18
buyer 10:18

 

¢

 

 

ce 2:22 4:1 6:23 7:1
13:4,6 16:3 17:4
17:13,24 18:7,14
24:14 26:8 31:11
31:13,16,24 32:4
36:3,8 47:15
§1:16 54:7 61:1,1

calculus 45:2

calendar 7:13
26:14,14 27:13,14

 

calendars 28:19

call 9:14

called 22:6 57:3

camo 32:9

canada 27:10

candor 9:17

eapable 29:7

capacity 50:25

capital 17:17
26:12 33:6

care 43:21

carefully 38:3

ease 1:3,4 7:4
10:23 16:7 17:8
18:8,12,18,22
19:10 21:1,24
23:5,6 29:18 31:2
32:4,21 33:12
34:17 35:2 38:7
38:11,12,19,24
39:2,4,19 40:1,4,5
40:18,19,22 41:5
41:6,22 42:1,14
47:17 51:2 52:14
55:23

cases 7:4 14:2
18:20 20:7,8 23:9
28:24 29:11,13
30:12,16,20 31:8
41:12,14,15,17,18
41:22,25 42:11
44:5 47:2,9 51:12
58:20

cash 22:3 24:1
42:12 54:7

cashman 6:7

cat 36:21

cause 32:6 35:15

ceased 55:18,20

center 5:3

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

 

516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 94 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 66 of 80

[certain - contracts]

Page 5

 

certain 13:12 15:5
23:18 34:8

certainly 11:4

© 47:24 50:13

certified 61:3

challenge 57:18

chambers 9:5
11:15

change 50:7

channel 33:12

chapman 2:22 7:3
9:]

: chapter 14:2 15:6
16:7 20:7,8 23:6,8
24:14 28:24 29:11
30:12,20 31:2

characterized
S711

chart 11:7

chase 5:16 49:5
53:21

cir 19:7,11,22
21:9 26:13 27:6

circuit 19:23
20:20 21:18 22:9
26:11,20 27:1
39:13,16 40:17
41:6 42:1

circuit's 21:6,12

circumstances
21:9 22:10

cited 39:11

citing 20:15 31:3

city 41:6

claim 10:18 17:7
18:3 21:11 23:4
25:3 32:6 33:17
34:12 37:9,20
40:3 41:8,16,18
41:23 42:15,24
43:5,12,16,20
44:22,24 45:20,21
45:24 47:1,18

 

 

49:19 50:15,15,19
51:1,7,7,14 53:16
54:16,16 55:14
57:19 $8:2,3
claimants 22:2
claimed 29:19
30:10
claims 15:22
16:24 20:9 22:8
23:13,17 24:15
27:9 29:8 30:3,9
32:23 42:13 47:16
50:9,9 51:10
53:24
clarify 54:1,14
clarity 38:19
classic 49:18
clear 39:10 41:13
49:13 51:21 54:9
client's 53:24
clients 54:12
closed 14:16 35:5
48:15,16,18,19
closing 10:16
47:11
closings 51:25
closure 30:16 31:1
31:7
closures 14:18
coal 32:9
code 15:7 17:9
18:9,18 19:10
23:7 38:18 45:22
47:16
coffee 12:20
cohen 6:8
collateral 48:2,6
54:7
colleague 8:22
collectively 13:1
23:19
column 43:6

 

come 47:12 56:25
coming 10:6
comity 32:1
comm 3:8
commenced 17:11
18:5 32:17 35:15
commencement
33:2
comments 12:7
56:10
commercial 47:15
committee 3:12
§:9 13:13 21:5
23:18 44:19,23,25
45:11 49:8,10
52:11
committee's 13:17
committees 52:12
company 38:10
comparative
26:23
compared 27:18
compel 16:4 23:9
compelling 33:9
compensate 14:25
56:14
compensation 3:5
3:8
competent 16:21
complaint 14:22
complexity 26:15
29:4
conceded 25:11
57:20
concept 40:2
concern 50:7
concerned 49:14
concerning 19:13
concerns 29:18
conclude 12:14
concluded 47:9
59:1

 

concludes 31:9,15
36:2,12
conclusion 23:10
36:1 39:20 42:5
46:6 58:12,21
conclusions 19:4
conditioned 22:6
conditions 14:12
conduct 49:7
conducted 7:7
conference 3:19
confirm 11:10
confirmed 30:20
43:17 58:4
congress 51:12
conjunction 16:16
connection 10:21
16:7 25:10 30:8
33:11 51:24 54:5
consider 19:19
32:12 33:15
consideration
24:19
considered 13:15
28:6 34:15 57:14
considering 26:11
34:3
consistent 36:10
contained 22:6
contention 43:4
contesting 42:7
contingent 24:12
continue 24:10
26:5 57:25
continued 54:24
55:1 56:15 57:13
continuing 36:17
contract 19:18,19
20:21 22:25 23:4
25:19 29:8
contracts ehh
21:21

 

 

212-267-6868

Veritext Legal Solutions
www.veritext.com

 

516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 95 of 110

20-04222-scc

Doc 92 “Filed 02/18/2021
ExhibitA Pg 67 of 80

[contractual - december]

Entered 02/18/2021 13:14:31

Page 6

 

/ contractual 15:16

 

 

counsel

contrast 21:24

27:24
control 24:24
convert 50:8
cooney 6:21
core 15:21 16:12
16:14 18:21 19:1
19:2,9,13,18,23
20:1,4,14,18,24
20:25 21:11,16,19
22:13,14 23:3
25:1,23,25 32:22
32:23 33:18,18
34:14,14 35:21
corp 19:7 32:10
41:14 42:11,13
corporation 19:6
19:22 48:9

‘eorrect 7:23 12:6

53:9

cost 52:15 56:18

3:2 8:12
13:18 25:11 30:17
§4:2,21

count 52:24

country 61:21

county 13:8

couple 46:2

course 39:23
43:20 44:8,8 49:6
49:23 50:1

court 1:1 2:1 7:2,8
8:2,4,13,24 9:17
9:24 10:1,5,10,22
11:1,8,25 12:4,10
12:19,24 13:3,8,9
13:15,19 14:1,3
14:23 15:9,9,9,11
15:17,23,25 16:1
16:2,15,17,21,22
16:23,23 17:2,11
17:12,19,24 18:5

 

18:10,11,14,15
19:2,3,5 21:17
22:23 23:22 24:2
24:22 25:7,24,25
26:5,6,8,17,22
27:3,3,5,8,12,15
27:17,19,21 28:1
28:6,8,12,12,14
28:19,19,21,22
29:1,2,3,6,7,9,12
29:15 31:9,10,15
31:17,21,25 32:6
32:14,18,18,25,25
33:2 34:4,5,7,8,10
34:11,15,20 35:4
35:16,20,22 36:2
36:5,6,15,19
37:14,16 38:1
42:3 43:1,7,21,24
44:4,10,13 45:17
46:2,5,12,19,21
47:20,22 48:10,23
49:2 51:3,17 52:4
52:6,20 53:12
54:13,17 55:9
56:2,11 58:10,13
58:17 60:6

court's 15:11
22:14,24 25:10
26:13,14 27:14
33:1,22

courts 17:5 19:18
20:16 26:10 28:21
32:1,7,12 33:9,14
41:17

covenant 25:14

coverage 14:10

20:17 22:12,16
covid 14:14 15:2
28:20
crazy 36:17
create 7:16

created 42:5

creditor 3:8 19:16
41:23 43:14 44:21
45:20 50:23 51:13
§3:2,3,5,8,11

creditors 3:12 5:9
13:14 20:10 22:4
22:15,19,22 24:17
34:22,25 35:8
40:23 45:17 46:1
49:8,10 50:8
§2:11,19

critical 39:2 54: 23

crucial 20:8

cube 29:17

eup 12:20

custom 48:20
56:22

cut 49:5

cutler 5:1

 

d 7:1 24:15 33:20
60:1

dairy 41:14,22
42:11

damage 14:9
damages 15:4
25:13

dana 41:14 42:11
42:13 48:9
danger 50:5
daniele 6:2
date 15:18 47:10
48:15,17 55:19,21
57:5 61:25

| dated 23:23
david 6:11
davies 5:20 47:25
53:18,19,21
day 10:15 58:23
days 47:9 48:15
48:17 56:7,8

 

 

de 19:5 53:10

debate 49:18

debtor 1:10 4:4
13:11,12 14:6,6
14:16,17 15:5,8
15:15 16:8,8
19:16 21:5 23:12
23:13 24:5 33:5
38:13,19 40:3,5
43:25 44:15 46:8
$0:24 52:13,18
§3:2

debtors 3:2 7:23
8:7 13:16 16:7,17
18:12 20:3,5,6
22:8,20 23:6,8,11
23:14,16,18,19,25
24:9,11,17,18,24
24:25 25:2,4,5,11
25:15,20,21 27:12
27:16,16,20,24
28:7,23,24,25
29°10,13,14,19
30:2,7,8,10,13,16
30:18,22 31:2,8
33:12 34:19,21
35:4,5,11 38:11
38:12,13,22,25
39:4,5,15,18,19
39:21 40:1,11,18
40:20,22 41:3,4,7
41:8,12 42:6,7,16
42:18,19,25 43:4
45:12,15,17,23,25
46:1,13,16 47:23
48:1,4,6 50:3,18
50:21,23,24 54:21
§5:23,25 56:12,14
§6:18,19,23 57:10
57:12

debts 24:1 I

december4/

¢
13:19 25H :
8 os S

  

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

~

516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 96 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 68 of 80

 

{december - emergence] Page 7
25:9,16 27:22 13:11 14:21 display 3:144:19 documents 23:23
31:2 55:20 depends 31:8 2 37:19,25 38:10,15 24:9 30:18

decided 36:22 depth 42:3,4 39:9,24 40:15 dog 54:12
decision 12:21 desire 43:14 41:4 42:7,23 doing 11:4 36:19
13:23,24 33:21 determination 43:19 45:15,19 doors 48:15,16

36:11 39:13,16 22:13 39:3 47:11 55:3 $6:23 | dorr 5:1
40:25 determine 18:20 60:7 doubt 56:16
declaration 13:16 22:11 display's 40:2 dph 19:21

declaratory 22:10 | determined 16:24 43:4 54:24 55:15 | drink 37:8
defeasible 40:13 21:18 26:19 35:20 | displayed 55:25 drive 5:10

 

 

41:2 42:6 39:16 disposition 13:20 drop 8:12,15,19
defeat 40:21 determines 36:7 | dispute 15:16 37:7 56:9
defeated 51:11 determining 18:6 19:18 20:21 | due 15:1
defendants 1:16 17:18 32:11 33:15 | 24:10,18 22:25 d’antonio 6:20

12:25 13:1,2,17 detriment 45:25 23:1 31:13 38:14 e

14:8 15:15,19,24 | deutsche 33:5 38:24 40:10 41:20 1 4 ay a. .
deficiency 20:9 34:4 42:2 57:23 ° nate, nm
defined 23:20 devastating 43:9 | disputes 20:18 ed. 17:22
_ defrauded 38:10 | developments 21:20 edny. 33:23
| 39:9 40:17 23:8 distancing 14:15 early. 7:19 28:24
degree 19:20 dialed 37:6 distinction 41:13 earmarked 22:1

32:20 34:15 different 54:6 distinguish 49:17 99-9]
dei 33:20 differently 20:25 | distinguishable easier 57:20
delaware 34:10 46:12 21:6,14 22:17 economic 43:9
delay 28:16 29:10 | difficulty 32:16 51:5 ecro 2:25
delivered 9:5 diminished 28:2 distinguishes 19:1 effect 20:23 25:4

36:21 39:5 50:20 | diminishes 30:7 distinguishing 3-12 33-16 34:11

50:22 directed 36:10 42:10 54:20 39-15
delivering 13:24 | directly 20:1 distribution 20:22 effects 15:1 39:14
demand 38:16,21 22:13 22:18,21 24:16 efficient 32:13

38:23 39:14,17,22 | disagree 20:12 25:22 35:7 34:19,21

39:25 41:9 46:7 disagreement distributions efficiently 12:12

48:24 51:15,18 17:25 34:22,25 : . .

. oa either 51:16 52:13

57:10 disclosure 8:7 district 1:2 9:11 elect 16:1
| demonstrate 28:7 58:19 15:9,10,11 19:5 element 17:19
| 35:23 57:19 discount 45:5 20:17 28:12 34:4 50:18
| demonstrating | discretion 33:22 34:10 41:13 .

: elements 15:20
27:8 36:7 doc 3:1,4,7,10,14 17:24 18:1.7
denied 17:1 discuss 31:21 docket 7:2412:15 | QU ovate 45-94
denise 5:23 discussed 30:2 23:20 29:1 31:6 elevating 50:14
dennis 6:20 discussion 41:24 33:1 36:25 38:8 SANA

   

BANKS
department 1:8 discussions 7:25 dockets 8:8
1:12 3:18 4:11 7:4

 

 

 

 

 

 

Veritext Legal Solutions
212-267-6868 www.veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 97 of 110

20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 69 of 80

 

 

[emphasis - firm] Page 8
| emphasis 27:25 = -.27:16 30:934:19 | extent 32:14 february 2:5
| 87:2 45:25 50:18 55:14 | 34:13 35:12 61:25
emphasize 27:16 ~ et 1:12,15 3:18,19 | eye 58:23 federal 5:17 17:10
employ 32:8 5:2 ezra 6:19 18:4 26:14,24
empowered 19:3. | evaluating 26:10 f 28:14,19,21 35:18
enacted 51:12 event 30:1431:1 [oO Qa yasane:., | fee 3:1,10 7:25
encourage 12:19 35:24 oa an 61:1 8:14,17,22 9:11
ends 31:20 everybody 7:4 £3d 19:7.11 20:2 10:10,15,22,25
energy 33:6 10:6 12:20 36:12 0:24 21:8 3 feedback 10:3
enforcement 58:22 7612.25 75 fees 9:15 10:17,24
32:25 evidence 38:7 fapp'x 19:29 11:17,18,21,22
engaged 10:19 55:22 faces 27:12 52:16
enter 9:15 18:23 | evidentiary 56:5 facilitate 29:24 fi 32:9
24:8 exactly 40:24 53:9 34-20 fiduciary 44:23
entered 32:24 exceed 24:20 facility 24:13 figure 10:5
entertainment 30:15 fact 8:16 10:23 file 10:14 49:9,10
17:13 29:25 exception 43:15 19:4 23:1 35:9 52:14
entirely 7:722:1 | excess 24:4 38:8,9 41:22 filed 8:7 12:25

22:17 50:6 53:4 exclusions 14:13 13:16 14:22 15:5

42:13 44:19 46:15

entitled 30:23 exclusively 26:21 46-24 47:11 50:6 15:17 18:2 23:14
42:23 exercise 36:7 51:6,10 55:24 29:16 31:5 45:1
equitable 22:18 exhaustive 19:12 57:2.4.6 §2:13,22,23 57:17
31:22 32:7,9 exhibit 31:5,5 factor 79:6 35-13 filing 29:16 47:3

equitably 13:7 exist 51:11 mA A filter 36:21
16:2 isted 49:20 factors 16:4 26:11 | aay 10:14,22,24
: existed 47: 28:6 31:12 32:12 | Hm DO:T4.24,
equity 23:19 existence 33:4 33°15 34:3.5.9 finally 35:20
essence 33:9 nT facts 14:4 21:13 42:10
essentially 15:21 | existing 25:20 99:17 43:2 46:24 finance 26:12
47:4 50:14 exists 22:25 " Yet. financial 3:11

47:7 48:11 51:4,4

establish 20:14 expend 45:3 find 17:20 35:22

il 28:25
estate 10:20 19:14 | expense 3:15 flea 28-7 45:17 49:5 53:14
19:15 20:14,22,23 | 37:20 41:8 45:25 | pa 14:95 53:22 57:7
21:3,22 22:9,20 50:9,15 51:1 fair “599 finding 21:9,15
23:2 24:2 25:5,15 53:23 55:13 57:19 | pen 2514 28:21 53:15
25:22 26:18 30:7 58:2 60:8 falls 22:23 findings 19:4

| 32:14 33:17 34:11 | expenses 10:17
| 34:21 35:7,11 11:19 24:15
| 39:15,18,19 40:23 , expertise 26:16
41:10 42:25 49:16 | 29:5
49:18 50:3 53:10 | expressly 54:8
56:19 57:14,25 extension 15:19
estates 16:17 20:5 16:13,18
23:12 24:11 25:4

finds 17:19,24
18:11 22:23 25:24
28:7 29:12 34:5
45:15

fine 12:14 36:16

familiarity 14:1

family 38:10

far 40:2

faster 27:25 28:11
favor 34:6 35:22
feasibility 32:23

feasible 39:6

 

 

 

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
20-01222-scc

 

[first - honor]

Doc 92 Filed 02/18/2021
ExhibitA Pg 70 of 80

Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 98 of 110
Entered 02/18/2021 13:14:31

Page 9

 

first 3:1,4,10 8:15
13:25 18:16 22:6
29:14 41:16 50:19
57:9

fit 51:4

five 48:13

flaw 16:22

flip $1:5

floating 39:1
51:11

florida 38:17

flow 23:2

flynn 6:22

focus 29:9

focused 34:8

focusing 57:4

folks 36:24 37:17
37:18

i following 26:11

35:3

footnote 54:8

footnotes 9:9

foregoing 31:14
31:20 36:1,11
61:3

i form 9:10 32:22

formal 13:23

forth 14:13 26:11
58:7

forum 26:16
27:25 28:11,13
29:5 33:3

forums 26:24

forward 24:25
58:19

found 7:24 22:9
29:18

four 11:3 18:1
26:11 31:12 37:14

frankly 56:13

fraud 40:21

fresh 12:21

frost 5:20 47:25
§3:18,19,21
fruit 33:19 34:10
fruits 40:20
fulfilled 53:4
full 24:14,15
25:12 44:18
fully 23:9 29:7
function 20:1
22:14 25:23

fund 33:7
fundamentally
57:24

funds 22:9,21
$7:25
further 30:2,7
55:5 57:23
future 30:16

 

g 7:1

gas 33:6 34:4

general 20:22
22:20 24:17 25:22
34:22 35:7 43:14
45:24 46:1

getting 10:3

gindi 23:20,25
30:6

give 38:3 41:24
44:6,15 45:7
50:25 58:13

given 44:7 47:10

giving 13:20

glitch 41:24

global 17:17

go 8:4,4,18 17:33
46:20 52:1,5 53:5

goes 40:3

going 8:13 11:9
12:21,22,23 13:21
24:25 26:2,5 37:7
37:9,19,21 38:3
43:24 44:6,21

 

45:6 47:9 49:5, 11
50:7 51:24 52:6,7
53:12,15 56:2,24
58:5
good = 7:2,21 8:2,21
8:24 9:1 12:2,4
25:14 37:11,22,23
44:11 45:7 53:19
53:20 57:24
goods 38:12,21,22
38:25 39:5,6,8,9
39:17,19,21,24
40:1,6,7,9,11,12
40:19,23 41:4,5
42:9,12,15,16,20
46:7,10,13 47:3
A47:12,13,16 48:4
50:22 $1:22,24
54:3,8 55:23
56:15,16,17,23
57:11,13
governmental
14:16
grace 33:13
grant 55:12 58:1
granted 36:5 37:2
43:20 58:8 60:6,8
grateful 9:19 11:3
great 8:3 10:8
11:1 44:4
greater 29:3
green 2:2
greenwich 5:3
gribble 28:16
ground 32:7
group 22:3
guess 45:6 50:14

 

h

 

 

hale 5:1
hand 23:18 52:8
53:17
handling 12:11

 

happy 9:22 11:13
36:16 56:9 58:23

hard 44:6 58:13
58:15

head 44:13

hear 10:3 18:20
19:2 37:11 49:1]
50:13

heard 12:13

hearing 3:1,4,7,10
3:14,17 7:7,9,10
10:15 12:14 13:3
13:5,18 15:25
17:5 18:15 25:9
25:16 27:22 31:3
32:2 33:16 35:3
37:5 52:21 54:23
56:5 58:6,20

heavily 29:6 35:14

held 13:18 20:17
20:20 26:20 27:1
33:14 39:1,5,21
39:24 41:23

hereinafter 14:23

highlighted 30:17

highly 34:17

hileo 48:21

hindered 28:15

hinge 34:22

hinges 35:8

hold 48:23,23

holders 23:19

holding 21:6,13
21:15 52:19 53:2

holdings 19:22
29:25

holdever 42:18

holds 40:10,12
42:5

hollow 25:4 56:21

he

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

 

516-608-2400

 
20-01 222-scc

[honor - join]

Doc 92 Filed 02/18/2021
ExhibitA Pg 71 of 80

Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 99 of 110
Entered 02/18/2021 13:14:34

Page 10

 

9:25 10:2,14 11:4
11:13,24 12:2,6
12:18 36:14,16
37:13,23 38:5,6,9
38:24 39:20 43:18
43:23 44:1,9
45:10,14,19 46:9
46:14,23,25 47:6
47:10,14,24 48:8
48:12,20 50:11
51:9,20 52:5,9,12
52:15,25 53:3,9
53:19,21,22 54:10
54:14,19 55:8,11
55:22 56:9 58:9
58:11,16,25
honor's 9:13
_honored 14:19
i hope 9:1 36:17
hopefully 9:20
hunt 54:12
husney 6:19
hyde 3:25 61:3,8
hynes 6:24
hyper 49:7 56:13
57:6

impermissible
56:14
implicate 25:22
importance 28:1
improper 16:18
17:21
inactivity 27:18
inapplicable
16:13
inclined 55:12
56:1
included
47:6
includes 9:5
including 19:13
32:12
incorporate 37:2
incorporating
58:6
increase 25:21
indemnity 21:8,25
independent
19:21 22:25 25:20
indicate 36:25
indicated 56:12
indiscernible

10:24

 

he. 25:3
ice 29:17
identifiable 38:21
identified 34:4,9
52:15
identify 7:14,14
ignore 41:9
ignores 57:6
immediate 24:16
| 43:11
immediately
46:17 48:4
impact 21:2]
23:11 35:10 43:9
impacted 22:14

 

40:18,25 41:25

| indisputably
35:15
inequitable 56:13
informal 12:8
informally 11:16
informed 26:19
_ 26:23 29:15 47:6
informing 10:22
injury 22:2,8
inquiry 26:20
28:9 31:21
insolvent 38:13,20
installed 48:14
55:18,20 57:4
instance 50:19

 

 

insufficient 20:23
23:2

insurance 1:15
3:19 5:2 10:16,18
14:7,8,13,20,23
14:25 15:3,8,15
15:25 16:6,12,14
16:15,21,25 17:1
18:11,13,15,17
20:3,4,7,17,18
21:11,16,19,21
22:1,5,16,19,23
23:3,10,16 24:1,3
24:10,20,23 25:1
25:2,3,7,12,18,24
26:7 27:14,21
28:8,22 29:2,9,14
29:20 30:3,5,9,11
30:14,21,23,25
31:9,10,17 34:7
34:23,24 35:5,9,9
35:14,21 36:4,8
60:5

insured 14:7

insurer's 12:22
35:19

insurers 13:1
14:19,23,24 20:12
20:16 21:12,17
22:12 23:13 27:24
28:4,10 29:21
30:17 31:21 35:17
35:22

integral 20:6

intensive 50:6

inter 14:9 23:24

interest 9:17
10:17,19,23 13:20
21:24 23:16,25
24:11 25:13 30:23
31:25 32:1 35:4
39:6,21 40:8,10
40:12,13 41:21

Litem 8:11

james 4:23 37:23

 

interests 39:3 |

interfere 30:15

interim 3:1,4,7,10
10:25 54:7

interruption
14:10

inure 24:5,23 30:6

inventory 47:3
50:22 56:1

investors 28:16

invoices 55:15

involve 22:18

involved 19:18
21:25

involves 33:3,17
34:12 35:16 51:7

isabella 6:17

issue 13:23 18:16
22:5,16 26:6 29:8
37:9 38:12 39:2,6
40:11 43:21 51:13
52:17 53:23,24
54:6

issued 14:8,15
48:24

issues 8:16 16:5
16:22 22:18 26:15
29:4 32:15,15
33:18 34:13,13
35:13,13,16 42:22
54:22

J

jeff 6:6
jeffrey 6:8
jelisaveic 6:13
jersey 38:17
joanna 6:18
job 44:445:8 —
john 6:16623%

    

 

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

516-608-2400
20-01222-scc

Doc 92 Filed 02/18/2021
Exhibit A Pg 72 of 80

[joinder - maximized]

Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 100 of 110
Entered 02/18/2021 13:14:31

Page 11

 

joinder 13:17
52:23

joined 13:13

jp 5:16

jpmorgan
53:21

judge 2:23 7:2 9:1
42:14

judges 18:20

judgment 22:10

judgments 18:24
32:24

jalia 5:20 53:21

july 14:21 15:18

junior 53:24
54:12

jureller 6:16

jurisdiction 17:10
18:4 20:14 22:24
26:1

jurisdictional
32:19

jury 33:4

justice 4:11 31:25

46:25

kozlowski 6:5
kweskin 44:2,4
45:8

 

I

lack 32:13
laid 41:1]
landlord 40:4
landlords 52:1
large 47:2
largely 35:8
larger 27:13
largest 20:5 25:2
34:24
late 52:24
laud 40:2
lauren 6:3
law 15:22 16:5
17:3,7 18:3 19:4
23:3 25:19 29:8
30:9 32:2,15,17
32:23 33:11,17
34:13,13 35:12,15
35:17,18,18 50:7
51:16 53:13 54:10

 

 

k

kaitlyn 6:12

kathryn 6:10

keep 7:5 10:6
58:23

kept 46:8

kind 49:5

'klamser 6:9

klestadt 5:24

know 40:5 44:16
44:21,22,25 45:3
45:13 47:2,12
48:8,16,22 49:44
49:18,24,25 50:3
50:5,13 51:3
§2:22 53:16 54:4
55:21

koreag 39:13 40:5

laws 16:24 39:11
Ide 32:9

leaving 25:13
ledanski 3:25 61:3
61:8

left 32:25 44:2
legal 61:20
lender 44:17
46:19,21,23 47:17
47:17 48:7 49:13
§1:18,21,22,23
lender's 44:18
Ienders 20:9
42:13 46:18 47:19
54:5

lengthened 29:13
lewis 5:15

lien 39:1 41:2,23
42:8 44:17 46:21

 

 

46:24 48:5 51:23
54:3

liens 42:5 46:18
51:11 54:9

| lifland 6:3 42:14

light 8:16 56:10

lightly 29:22

likelihood 33:1

limitations 14:12

limited 33:11

line 60:4

lines 1:15 3:18 5:2
21:7,8,13,15,18
21:22,25 22:5,17
25:17 27:23 31:3

liquidating 47:4

liquidation 19:15
28:2 29:16,22
30:19 44:17 47:8
56:23 58:4

list 19:12

listen 37:651:25

litigate 45:3 57:25

litigating 50:4

litigation 31:1

little 8:14 10:3
12:23 17:25 21:3
35:10 52:24

lie 1:8,12 3:18
4:19 13:11 14:22
17:17 28:16

lies 3:14 60:7

Ip 3:2,8,11 4:3,18
5:1,8,15

loan 48:3

locations 14:17

long 7:11 28:14

longer 10:19
28:13 31:8 35:2,8
42:19

look 12:15 41:25
48:10 51:17 54:25
57:9

looking 58:19
loom 33:19 34:10
loss 25:12

losses 14:18 15:1
lost 37:17 46:2,2
Jot 11:257:2
loveland 5:25
lowenstein 3:8 5:8
5:10 9:6 11:20

magnetek 33:19
main 32:21 34:16
major 21:20
majority 34:5
making 48:24
49:24
mandate 21:15
mandated 19:8
mandatorily 36:6
mandatory 15:19
16:4,9,11,13,18
17:4,16,20,23
28:9 31:16,23
34:2 35:24 36:3
manner 27:9
march 14:14 15:2
marigold 42:1
mart 41:14,22
42:11
marte 5:23
marwil 6:6
master 32:9
/matter 1:6 21:11
54:10 57:25
matters 7:13
12:12 19:9,9,13
20:19 32:24
matthew me
7:22
nrainizd

 

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

 

516-608-2400
20-01222-scc

 

Doc 92. Filed 02/18/2021
Exhibit A Pg 73 of 80

{maximizes - opposition]

Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 101 of 110
Entered 02/18/2021 13:14:31

Page 12

 

' maximizes 24:12
maximum 25:16
meclesky 17:21
meglynn 6:10
/mean 28:11 40:9
45:19 46:6,22
47:22 48:24 49:5
49:8,18 50:17
51:6
| meaning 26:8
| 34:11
meaningful 24:16
means 24:13,14
$5:25
meet 53:8 56:17
melting 29:17
memorializing
23:24
mention 10:1,11
mentioned 38:6
52:12
mere 20:13
merely 53:7
/met 15:21 31:16
: 35:23 36:4
mezzanine 33:7
michael 6:24
mid 14:14
million 14:12 15:4
24:1,4 25:13,16
30:15
mineola 61:23
minimis 53:10
minute 37:8 50:17
minutes 37:14
_ misconstrued
«$42
misplaced 27:25
misunderstanding
53:1
mix 8:13
modified 38:17

moment 11:13
26:2,3 46:15
moments 46:3
monetize 25:2
monetized 23:13
34:24 35:6
money 50:3
month 55:19
months 27:17,19
28:24 55:21
morgan 5:15,16
morning 7:2,3,12
7:13,19,21,24
8:24 9:1,5 12:2,4
37:22,23 53:20,20
motion 3:14 8:7
12:22,24 13:2,14
13:15,16 16:9,25
17:6 18:2 20:14
23:9,14,15,20,22
24:21 34:5 35:3
36:4 37:1,19 38:1
40:9 47:11 58:1,7
60:5,7
movant 33:24
moving 58:20
multibank 17:16
mute 7:5 10:7
mutual 21:7
myer 10:17,19
myers 10:1,8,14

 

 

narrow 21:13
nasser 33:22
nature 32:16
nearly 30:4,4
necessarily 28:11
necessary 56:17

 

need 29:19 30:10
54:6 56:14 57:19

neglected 10:1,11
10:13

neither 23:5 54:22

nervous 55:1]

networks 19:6
20:15

new 1:2 2:3 4:6,14
4:21 5:4 9:20 13:8
13:8 15:10 36:16
38:16,17

nicole 6:5

nj 5:11

non 13:12 14:6
15:21 16:8 19:2,8
19:12 20:18 24:24
25:25 32:18 33:5
33:18 34:14 35:21
44:19

normal 43:19

notable 44:19

note 27:10 29:21

noted 28:12 35:2
40:17

notice 10:21 43:1

noting 28:25

novel 40:2

nove 19:5

number 7:13 57:7

numbers 9:9,20
12:6

 

n
712
4-1 7-1 60: numerous 32:1
ett 71 60:1 ny 2:3 4:6,14,21
a. S16 5:4 61:23
named 14:7 0

 

 

o 2:21 7:1 19:14
61:1

object 40:21
44:22

objected 44:20
objection 13:17
44:23 45:1 49:10

 

52:22 53:7
objections 11:15
12:9
objects 13:14
obligated 46:13
46:14
obligation 39:7
41:3 55:3
obligations 14:19
22:12
obtained 30:5
obviously 53:14
53:14
occupancy 40:6
occupies 40:5
occurred 49:20
oct 33:23
october 55:18
oel 33:5 34:4
offensive 49:7
official 3:11 5:9
9:10 13:13 52:10
offs 9:8,8 11:24
oh 11:12 52:25
okay 8:13 11:1,13
26:5 36:12 37:5
43:7,21,24 52:7
53:12 54:17 58:17
old 61:21
onset 14:14
operating 55:18
55:20 56:18
opinion 36:21
opportunities
33:7
opportunity 38:3
45:7
oppose 16:8
opposing 17:15
27:7

 

 

212-267-6868

Veritext Legal Solutions
www.veritext.com

 

516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 102 of 110

20-01222-scc Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
ExhibitA Pg 74 of 80

foral - prepetition]

Page 13

 

oral 25:9 30:18

order 9:4,15,18
11:44 12:15 15:12
22:11 23:15,23
30:11 34:25 36:10
36:24,25 37:3,6
54:8 58:5

orders 14:15
18:24 58:24

organize 52:1

originally 23:12
25:6

orion 19:5,6 20:15
20:20,24 21:5

outcome 20:8,21
24:3

outside 23:5 51:15

outstanding 8:16

overwhelming
34:5

owed 47:18 53:5
53:11

owned 38:10

owner 39:25

owners 21:7

 

Pp

 

p 4:1,1 7:1
package 48:2
page 25:17 27:23
31:3 54:8 60:4
paid 24:2 43:14
43:16,19 44:18
53:5,11 54:5
pandemic 14:15
——- 15:2 28:20
papers 39:11 41:1
41:7 45:18 54:22
paragraph 20:11
20:15 24:21 28:5
35:1,19 43:2 47:7
A7:8 48:11
paragraphs 20:19
27:22

 

 

parmalat 26:12
26:24 28:6

part 20:6 34:23
39:19 43:11 47:2

partially 8:13

participate 7:12

participating
45:13

participation
10:16,18 30:22
31:4

particular 32:2

particularly 8:15
56:21

parties 8:15,19
10:23 15:14 18:1
23:20,25 30:6
31:13 33:3,5
36:10 38:15 39:3
40:9 41:21,24
42:4 43]

partners 27:9
33:6

party 7:15 10:25
21:25 27:7 40:6

party's 17:15

passage 13:21

passed 46:15,17

paul 6:15

pause 26:2,4

pay 20:9 22:6
34:25 39:7 40:6
40:23 42:12,17
43:4

payable 58:3

paying 22:2 38:25
40:19,24

payment 3:15
22:7,8 35:6 37:20
43:11 60:8

pending 58:18

people 49:22

 

percent 24:6
period 14:10
42:25 43:3 47:13
57:13
periods 38:20
56:6
permissive 16:10
16:19 31:18,22
32:8 33:24 34:6
35:14,23
permissively
32:11 33:10
permitted 7:10
13:6 54:9 55:1
perplexed 56:11
personal 22:2,8
perspective 54:4
persuasively
57:17
pertinent 14:4
peter 4:9 8:22
44:1 54:15
petition 15:18
19:20 43:3,6
45:23 47:10 48:15
48:17 49:21 50:16
50:20,25 54:24,25
55:19,21 57:3,5,8
57:12,13,15
petitions 15:6
petrie 19:11 20:2
philip 5:6
phone 10:3 47:25
phones 7:5 10:7
pick 56:25
picked 10:18
pickering 5:1
pictures 19:5,6
20:15
plaintiffs 1:13
13:12 14:22,25
15:3 16:8,14,20
16:25 24:4 30:5

 

plan 8:7 29:16,24
30:19 43:17 58:4
58:20

platform 7:8

play 28:4

pleading 52:13

pleadings 37:21

please 7:5,13,15
8:17 10:6 36:24
36:25 58:22

pleased 9:3

pockets 44:25

point 9:13 28:10
28:23 35:17 42:10
43:19 46:7,13
48:19 53:25 54:10
57:20

policies 14:8,8,13
14:20,25 22:5,7

policy 21:25

portion 20:10

position 39:18
40:11 45:12,15,16
A5:18 49:9 50:13

possession 38:22
39:8 46:16

possibility 30:19

post 28:16 30:25
43:3,6 45:23
49:20 50:16,19,25
54:24,25 57:3,7
57:12,13,15

potential 22:3,19
25:15 30:14

precedent 54:11

precisely 52:15

predominance
16:5

predominate
32:15 34:14 35:13

 

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

 

516-608-2400
20-01222-scc

Doc 92 Filed 02/18/2021
ExhibitA Pg 75 of 80

Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 103 of 110
Entered 02/18/2021 13:14:31

 

[prepetition - recourse| Page 14
22:25 25:19 35:16 | 33:2,5,18 34:14 provisions 22:6 read 12:21 13:21
39:1 40:8,10,12 34:16 35:21 37:4 | purchase 23:25 38:2,6
4131 42:8,17 43:3 37:7,10 purchasing 47:3 | readily 21:13
45:19 49:3 50:21 | proceedings 3:17 | purpose 40:16,21 49:16

50:23 51:8 54:3
presence 32:17
33:4
present 5:22
21:10
presentation 38:4
43:9
presented 16:22
26:15 28:20 29:5
38:7
preserving 24:18
pretty 49:13
prevents 31:25
preview 45:11
previously 35:1
price 55:16
principally 18:6
principle 42:9
prior 15:18 27:18
30:20 47:3,17
priority 24:15
41:23 53:9
private 7:9
probably 40:9
45:6 52:3
problem 47:14
49:4 50:21 51:18
51:2]
procedures 8:8
proceed 8:3
proceeding 8:12
8:20 12:25 13:3,6
13:7 14:3 15:14
16:12 19:17,18,21
19:23,24,25,25
20:4,25 21:16,19
22:13 23:3 25:1
25:25 26:17,18
32:3,17,21,22

 

16:14 18:21 19:1
19:2,13,14 20:24
25:21 27:20 28:15
59:1 61:4
proceeds 20:4
22:1 24:19,20
30:14
process 23:1
professional 3:7
professionals 9:4
9:14 12:6
progress 27:17
prolong 26:18
| 27:15 29:10
proof 25:12
properly 35:17
38:15
property 14:9
41:21 42:2,3
54:22
proposed
19:4
proposing 8:10
proskauer 3:2 4:3
7:20,22 9:6 11:17
36:24 37:18 44:2
54:15
protect 40:16
protection 21:7
provide 14:3
15:13 20:9 23:24
50:8 56:24
provided 14:9
30:19 49:25 50:1
55:24
provides 17:9
18:4,19 19:12
24:13,14,16 30:25
31:24 46:25

12:8

 

purposefully
10:14

purposes 14:4

pursuant 13:9
15:3,11 16:2 17:4
36:8 38:11,16
58:3

purview 51:15

put 9:19 11:11
31:7 46:12

 

q

 

qualify 51:14

quantifiable 56:4
56:2}

quantify 49:16

question 10:4,8
27:2 35:18 43:7

questions 9:12
37:3

quick 8:6 30:10

quickly 8:18
26:22 27;2

quite 37:17

quote 16:6,20
17:6,18 18:20
19:24,25 20:1,2,4
20:12 21:20 22:1
24:9 26:20 27:1
27:16,18 28:2,3
29:22,23 31:25
32:6 33:10 34:22

 

 

r 2:21 4:1 7:1 61:1
raise 40:4
raised 11:16
reach 25:15 36:23
reached 9:7

 

real 41:11,20
really 49:11 54:20
56:2,2,4
reason 31:14 33:9
52:14
reasons 29:14
36:1 37:1 42:21
58:7
recall 47:10
receipt 48:4
receive 24:19
received 47:1
recess 37:15
recited 10:10
reclaim 47:12
reclaimed 47:13
reclamation 38:16
39:3,6,14,17,18
39:22,24,25 40:14
40:18 41:3,5,9
42:9,15,20 45:20
46:6 47:1,16,18
48:24 51:7,7,10
§1:15,18 54:8
56:15,16,16 57:10
57:11
recognition 51:10
recognized 43:5
recommends
32:14 34:12
record 7:14,17
9:19 11:11 13:22
37:1 38:19 43:15
51:21 $2:10 55:22
58:6,7 61:4
recording 7:9

recourse ‘ep
i

 

recourse

 

 

212-267-6868

Veritext Legal Solutions
www.veritext.com

cf
AS) Ay NA
eft Ed
TARA To
& s)
ce fax —

516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 104 of 110

20-01222-scc

Doc 92 Filed 02/18/2021
Exhibit A

[recovered - sandler]

Entered 02/18/2021 13:14:31
Pg 76 of 80

Page 15

 

 

recovered 22:21
recoveries 30:5
recovery 20:10
21:2 22:7,19 23:1
24:4,5,7,23 25:11
25:15 44:25
reduce 11:17,18
11:20,22
reduced 9:15
reductions 12:8
12:13
reference 15:12
40:4
referred 18:22
reflected 9:9
14:14 55:15

reflects 7:25

refusal 57:10
regarding 18:1
21:10 28:21 35:12

registered 7:11

related 17:8 18:8
18:11,17 19:9
22:17,24 25:25
32:3,17

relatedness 32:20
34:16

relating 21:18,20

relationship
19:16 21:1

relative 26:14
27:13 28:16,18
29:5 38:9

relatively 29:22
53:10

release 48:2

relevant 14:24
26:16 28:15 33:10
34:17 38:20 39:10

reliance 51:6

relied 41:12

relief 15:6

relieve 41:2
rely 41:7,14 49:15
remain 17:1
remaining 31:12
remand 12:22,24
13:7 16:2 27:7,14
29:13 31:17,22
32:6,9 34:18 35:3
35:22 36:4,8 60:5
remanded 15:17
remanding 34:6
remoteness 32:20
34:16
removal 25:7
removed 15:8
removes 39:17
render 20:24 23:2
47:16
rendered
45:20
renders 16:12
reorganization
19:20,21 29:18,24
repeatedly 20:17
reply 13:17 28:4
35:19 54:18 57:17
report 9:3
represented 9:14
22:2
request 13:2
16:25 24:8 31:22
43:11
requested 58:3
required 13:4
15:25 16:10 17:23
22:9 29:21 31:23
34:3 36:6
requirements
31:15 36:2
requires 18:14
28:13 50:19
resale 48:22

A215

 

 

resolution 20:6
23:10 25:1,18
27:20 30:10,20
31:7,8 34:23 35:8
35:9

resolve 11:15 12:8
29:2 35:19

resolved 8:17

resolving 21:20

resort 54:6

resources 45:3

respect 16:11,19
17:3 19:8 28:18
29:4 31:12 32:1
34:18 57:21

respective 26:15

respectively 8:9

respond 21:12
§3:12 55:7

rest 21:3

result 14:18 21:2
39:24 41:9

results 24:3 30:4

retail 14:16 19:11
20:2

retain 13:22

retention 30:13

retrieve 47:23

return 41:3 46:13
55:3 57:10

reverse 39:23

revert 46:10

reverted 40:14
46:7

review 9:18 18:24
19:5

reviewed 12:13

revised 9:18 12:15

right 7:18 8:2,24
9:24 11:1,25
12:10,11,17,24
13:22 31:20 33:4
36:23 37:3,16

38:1 41:4,18
43:22,24 46:10
48:25 49:1 50:12
50:16,20 51:9,10
55:9 58:10,13,17
58:21

rights 41:21 42:2
42:3 54:22,24
riley 6:11

rings 25:4 56:21
rise 50:25

risk 24:18

road 61:21
robert 6:9

rose 3:2 4:3 7:22
roseland 5:11
roster 7:11

rule 43:16
ruling [3:22 14:5
31:20 36:12 37:3
rulings 60:3
run 11:2,5,8
russell 6:23

 

s.d.ny. 17:14,18
21:4 27:10 28:17
30:1 32:10 33:8
33:13 34:1

safe 58:23

sale 10:17 23:15
23:16,17,20,22,23
23:24 24:9,10,21
24:22 25:11 30:7
30:18,22 31:5
35:4,5 42:14
44:17

sales 47:8 55:23
56:24

 

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

 

516-608-2400

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 105 of 110

20-01222-scc

[satisfied - state]

Doc 92 Filed 02/18/2021
ExhibitA Pg 77 of 80

Entered 02/18/2021 13:14:31

Page 16

 

 

satisfied 17:20,25
31:14

satisfy 24:13,14

saying 45:14 53:1
53:7

says 56:8

see 1:3,4 3:17

scenario 28:3
29:23

schedule 9:10
1:14

scheduling 58:19

schwartz 4:16
11:10 12:1,2,3,5
12:11

-seratcher 44:13

screen 36:21

second 19:23
20:20 21:6,12,18
22:9 26:20 35:12
39:12,16 41:20
50:18

secondly 57:12

section 13:4,6,9
16:3,3 17:4,9,12
17:24 18:3,7,14
18:19,23,24 19:1
19:12 26:8 30:21
30:23 31:4,11,13
31:16,24 32:4,5,7
32:19 36:2,8
38:17 40:16 45:22
46:18

| secured 20:9

24:13
securing 48:3
see 17:12,16 19:5
21:3 23:20 27:9
28:4 31:2 32:9
33:5,19 35:19
37:17, 17 51:12
seeing 50:10

seek 10:23 15:3
seen 8:6
self 47:4
sell] 56:23
seller 39:9 40:17
42:5
selling 29:15 47:4
senior 46:18
AT:17,19 48:7
sense 11:2
sent 7:23
sept 28:17 33:8
september 15:7,7
seriously 12:7
served 38:23
39:22
service 57:9
set 10:15 14:13
26:11 58:7
settlement 23:17
33:6 45:5
severing 32:23
shading 51:3
sharing 24:20
shelley 2:22
shelves 55:16,17
55:24 56:6,7,8
Shelving 44:16
46:8,16 48:14,20
48:21 56:22 57:4
shoes 42:1
shop 27:19
/ shopping 33:3
short 41:11
show 17:15
showing 33:24
showtime 19:6
20:15
side 51:5
significant 21:21
25:6 38:7 39:12
53:14

 

 

significantly
27:13
similar 42:11
similarly 27:1
32:5
simply 31:7 35:2
41:4,9 50:2 54:9
singer 6:14
situation 43:10
six 17:24 18:1
sixth 18:7 40:17
42:1]
size 20:13
skrynski 4:8
skrzynski 7:21,22
8:3,5,21 9:3
smaH 38:10
smith 17:21
social 14:15
sold 30:3 42:12,16
sole 17:10 18:4
solely 35:16
solicitation 8:8
solutions 7:8
61:20
somewhat 25:4
sonya 3:25 61:3,8
soon 46:16 47:8
sorry 10:2 46:20
47:7 51:20 52:5
52:23 58:13
sort 38:7 40:2,3
41:11,12,24 42:21
48:20 54:21,23
55:2
sound
41:24
sounds 8:21 33:11
55:12
source 22:3
southern 1:2 9:10
15:10 41:13

12:13 33:22

 

speak 7:5,14,16
45:12

specific 22:22

specifically 15:18
18:1 20:16 30:21
30:24 34:8 42:14

speculate 45:4

speed 26:20 29:3

speeds 26:23

speedy 29:19

spending 52:16

spent 50:4

sport 44:11

spot 53:23

square 4:5,20

ss 21:7

standard 51:2
56:17

standing 15:12

standpoint 43:10

stankowski 6:17

starr 1:15 3:18
5:2

start 7:20 8:17
39:4 45:14

started 12:23

state 13:8,9 14:23
15:8,9,17,21,22
16:2,5,15,22,23
17:7,11,12 18:3,5
18:10,13 23:3
25:19 26:8,13,17
26:22,24 27:3,5,8
27:12,15,19 28:1
28:8,12,18,20
29:3,7,8 30:9
31:10,17 32:1,2
32:15,18,23,24
33:10,11,17 34:7
34:12,13 35:12,15
35:16,17 sii

  

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

516-608-2400

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 106 of 110

20-01222-scc Doc92 Filed 02/18/2021 _ Entered 02/18/2021 13:14:31
ExhibitA Pg 78 of 80

[state's - transcript] Page 17

 

 

state's 16:24

stated 19:23 20:25
24:9 37:1 43:8

statement 8:7
53:13 58:20

states 1:1 2:1 4:11
9:7,16 11:16 12:5
14:17 15:9 21:7
42:14

Stating 20:12 58:6

status 3:19 7:25
26:16 50:15

statutes 45:21

statutory 15:20

stay 58:23

stead 44:6

stewarding 44:5

stipulation 38:8
43:2 46:24 47:7
48:10 56:8

stop 27:19 52:6,7

store 14:18 47:11
51:25

stores 1:8,12 3:18
7:4 13:11 14:21
41:6 48:13,14,16
48:17,19,21 55:17
55:19 56:6,7,7
57:5

street 4:13 5:3,17

stretto 3:4 9:6
11:16

strip 48:6

stuff 44:15,16
47:23 49:3 50:20
51:6,8 52:2

subject 9:4 14:12
18:24 39:7,17
46:17 47:16 48:5
51:22 54:3 57:23

submit 10:21
15:24 19:4 20:16
36:10,24 58:5

submitted 9:18
11:15

subsection 18:23

subsequent 13:24

substance 32:21

substantial 33:14
34:9

successful 20:8

suffered 14:17
suggest 37:5
suite 4:13 61:22
summary 14:3
15:13

sundt 6:12
supp 27:10
suppliers 47:16
supplies 50:24
support 13:16
24:8 35:14 48:1
49:9
supportive 52:13
52:18 53:2,4
supports 21:9
28:9 43:15 45:12
suppose 44:20
supreme 13:8
sure 43:13 44:12
46:4 47:21 50:11
surplus 1:15 3:18
5:2

sustained 15:1
sweat 52:23
swift 58:21
swiftly 28:22

 

 

t
t 6:20 61:1,1
take 8:14 12:14
12:23 37:7 43:25
44:3,24
taken 45:18
takes 43:21 51:15
tal 6:14

 

talk 50:17
talking 50:14
technical 49:8
56:13 57:6
technologies 27:5
telephonically 4:8
4:9,16,23 5:6,13
§:20,22 7:8
tell 47:22
tempted 50:2
tenant 40:4 42:18
tenuous 16:6
terms 14:12 18:14
23:24
test 15:2017:19
tests 32:8
thank 7:6 8:21,24
11:25 12;10,11,17
12:18 37:10,13,16
38:5 44:8,10
45:11 52:9 54:13
58:9,11,16,17,24
58:25
thereof 32:13
thing 40:3 54:1
things 22:11
think 38:14 39:12
41:11,12,25 42:10
42:13,21 43:1,18
46:10,25 47:14,25
48:8 50:12 51:1,4
53:20 54:20,20,23
55:5,7,14 56:13
56:20 57:11,16,24
$8:1,11,22

“ thinking 36:19

52:3

third 18:6 21:25
27:1

thirds 26:3

three 48:16 55:17
§5:21 56:7

 

threshold 24:5,7
24:2)

time 7:16 9:18
13:21 24:18 25:6
38:12,22 44:7
48:3,12 56:6
58:14

timeliness 26:19
28:9 29:21

timely 15:22
16:15 17:6,11
18:2,10,13 26:6,7
26:10 27:4,9 28:1
28:8,10,13 30:11
31:10 38:15,21

times 4:5,20 36:18
58:15

title 16:3 17:5
18:19,21,21,22,25
26:9 31:11,24
32:3,4,5 36:3,9
39:6,7,21,24,25
42:5 46:7,9,15,17
48:5 55:3

today 10:11 12:16
13:20 45:9,18
58:18

today's 54:23

top 57:18

total 24:3,6

totally 51:9

tracy 5:24

trade 5:3

traditional 29:17

transaction 50:16
50:20 55:1,4 57:3
§7:8,12,15

transactions
45;23

transcribed 3:25

transcript Rp

 

 

212-267-6868

Veritext Lega! Solutions
www. veritext.com

 

516-608-2400

 
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 107 of 110
20-01222-scc Doc92 Filed 02/18/2021 Entered 02/18/2021 13:14:31

 

 

ExhibitA Pg 79 of8

[transfer - yeah] Page 18
transfer 30:25 undercuts 29:18 Vv water 37:8
transferred [o:TT underlying 30:3 vy 114318 17:17 way 8:6 9:13 26:3
treated 39:9 90:22 understand 45:2 17:21 19:6 20:15 44:2 96:18
treatment 49:12 47:20 50:2 . 21:3,7 26:12,24 ways O77 |
tremendous 14:18 | understands 24:2 97:0 28-16 29:25 | We've 37:17 41;
trial 33:4 understood 51:23 weeks 49:2

triggered 22:12
tronox 33:25
troubling 49:7,14
true 61:4

trust 31:1
trustee 4:12 9:7
© 11:16 12:5
trustees 9:16
try 45:7

trying 10:5 40:25
53:6

turn 8:19 13:25
26:21 31:18 37:9
37:19 40:8
twelve 21:3

two 13:4 26:2
27:17,18 37:8
48:14 49:2 55:19
56:6

tyler 6:22

type 20:6
typically 29:18

 

 

u

21:13,15,17,22,24
22:5,17 32:9
us.c. 13:4,6,9
17:12 32:4,7,19
uce 38:11,16
39:10,15 40:13,21
ultimate 20:13
ultimately 53:3
unable 45:21
uncertainty 28:20
unclear 43:13

 

us, 2:23 4:12 21:8

 

undeniable 16:20

uniform 47:15
unique 19:24
uniquely 19:24
unit 48:20
united 1:1 2:1
4:11 9:7,16 11:15
12:5 15:9 21:7
units 46:16 48:14
48:21
unknown 2:25
unlawfully 55:2
unquestionably
44:14
unquote 16:6,20
49:21
unsecured 3:12
5:9 13:14 20:10
24:17 34:22,25
35:7 44:21 45:24
46:1 50:8 52:11
unsettled 32:16
update 8:6
updates 7:25
upside 30:13
urgency 28:4
29:23
use 22:9 38:25
40:6,18,19,22,24
41:5 42:20,24
43:3,5 50:24
54:24 55:1 56:15
56:16 57:13,25
uses 40:5 42:19
usual 43:16

32:9 33:6,12,19
va 17:22
valentine's 58:23
valid 39:16
value 20:7 24:12

42:24 48:21 49:18
valueless 42:15

45:20
values 56:19
vandermark 4:23

37:18,21,23,24

38:2,5 43:8,18,22

43:23 54:17,19

57:16,18 58:9,25
varick 4:13
various 14:7,15
veritext 61:20
verted 55:3
view 56:12 57:5
virginia 17:21
visan 21:4
vista 17:21
vladimir 6:13
voice 37:11
voluntarily 11:17

11:18,20,22
voluntary 9:8

15:6

weg 10:1,8,14,17
10:19
weigh 29:6 34:6
weighed 29:22
53:25
weighs 35:21
weisenberg 5:13
45:13 52:8,9,10
§2:20,25
welcome 37:7
white 4:18 37:24
william 6:21
williams 4:18
37:24
willing 47:25 48:2
wilmer 5:1
wish 44:5
wishes 12:12
43:14
wit 18:7
wl 28:16 33:7,13
33:23
woodrew 29:25
work 52:20
world 5:3
worldview 29:24
write 9:8,8 11:5,9

 

11:24

 

 

Ww written 13:23
wer. 33:12 wrong 57:22
waiting 37:16 x

want 46:6 52:2
54:17 55:9 56:5
wanted 54:9
warehouse 49:25
warning 12:22
warranted 16:10
22:11 30:17 35:24

 

 

x 1:5,11,17 60:1

 

 

 

 

212-267-6868

Veritext Legal Solutions
www. veritext.com

 

516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 108 of 110

20-01222-scc Doc92_ Filed 02/18/2021 Entered 02/18/2021 13:14:31
ExhibitA Pg 80 of 80

[year - zoom] Page 19

 

year 36:17
york 1:2 2:3 4:6
4:14,21 5:4 13:8,9
15:10 38:17
young 4:9 6:18
8:22,25 9:1,22,25
10:2,7,9,13 11:4
11:12 12:18 27:10
44:1,1,8,11,12
45:10 46:4,9,14
46:20,23 47:21,24
48:12 49:1 50:11
$1:9,20 52:4,5
54:14,15 55:9,11
56:9 58:10,11,15

 

 

7
wero 45:23
zoom 36:20

 

 

 

 

Veritext Legal Solutions
212-267-6868 www. veritext.com 516-608-2400
Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 109 of 110

United States Bankruptcy Court for the
Southern District of New York

 

This page certifies that document is a True Certified Copy

| HEREBY ATTEST AND CERTIFY ON 3/10/2021

THAT THIS DOCUMENT IS A FULL, TRUE AND CORRECT
COPY OF THE ORIGINAL FILED ON THE COURT'S
ELECTRONIC CASE FILING SYSTEM.

 

CLERK, US BANKRUPTCY COURT, SDNY
BY: /s/ Annya Acosta DEPUTY CLERK
 

 

~ Case 1:20-cv-07437-LGS Document 32 Filed 04/27/21 Page 110 of 110

 

e 3 vit pesayraona srg ta exter
. sesso ae S : : a
rea Te es =
ee as ee ey ee é ag, oe is A i oo ee 2
ee ee z . ee eae LEE) SSeS See es a a
Ea ee oe Le Os ae es é
L eS

Shed

ee

ee

e ire Seis We ee es 2 ey ES Se AI = SPER ES Laie ee RS Uae toes ae

Bes oe i ae eee 2 ae Ce ee es Ue Se eS oH B x : Semen oe es y

s S i ee i SS OE EO a es Gs pee fee Seeias - sos ee

THER D RICT OF NEW YORK a : es : oo MEM EN So is oe

Se ano uae vy ee BES UE. Lees ie Ta eet pee ge SEEN OST raed Ee) Soe age ee ah a es 3 . s p OST. AGE Mons. ee . : mn BS ee ne

EE sien aa ae Bee ees RS a eee SERS Se. ee oe ESE 2 a ce EE La a es SE Be De RCS eee : : me ee ee
ZN gio Cea cpa eae 6° eer ey CRUSOE ‘ : SEU aS = ee fete ee ce ae

ee
oe Be ee ee FIRST-CLASS”: 202 © FIRST-CLAS LS
lr eS eC (06 250008860169: 6280008868163.

ie

Ee! ‘ Rien wey ee =o Se een er a ater
eee: Gee Oe 4 Os SS ST SCS ia easte

eae,
Jiao tomb on gett acral: —
a ee trae ee

e oe

ve

ss Bre ee
ae es CR OTS iae
i Ses 7 Epes He Rice one 3 ‘
© SOE A es SS peta

Eee

s a eles BN

is Je aes ie EU ERS ae at __ ea Lipper tar aor

oe. CUES he ae Bees AEG Bs a isca (rar mannan NR ree 2 Ce Re

5 NEW Y ee ee 2 ee FROM: 10004 gs

eee zs SEGRE SS Mere cece - ee Be) ORES Las ae : To ae i rect
PEST er nan iS rt A NOR se ‘
ets Ten ea

EE ges
aes : ‘ a
EEO TES Sis Se mem wee eee EE i GRE oS
ee esti

" eee
a : Se
ae Note ie ae ras a

Ly ee A

ee ee ee LSE SEER ee

Es een ae eae ee SSE sa Ze Ze

eh EE SR SRE peste ocr wil ge aire Eo : eae sin, igen ea a

So Tar) ERR RSE Ra Na anes ES TES Saray ouee esr tere

LOSE ie es ie Cee oe as rt ee aE EN

iii ees oe eee SE Paar ee see s

a 2S ee
eee a

es reas si
g se eS pO es Re
ees Fe DEERE eR oe
REE Ae LA E ; as CO ee
Panna s a a Ee

enone se:

zs ce es fe FES US SR ERSSE oe (Oe OS re Ee Baa Baines ae Gees Z ce Be Suen es

- Cee s ees ee ee ee g A: see s FEE PS Se ee % Sees ee ea oes
if Ae ee Ep ENE: Se: NS ae eS Pe ehge i

ee es oR ESS ES
ee » ee

e ee ee Le Te:
s es eae E . i a Bee eee! ‘
cee

ee

TEES
EEO
eS
é

Ae ay

ee
IG
cs

ee

ees

2 EE Sas

2 Paani ies ee oe ee

ae nee eee ee ee o os
ee a oe oe

& a
ee Ete
i Bee = sed eget eR i ef AR CGR ron At rE i
PEE SESS AUD Saran ny el es B ae EIGEN OSCR BS EC pe tea ‘3 En ee
PS EE, eee ee 5 2
PIS

es
Te Ss is 2 Bee Se 3 nS iy eos
Be a eeu iS - et EAS eR ER BEC TI ES Aigo eae Se SE SN a eo LES Iter tie A dea

IS Ree ae a eae ae BE f i Be ERE Oe een Sed Nees Ce e . ¥ a CHS OS RS OE a SU SSOP SSO ce SSS ORR oe ie OC

ee ee Bs : eS SS cues ER RS ecu Mie Cea EAN a Soe LR ARES NG RU OZ. Bea a |e LES ES Ss ee
d ee 3 Zo :
i Ri rneee

ee
ae hes
eee

 

ea sun Baht g ee Bee Ee ae 2 i

ee = ae
iz (UAE Aes ss e ZS
: BEES ee OR hes oe pros
PaO eS Ses CES ey f ee
. Pe SOc ee ee Ae : : ee Be e eee ee poe a LEONE ees Ee I Ss : ee
ae Bes Ee ce - Ro OS ae ee z 5 pais Se ee eae Ge oe z SO
oe : sae es oe Eee eee o ( Be PA eS ees esis S ERS BSS Be yo Ee
ESE ese ES EEN ST GS ley Lo : Be ae Bee
Ls ee eS Ss
UG acca CR ae ‘ e ee

i z
eae BE SI
oa ee

5 oS See ue iT SAD,
ae se e eZ es

oe 3 ee z ocd ee
f s Se SS eS fie i ecto ee Ne Re USES SURG SS ee Sees Pa i Sa eee ee
es ee SOS ee a ey ee ee 3 SS OH ie Dee Se er x (Eee
Se Co OE PAA ea US eS ae a
= g ee
co aes Z

oe s ee EE

LSS Se Se ; ee
Ce Fos GSO ss ea eS
ee Ce ey i
Be

= . Ecce :
Se Se ee ae Sees ee
Be

eee

Bu DES aD

La SESS oats f ee : % Pe i © EUs Sap ie aaa

Le eee ee es Se OS e ee ees te : : oS : ee
SOL ee Cpe AE Saat Coats e : ss EA Se aa ae are ae s © BS PEE: Hie
eS ee Baie eee es SOO : is Digee Mie OS Ware AL CGE eC oars: Baie Buenas ia
EGE PEGE rear ee SEES AG PSR ce Be ee a

fs gee peta ar estat
ee is oe Us : ia SS 3
Bites, RE Rami Spee ee een DEES eset i Bee & fate persis ae ee ae
BIE ac cee SESS: 3 SORE Es is I aU RE Sen OS SSE EIS SO aE eee Ape se

ae oS Sean

Es SEIS, sis S LE UE SB

eae eee eee Aes BR a tie Ne ey
2 Bees Bee ieee aS ASO a tae pesos eee EID Ge RUA ace DEE eer

ee Es i
Le Bao
ee s: es

i) ¢ : He eee as SENS Sal a EE
Pe as i EE ae es EEE ee Sen ee

a: - ron fap é Lee
i ee es co
ae es Roe e i
OES SESE ROUEN ESS PU GRO e
fe EA ESE nS Re eo Sey ee
Be SNe Ce aes
oe ee DE ess Ree :

wee

x

i

See Ages es

eae ee ee E ‘ ee ees p St SS oe
ES ee S : oe : ae ee Sts ope es

ee ee : ae ee : eee ee

a ee Caner
es ES SG

Kis acagert Say Soules Z een ie - PE Sen ;

ee ee Oe ene a ee ee es SO Ie SE Se eG eee ee
SE z ane cu eeas Be EE ae

ee ee

fe Bees RES

me
oe

B

ae

Rica re 2 Gs aes

BS Ee Rate Rae ea arate Ree ame eee ‘ ie é

SEE SO AS ES RIS ese : OSES Peas z

REECE ee sae ana (eee SH Toa SNe oe sae z eS g us ee Z ee eee oe ie é se ie

ee ORO EEE e ae ea ASO en eae an iy a TA Se Z nee es ee ee oe nt a Se - EERE REO & ROE z se WRN ees

Ce EES j See ee soo Se ee ee eee
CON ae eee Ce ea) Be Ls ee é : oe ee “ i

Sees ORO UN ue Bae UE 3 s : Po ae Sera BE é ae

aS ee o es ees ie eee oes
Ses a eee ohiri veo eee ess IE ETO ENS : ae LIS ee i 2 A SI IBA ier a ee as ae
oe Cr C ee ee 4 Ee hae per Enercon e

eee ee ee Be SES nae
ERE EG ee OS PEE a EG RESTS
OEIC AO era ee Se OO

SOE een BE e a ees

as ESSE ORAS
zp aE RE

ae
ae

ce
2

|

fe
i

Ne Z seer
ce a ee es
Pe ee & é Be GLORIES REE LO ee s SSeS
So pa lit en en Oe coe ROUGE ce . os PUES RT Sa ee as : Runes
BE ONDINE or ee a om ee Ss oe ae
Eee, enn sre
Ciao ee ae

ae
s

SS

EE EEE ERIE
SUN ease rer

U.S. District Court i. rrrrrr—“‘“‘“‘“(“‘“‘“(“‘“‘“‘“‘ C“(
— er = ee, . Ee ee

ie

ae

se

Sui eae ae ae
eee ICR ANCA RRS EN Ae

Gee
&

SE Cie

a Southern District of New York

ee

ee

#

(Rau RRr att Setar ‘i
Rtas Dae

Uanecc tiah ee
ee onoe

ES ae ie Ea ae ae
A es Fy RR SE a ASR pe a Pa: s e ce
EE EG UAE GEER EAS A act s iB gf : Se sa ons

EE UG eee Be : e

- Bee RS ee
500 Pearl Street
EIB ees ee
ee a SBA SR Tas ESE Sd SN OES
e Ses Ss Le OO es

Hes
Baga e - fi
—r—“‘“‘(_O#OUO‘O#C#:;S k, NY 10007
REE EEE TESS eh Le
ee

— stn: Ruby J. Krajick, Clerk/Richard Wilson, Chief Deputy .

Kee ee

nage

8 ee

5

ve
Sa

ou ee

Eee: oe

SS

es

es
fee

(a aes CO Ee

eos es ee
eee ae oes

eB
ee

RA
ae

PS onuer

ee ae S : : Ey
BS Hg ors ses BS Se See ee SEN SE ee ae ee < San PS Beane any Eee Bc at ce so eet
> s Be Ree ee ae es S :
es ee

Ss ee = i ee ae eee S EE Ee
ae : Coie ee
See ee Ee = ee See ee eee ee ene eas
ee Aes ae a

Be ge

. ee: SUES Soe sf eee He eS ee Hee ee es ee oe
aE esas fe ee ee ce oS cee a a es es ese : %
ue
See

age Rie a z ei Ee
% ss ee CRSA ses oe DECI) US EE
z Panes ce ee
Baa vena ue
a5 i IE RS A Ca ENS

ee ee
Le oy e Pete Cee, SEU AGN? Bs ESSE SE VS eS
es ee ee Fa 2 SEA ane Pe Re shunts ae Ses
o oe ee ea aI I OC AN ey eee a eee i eet es 4
as es ie ee I es ae eS
Os : =

Rn
RO re i ae Cie UREA es ee ee ESS aS eM ar a
- ES Ce EM ae ee RE ee
ss A RB ae ae OU a ee Big a earoer ect SiN, SS IN RR SU a NPD ee A enc Sa SUSU sick ESO OI:
Bae ig PROBE Ma, noe NE ars Ree Bee se ee ee eS A aie ei psa SSR os EES es RES ee SEA at BUA eea cect

BOOS Sy Pere ea cere Sa a eas os Se Boe fe: Nes ee Eee ay oe os 2 i SESE ey SO ee

ee SER EE EU EE US) ST See ee : g i is
ie

ee ee es
ees oe ECG Gu se
ee BEERe a ess EGR Eee Be ERE N Pay

oe ee ERD
Roe Sein LR
De : oe

x ee
Re : Gye oo Le
ee fe : He i SE PEAS ae eRe Eee
: Sete icone eR
Rene ee eee ee
ee se

ee
ee 2 ee S - ee
ae ee ss ee ES g OE. Sea Ss Seas SOLS fe Z
ee ee os . : ee ON

SL aR ae See 2 i Bane
ae Ue US EES : j j ee 2 s: EES SEE
a Cae ze z ER Bu Oe muna TN aris my A 4 a

ee ES Ses
Bete ee ee an ee ae a S ss eee ee
SEAS EUG SEIS Be SUN SE ENO TSE eae Cees Ned : Z a Be 28 : 4 é
aes : ER ae eee Olen EEN GS ns ee SS eR ae BM 3 i rece Pa e Pe
LR ES : Bee me Bs i er eee oe eng re eee Bee ia sa Eeie Sete ee Bee . : Papi Se ey
EEE aes SO Oe eS oe ee CE : z Bs ss s
oe iG ‘

eae
ae

Be Ae Die oe ROR ee ie : - on
GEO GS o eee ee ee ES ENS us ee Be ras A at epee
ie Sierra oe e ss eld haere Mani Tee aa peels ae eae me a
is eae ee : EBS poe ps SEES OAS a EDR US aes ae
eee ee 3 eG ae EO : :
: : eens ee co ee LES oe Ae ae ae Na te eRe : ae ae
Diane : SG SUS rer cena eal age ee oy SF ES

es : Z

e

Ss

Sree e

fess aie rears Orie i

ISIE Ey sa Baier a
SECS eee :

ETE

SOE Ta ae ep

ee

e

2

ee
i
Ss i Ee a s coe ee
se = g f . : Pn So a ee
es Coe ee Des ee Rs Ss Le I
ees a ee aes De ge 2 ee es e On i
Cae S : a eee

es

Bey

noe

a

Be

ee
ee ESS CE Bee

pene SOR ORS ene ee Res cent Gale FRR VEE Eee ONO Ur ES RG SS
eS a os ee : s eee Ree eae a cen . g Ee
ee ee : ee
Oe: ies es g Sa oa es eee oe Sane
ee Ge Sal es ERED Eat coe BALE AS a Cag SLICS UE eso Zs eB Ms ENE ORS f CR, eee

es
pe

A

bce:

Si Ee ES es

ve AE SS SEG i z ESRI Bee ea ra aie eR : sees eee

gz os tis CE ae aes as : Bae zB ig

ea TES aS PASE Seng

Re one ce i J p ee a CS EceO ee ae Ca BIR N cies DA ear es RE rs Oia IR ere

Er Ce Re fi ee nea eee SA SUE, RE CaS CIS : ibe SN I ORC epee a ee BE Ee os Fen

ee : we ; Eee ee i ae ees ee
San Be Las Og Ui UC A re eee

: SS Gane ale See BLE eG aS SiS sh React ee a HIRCIR Sorat mccain ee a Cum En ree a oe ie: ee ace VGnbery ue irnG

pas ee cee BSUS MULE eg SOA Oma Sane IR Sale AI Dim ta Ne Ge SiG He Cree een Te SSDS OUR Z ae = Sa SS Os z SOF) ee es
Boe: eee sea ea oe Be ee ee ie Re ae oe La ;
Ce eee A OS y e ae eee -

is
eS SS

pend

3 RS rion Oe
Z ees cae Te a si sos een oss ition emer
eS : Oe oe : es S g
Been : i ce z a OT SUE es A oe ae ee ie ne
Ree Tape ee nn e Bees oes ADS RUN ONES oie
RRS Ao Uv dati ted eran gaa is fe rene ee Peis 2 ARs i Oe a Ses cee i sf EAS ls aR aR Te i
ek g See HUA rain en (Ea coms rc Sina ara es nae aes aes ea se ae acer cas eee
5 B z Pee SOs ee Se Eg a ee Bae ee : es Fe ee OS es
ee SOAS ea Ee See Bees I Sg es SGD ae ite eS PER a ae ire Cie Ci en SEU ica Sta oe Os : H Pe ee re
, gE ae oes Eas pues iene gc : PT ee Oe Se ee en a eR Meee gr ,
s oe, BI eee He aes cn Ca Os LOSE IESE ESS ae pee en Cae OES ee sea eres EES ae Fee ap OSE eer c S Reet sane
es eee eS SL ees es ee Eos ae ee Te GER Sees Sree Re es pee Sop Sau os is
Ri ieee aS S &

fi CE

ios

‘ eee i Bee sa ames eS
SS Ses Preece x SENSE ONAN Soa OR Hs Le ee IRL SNODGRASS geal cus sine eR DIT a og O Ria one SURE A TeE ES Sieh
Se Sia nae SGU ED Span ere aera anata ernie ON TS PR RCRA EE RS FE BN es os ese
SES EER ET I CSR BS ee ss oe

ie SORE z
i oes : & SOE AS CREE Eg
. s DBRS SEN BSS BN oso ae
eS ee CES ee ESSE, fee Be e PTE
Se ee See Se es I Una Le Gs ee ee
Bee es se ee CUS eene res

ya se ERS eS IEEE ee CRRA 4

SAE OS EIN RSS Ge Benne ai SNA FOSS EB fips oncom

5 EEO OE ORO oe aI ME ER

Pe AE SENG es ee ee
- ss ee Z ee

ier Ree tee
: ss Bee OS eg =
: Be ey BOO S SS OU ee
: oe ee ee
& y es EGOS x : Rg aa
FR ee Bp y we Se SEY) ee
PS ee ees ea: SO a ae AoE HS Ces CESS es

CE Ss oe eS

a rege i fi! St fot i i aes ii es Fas oy
Ee ss ees i ee Sea ee pee

Bees ee : z oe Ba Ese) peers ABs Scie fz Bo

Bes = é : aE DS a SRE ae IES Bs Ba See OR ie ae : Soe ae SS

ee ee i CIS ALES ES eee Se PENSE a

oo e ce Se oO ESS a EE Bo BENS ce LE ee

Bade Ho
RCC oe ee
eee

ue
_
OK

- 2 eee Pe

Leoaciee FOS: RE ae ea re ioc asec
Ua ea ai cca Ue ae ys ie en oa oe sae
ee Be Gees ee,

eset ce BE e 5

es e fs Bens us Gin ee Hee

eee SESS s s ae : : ES CaS eae sss OE TN i i eee

ON eras tf Peta iene Haga Sh hg Pare se cee eee ee Fora ND Mea a

ee eo eit He Bie ec ear yA Be REET ee PS ES IO AE aC GN a ea si ee Ae RE Ree i ee

ee ae ee Oy ee ee eee 3 ae,

oe e 2B) z PS, eG Sie ioe rat a r Snares ema ean

Z oS area S is eee z ieee Be So cag Bee Ba eRe agp
se SS at ENS : : RE es Ss Ge ee re eS ee AEH :

“ss Snes Lina ce 2 ete BG Es : Se ee z a :

see ERIE: Se es ees es LEE ES ay f A eee

EES OES EOS eras ee MS see Sica trea ores

GS GS ee ae es : ; Pe Oras

& = & gs ene Press ren srmrrremcceneese so Ba EE Bee NT Sees

es ys i ee ee ES is gi ea eee ae SSO ag eee AE Oe aura : 5 se

eS Ze See ae Iie She : ces ae eG ta sine Ee Se ae are Ds . ae HB) se

Se RE e uNGue ae

ee
eh
s = ws s sce es ae Bae eee eee
as SEG Se Se ee LS SUES ES eee & 5
PE : i oe eee g zB SOE ek ous G
OE : me LS ee SO EOE CE ee eres See See : a ie ce
LE as EE Se eee : SEES ve Pe Eve A ES Se EG REE Rag aa See : Ss PGB ORE OR ce Ge ns Gera a IEEE
ee Be US Se eee ees ee Se arene ee ee EO BE ade) : NSE IAG, ES pe OEE a One Uo einem ad nas
eee ae ee poe tel ee : Se ORE Os OE Cea BULA ORL AG AI eee a ee
S Ee ee ee SS EE Senin AAU es SESS GN GRU eae See a8 a Se BCA es oe Ms ie EATS
SHON 2 4 SOE SEES HOSE BTS ee ae :

ye ie ‘ ES.
Dee us 2p
RENE ia arte Sela Oe ae eo
ee Be f i ie wees eae ate
SEES Se a PR Sa Gs = ESE Be
ea Bees AS es es ZO es Se eee ee we Se

 

 
